Exhibit 10.3

 

 

 

$658,119,030

9.25% SENIOR UNSECURED CREDIT AGREEMENT - 2014

Dated as of May 2, 2008,

among

INTELSAT CORPORATION,

as the Borrower,

the Guarantors named herein

and

the Several Lenders

from Time to Time Parties Hereto

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent

BANC OF AMERICA BRIDGE LLC,

as Syndication Agent

MORGAN STANLEY SENIOR FUNDING, INC.

as Documentation Agent

and

CREDIT SUISSE SECURITIES (USA) LLC,

BANC OF AMERICA SECURITIES LLC, and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    Definitions   

1.1

   Defined Terms    1 SECTION 2.    Amount and Terms of Credit   

2.1

   Commitments    41

2.2

   Minimum Amount of Each Borrowing; Maximum Number of Borrowings    41

2.3

   Notice of Borrowing    41

2.4

   Disbursement of Funds    41

2.5

   Repayment of Loans; Evidence of Debt    42

2.6

   [Intentionally Omitted]    43

2.7

   Pro Rata Borrowings    43

2.8

   Interest    43 SECTION 3.    Securities Demand; Exchange Notes   

3.1

   Exchange Notes and Execution of Exchange Note Indenture    43

3.2

   Securities Demand    43

3.3

   Option to Exchange Loans for Exchange Notes    44

3.4

   Procedures for Issuing Exchange Notes    44

3.5

   Registration Rights with Respect to Exchange Notes    44

3.6

   Private Placement    45 SECTION 4.    Fees; Commitments   

4.1

   Fees    45

4.2

   Mandatory Termination of Commitments    45 SECTION 5.    Payments   

5.1

   Voluntary Prepayments    45

5.2

   Mandatory Prepayments    45

5.3

   Method and Place of Payment    48

5.4

   Net Payments    48

5.5

   Computation of Interest and Fees.    51

5.6

   Limit on Rate of Interest    51 SECTION 6.    Conditions Precedent to Initial
Borrowing on the Closing Date   

6.1

   Credit Documents    51

6.2

   No Default; Representations and Warranties    51

6.3

   Fees and Expenses    52 SECTION 7.    [Reserved]    SECTION 8.   
Representations, Warranties and Agreements   

8.1

   Corporate Status    52

8.2

   Corporate Power and Authority    52

8.3

   No Violation    52

8.4

   Litigation    52

8.5

   Margin Regulations    52

 

i



--------------------------------------------------------------------------------

          Page

8.6

   [Reserved]    53

8.7

   Investment Company Act    53

8.8

   True and Complete Disclosure    53

8.9

   No Material Adverse Change    53

8.10

   Tax Returns and Payments    53

8.11

   Compliance with ERISA    53

8.12

   Subsidiaries    54

8.13

   Patents, etc.    54

8.14

   Environmental Laws    54

8.15

   Properties    55

8.16

   Solvency    55

8.17

   Compliance    55

8.18

   FCC Licenses, etc.    55 SECTION 9.    Affirmative Covenants   

9.1

   Reports and Other Information    56

9.2

   Maintenance of Insurance    56

9.3

   Payment of Taxes and Other Claims    58

9.4

   Corporate Existence    59

9.5

   Maintenance of Properties    59

9.6

   Statement by Officers as to Default    59

9.7

   [Reserved]    59

9.8

   Marketing Efforts    59 SECTION 10.    Negative Covenants   

10.1

   Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
   61

10.2

   Limitation on Restricted Payments    66

10.3

   Limitations on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries    70

10.4

   Limitation on Liens    71

10.5

   Limitation on Guarantees of Indebtedness by Restricted Subsidiaries    72

10.6

   Limitation on Sale and Lease-Back Transactions    72

10.7

   Asset Sales    73

10.8

   Transactions with Affiliates    74

10.9

   Change of Control    76

10.10

   Suspension of Covenants    76

10.11

   Borrower May Consolidate, Etc., Only on Certain Terms    77

10.12

   Guarantors May Consolidate, Etc., Only on Certain Terms    78

10.13

   Successor Substituted    79 SECTION 11.    Guarantees   

11.1

   Guarantees    79

11.2

   Severability    80

11.3

   Restricted Subsidiaries    80

11.4

   Limitation of Guarantors’ Liability    81

11.5

   Contribution    81

11.6

   Subrogation    81

 

ii



--------------------------------------------------------------------------------

          Page

11.7

   Reinstatement    81

11.8

   Release of a Guarantor    82 SECTION 12.    Events of Default   

12.1

   Events of Default    82

12.2

   Acceleration    83

12.3

   Other Remedies    85

12.4

   Waiver of Past Defaults    85

12.5

   Control by Majority    85

12.6

   Limitation on Suits    85

12.7

   Rights of the Lenders to Receive Payment    86

12.8

   Priorities    86 SECTION 13.    The Administrative Agent   

13.1

   Appointment    86

13.2

   Delegation of Duties    86

13.3

   Exculpatory Provisions    87

13.4

   Reliance by Administrative Agent    87

13.5

   Notice of Default    87

13.6

   Non-Reliance on Administrative Agent and Other Lenders    87

13.7

   Indemnification    88

13.8

   Administrative Agent in Its Individual Capacity    88

13.9

   Successor Agent    88

13.10

   Withholding Tax    89

13.11

   [Reserved]    89 SECTION 14.    Miscellaneous   

14.1

   Amendments and Waivers    89

14.2

   Notices    90

14.3

   No Waiver; Cumulative Remedies    91

14.4

   Survival of Representations and Warranties    91

14.5

   Payment of Expenses and Taxes    91

14.6

   Successors and Assigns; Participations and Assignments    92

14.7

   Replacements of Lenders Under Certain Circumstances    95

14.8

   Adjustments; Set-off    96

14.9

   Counterparts    96

14.10

   Severability    96

14.11

   Integration    96

14.12

   GOVERNING LAW    96

14.13

   Submission to Jurisdiction; Consent to Service; Waivers    97

14.14

   Acknowledgments    97

14.15

   WAIVERS OF JURY TRIAL    98

14.16

   Confidentiality    98

14.17

   No Advisory or Fiduciary Responsibility    98

14.18

   USA PATRIOT Act    99

14.19

   Conversion of Currencies    99

 

iii



--------------------------------------------------------------------------------

          Page SCHEDULES       Schedule 1.1(a)    Commitments of Lenders   
Schedule 1.1(b)    Administrative Agent Details    Schedule 1.1(c)    Existing
Notes    Schedule 8.12    Subsidiaries    EXHIBITS       Exhibit A    Form of
Guarantee    Exhibit B    [Intentionally Omitted]    Exhibit C    [Intentionally
Omitted]    Exhibit D    Form of Assignment and Acceptance    Exhibit E    Form
of Promissory Note    Exhibit F    Preliminary Offering Memorandum    Exhibit G
   Form of Exchange Notice    Exhibit H    Form of Non-U.S. Lender’s Non-Bank
Tax Certificate   

 

iv



--------------------------------------------------------------------------------

SENIOR UNSECURED CREDIT AGREEMENT, dated as of May 2, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), among INTELSAT CORPORATION, a Delaware corporation (the
“Borrower”), the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, the “Lenders”), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Administrative Agent, BANC OF AMERICA BRIDGE LLC, as Syndication
Agent, MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent, and CREDIT
SUISSE SECURITIES (USA) LLC, BANC OF AMERICA SECURITIES LLC and MORGAN STANLEY
SENIOR FUNDING, INC., as Joint Lead Arrangers and Joint Bookrunners (such terms
and each other capitalized term used but not defined in this introductory
statement and recitals having the meaning provided in Section 1).

WHEREAS, the Borrower intends to redeem or repurchase the Notes (as defined
below);

The parties hereto hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms.

(a) As used herein, the following terms shall have the meanings specified in
this Section 1.1 (it being understood that defined terms in this Agreement shall
include in the singular number the plural and in the plural the singular):

“Acceptable Exclusions” means:

(1) war, invasion, hostile or warlike action in time of peace or war, including
action in hindering, combating or defending against an actual, impending or
expected attack by:

 

  (A) any government or sovereign power (de jure or de facto),

 

  (B) any authority maintaining or using a military, naval or air force,

 

  (C) a military, naval, or air force, or

 

  (D) any agent of any such government, power, authority or force;

(2) any anti-satellite device, or device employing atomic or nuclear fission or
fusion, or device employing laser or directed energy beams;

(3) insurrection, strikes, labor disturbances, riots, civil commotion,
rebellion, revolution, civil war, usurpation, or action taken by a government
authority in hindering, combating or defending against such an occurrence,
whether there be declaration of war or not;

(4) confiscation, nationalization, seizure, restraint, detention, appropriation,
requisition for title or use by or under the order of any government or
governmental authority or agent (whether secret or otherwise or whether civil,
military or de facto) or public or local authority or agency;

(5) nuclear reaction, nuclear radiation, or radioactive contamination of any
nature, whether such loss or damage be direct or indirect, except for radiation
naturally occurring in the space environment;



--------------------------------------------------------------------------------

(6) electromagnetic or radio frequency interference, except for physical damage
to the Satellite directly resulting from such interference;

(7) willful or intentional acts of the directors or officers of the named
insured, acting within the scope of their duties, designed to cause loss or
failure of the Satellite;

(8) an act of one or more individuals, whether or not agents of a sovereign
power, for political or terrorist purposes and whether the loss, damage or
failure resulting therefrom is accidental or intentional;

(9) any unlawful seizure or wrongful exercise of control of the Satellite made
by any individual or individuals acting for political or terrorist purposes;

(10) loss of revenue, incidental damages or consequential loss;

(11) extra expenses, other than the expenses insured under the applicable
policy;

(12) third party liability;

(13) loss of a redundant component(s) that does not cause a transponder failure;
and

(14) such other similar exclusions as may be customary for policies of such type
as of the date of issuance or renewal of such coverage.

“Acquired Indebtedness” shall mean, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness Incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition” shall mean the transactions pursuant to which Serafina Acquisition
Limited became the owner of all of the outstanding share capital of Intelsat
Holdings Ltd. pursuant to the Transaction Agreement.

“Acquisition Documents” shall mean the Transaction Agreement, the Credit
Agreements, each agreement and instrument governing the Acquisition Notes (to
the extent applicable), the Specified Intercompany Agreements and, in each case,
any other document entered into in connection therewith, in each case as
amended, supplemented or modified from time to time.

“Acquisition Notes” shall mean (a) the $2,805,000,000 in aggregate principal
amount of Senior Notes due 2018 of Serafina Acquisition, Ltd. that were intended
to be issued in the manner contemplated by the Preliminary Offering Memorandum,
(b) the $2,055,000,000 in aggregate principal amount of Senior PIK Election
Notes due 2018 of Serafina Acquisition Ltd. that were intended to be issued in
the manner contemplated by the Preliminary Offering Memorandum, and (c) any
agreement or instrument executed in connection with a financing consummated in
lieu of the issuance of the foregoing notes.

 

2



--------------------------------------------------------------------------------

“Additional Debt Securities” shall mean one or more additional series of debt
securities issued by the Borrower or one or more of its Subsidiaries or Parents
or Affiliates in connection with (or to refinance or replace) the funding of any
“Change of Control Backstop Facility,” “Bermuda Unsecured Credit Facility”
and/or “Bridge Facility,” in each case as defined in, and contemplated by, the
Commitment Letter.

“Adjusted EBITDA” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, for any period, an amount equal to
Consolidated Net Income for such period

(1) increased (without duplication) by:

(A) Consolidated Income Tax Expense accrued for such period to the extent
deducted in determining Consolidated Net Income for such period; plus

(B) Consolidated Interest Expense (including interest under Satellite Purchase
Agreements for such period to the extent excluded in determining Consolidated
Interest Expense for such period) for such period to the extent deducted in
determining Consolidated Net Income for such period; plus

(C) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income; plus

(D) collections on investments in sales-type leases during such period, to the
extent not otherwise included in Consolidated Net Income for such period; plus

(E) to the extent deducted in arriving at Consolidated Net Income, foreign
withholding taxes paid or accrued in such period; plus

(F) any amounts receivable for such period in connection with contracts that are
attributable to Globo Comunicacões e Participacöes, Ltda.’s involvement in
arrangements with Sky Multi-Country Partners; plus

(G) any expenses or charges related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or Indebtedness permitted
to be Incurred by this Agreement including a refinancing thereof (whether or not
successful), including (i) such fees, expenses or charges related to the
offering of the notes and the Credit Facilities and (ii) any amendment or other
modification of the notes or the Credit Facilities, and, in each case, deducted
in computing Consolidated Net Income; plus

(H) the amount of any restructuring charge deducted in such period in computing
Consolidated Net Income, including any one-time costs Incurred in connection
with acquisitions after August 20, 2004 and costs related to closure of
facilities; plus

(I) any other non-cash charges reducing Consolidated Net Income for such period,
excluding any such charge that represents an accrual or reserve for a cash
expenditure for a future period; plus

 

3



--------------------------------------------------------------------------------

(J) the amount of any minority interest expense deducted in calculating
Consolidated Net Income (less the amount of any cash dividends paid to the
holders of such minority interests); plus

(K) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors;

(2) decreased by (without duplication):

(A) any gross profit on sales-type leases included in Consolidated Net Income
for such period, except for collections on investments in sales-type leases
during such period, to the extent included in Consolidated Net Income for such
period; and

(B) non-cash items increasing Consolidated Net Income of the Borrower and the
Restricted Subsidiaries for such period, excluding any items which represent the
reversal of any accrual of, or cash reserve for, anticipated cash charges in any
prior period; and

(3) increased or decreased by (without duplication):

(A) any net loss or gain resulting from currency exchange risk Hedging
Obligations; plus or minus, as applicable

(B) without duplication, the Historical Adjustments.

“Adjusted Net Assets” shall have the meaning specified in Section 11.5 of this
Agreement.

“Administrative Agent” shall mean Credit Suisse, Cayman Islands Branch, in its
capacity as the administrative agent for the Lenders under this Agreement and
the other Credit Documents, until a successor replaces it in accordance with
Section 13.9, and thereafter means such successor.

“Administrative Agent’s Office” shall mean the office of the Administrative
Agent as set forth on Schedule 1.1(b), or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

“Administrative Questionnaire” shall have the meaning provided in
Section 14.6(b)(ii)(D).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” shall have the meaning specified in Section 10.8(a) of
this Agreement.

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent and the
Syndication Agent.

“Agreement” shall mean this credit agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“Agreement Currency” shall have the meaning provided in Section 14.19(b).

“Applicable Premium” shall mean, with respect to any Loans, on any applicable
prepayment date, the greater of:

(1) 1.0% of the then outstanding principal amount of such Loan being prepaid;
and

(2) the excess, if any, of:

(a) the present value at such prepayment date of (i) the prepayment price of
such Loan at August 15, 2009 (such prepayment price being set forth in the table
appearing in Section 5.1(a), plus (ii) all required interest payments due on the
Loan through August 15, 2009 (excluding accrued but unpaid interest), computed
using a discount rate equal to the Treasury Rate as of such prepayment date plus
50 basis points; over

(b) the principal amount of such Loan.

“Approved Fund” shall have the meaning provided in Section 14.6(b).

“Asset Sale” shall mean:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Borrower or any
Restricted Subsidiary (each referred to in this definition as a “disposition”),
or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary,
whether in a single transaction or a series of related transactions, in each
case, other than:

(A) a disposition of Cash Equivalents or Investment Grade Securities or obsolete
or worn out equipment in the ordinary course of business or inventory (including
the sale or leasing, including by way of sales-type lease, of transponder
capacity and the leasing or licensing of teleports);

(B) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to Section 10.11 or any disposition that constitutes
a Change of Control pursuant to this Agreement;

(C) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 10.2;

(D) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $25.0 million;

(E) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the Borrower or by the Borrower or a Restricted
Subsidiary to a Restricted Subsidiary;

 

5



--------------------------------------------------------------------------------

(F) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, any exchange of like property (excluding any boot thereon) for use in a
Similar Business;

(G) the lease, assignment or sub-lease of any real or personal property in the
ordinary course of business;

(H) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary (with the exception of Investments in Unrestricted
Subsidiaries acquired pursuant to clause (8) of the definition of Permitted
Investments);

(I) foreclosures on assets;

(J) sales of accounts receivable (including in respect of sales-type leases) and
related assets (including contract rights) which are customarily transferred or
in respect of which security interests are customarily granted in connection
with asset securitization transactions involving accounts receivable (including
in respect of sales-type leases), or participations therein, in connection with
any Receivables Facility;

(K) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including Sale and
Lease-Back Transactions and asset securitizations permitted by this Agreement;

(L) any Event of Loss; and

(M) any sale of an Excluded Satellite; provided that any cash and Cash
Equivalents received in connection with the sale of an Excluded Satellite shall
be treated as Net Proceeds of an Asset Sale and shall be applied as provided for
under Section 10.7.

“Asset Sale Offer” shall have the meaning specified in Section 5.2(b) of this
Agreement.

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit D hereto.

“Authorized Officer” shall mean the President, the Chief Financial Officer, the
Treasurer, the Controller or any other senior officer of the Borrower designated
as such in writing to the Administrative Agent by the Borrower.

“Backstop Credit Facility” shall mean each agreement or instrument (including
indentures) executed in connection with a financing contemplated by the
Commitment Letter, dated June 19, 2007, by and among Serafina Acquisition
Limited and the arrangers, agents and lenders party thereto, as amended or
supplemented from time to time.

“Bank Indebtedness” shall mean any and all amounts payable under or in respect
of any Credit Agreement or any other Senior Credit Documents, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time (including after termination
of any Credit Agreement), including principal, premium (if any), interest
(including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower whether or not a claim
for post-filing interest is allowed in such proceedings), fees, charges,
expenses, reimbursement obligations, guarantees and all other amounts payable
thereunder or in respect thereof.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11, United States Bankruptcy Code of 1978, as
amended, or any similar United States federal or state law relating to
bankruptcy, insolvency, receivership, winding-up, liquidation, reorganization or
relief of debtors or any amendment to, succession to or change in any such law.

“Board of Directors” shall mean, with respect to any Person, either the board of
directors of such Person or any duly authorized committee of such board.

“Board Resolution” shall mean, with respect to the Borrower, a duly adopted
resolution of the Board of Directors of the Borrower or any committee thereof.

“Borrower” shall have the meaning provided in the preamble to this Agreement.

“Borrowing” shall mean and include the Incurrence of the Loans on the Closing
Date.

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

“Capital Stock” shall mean:

(1) in the case of a corporation, corporate stock,

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock,

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited), and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” shall mean, at the time any determination thereof
is to be made, the amount of the liability in respect of a capital lease that
would at such time be required to be capitalized and reflected as a liability on
a balance sheet (excluding the footnotes thereto) in accordance with GAAP. For
purposes of Section 10.4, a Capitalized Lease Obligation will be deemed to be
secured by a Lien on the property being leased.

“Cash Equivalents” shall mean:

(1) United States dollars,

(2) pounds sterling,

(3) (A) euro, or any national currency of any participating member state in the
European Union, or

(B) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by them from time to time in the ordinary course of
business,

 

7



--------------------------------------------------------------------------------

(4) securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality
thereof, the securities of which are unconditionally guaranteed as a full faith
and credit obligation of such government with maturities of 24 months or less
from the date of acquisition,

(5) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250.0 million in the case of domestic banks and $100.0 million (or the
U.S. Dollar Equivalent as of the date of determination) in the case of foreign
banks,

(6) repurchase obligations for underlying securities of the types described in
clauses (4) and (5) above, entered into with any financial institution meeting
the qualifications specified in clause (5) above,

(7) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 12 months after the date of creation thereof,

(8) marketable short-term money market and similar funds (x) either having
assets in excess of $250.0 million or (y) having a rating of at least P-2 or A-2
from either Moody’s or S&P, respectively (or, if at any time neither Moody’s nor
S&P shall be rating such obligations, an equivalent rating from another Rating
Agency),

(9) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (8) above,

(10) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition, and

(11) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 12 months or
less from the date of acquisition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) through
(3) above, provided that such amounts are converted into any currency listed in
clauses (1) through (3) above, as promptly as practicable and in any event
within ten Business Days following the receipt of such amounts.

“Change of Control” shall mean the occurrence of any of the following:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder; or

(2) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding

 

8



--------------------------------------------------------------------------------

or disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower or any of its direct
or indirect parent corporations.

“Change of Control Offer” shall have the meaning provided in Section 5.2(a) of
this Agreement.

“Change of Control Offers” shall mean (a) each offer to purchase outstanding
notes of the Borrower and any Parent, Subsidiary or Affiliate of the Borrower
(including Intelsat (Bermuda), Ltd., Intelsat Jackson, Intelsat Intermediate
Holdco and Intelsat Subsidiary Holding Company, Ltd.) pursuant to the indentures
governing such series of notes set forth on Schedule 1.1(c), and (b) the offer
to repay outstanding loans pursuant to the Intelsat Jackson Unsecured Credit
Agreement, under which, in each case, the Acquisition resulted in a “change of
control” as defined in each such agreement.

“Change of Control Payment” shall have the meaning specified in Section 5.1(a)
of this Agreement.

“Change of Control Payment Date” shall have the meaning specified in
Section 5.1(a) of this Agreement.

“Closing Date” shall mean May 2, 2008.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the Closing Date, and
any subsequent provisions of the Code, amendatory thereof, supplemental thereto
or substituted therefor.

“Commitment Letter” shall mean the Commitment Letter dated June 19, 2007 by and
among Serafina Acquisition Limited and the arrangers, agents and lenders party
thereto, as amended by that certain Amendment to Commitment Letter, Fee Letter
and Engagement Letter agreement dated as of February 4, 2008, as further amended
or supplemented from time to time.

“Commitments” shall mean, with respect to each Lender, such Lender’s Commitment
set forth on Schedule 1.1(a). The aggregate amount of all Commitments hereunder
is $658,119,030.

“Common Stock” means, with respect to any Person, any and all shares, interests,
participations and other equivalents (however designated, whether voting or
non-voting) of such Person’s common stock, whether now outstanding or issued
after the date of this Agreement, and includes all series and classes of such
common stock.

“Confidential Information” shall have the meaning provided in Section 14.16.

“consolidated” or “Consolidated” means, with respect to any Person, such Person
consolidated with its Restricted Subsidiaries, and shall not include any
Unrestricted Subsidiary.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, and other
related non-cash charges, excluding any non-cash item that represents

 

9



--------------------------------------------------------------------------------

an accrual or reserve for a cash expenditure for a future period, of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Income Tax Expense” means, with respect to the Borrower for any
period, the provision for federal, state, local and foreign taxes based on
income or profits (including franchise taxes) payable by the Borrower and the
Restricted Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Interest Expense” shall mean, with respect to any Person for any
period, the sum, without duplication, of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted in computing
Consolidated Net Income (including amortization of original issue discount
resulting from the issuance of Indebtedness at less than par, non-cash interest
payments (but excluding any non-cash interest expense attributable to the
movement in the mark to market valuation of Hedging Obligations or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133—”Accounting for Derivative Instruments and Hedging
Activities”), the interest component of Capitalized Lease Obligations and net
payments, if any, pursuant to interest rate Hedging Obligations, and excluding
amortization of deferred financing fees, any expensing of bridge or other
financing fees and any interest under Satellite Purchase Agreements),

(2) (A) all cash dividend payments (excluding items eliminated in consolidation)
on any series of preferred stock (including any Designated Preferred Stock) or
any Refunding Capital Stock of such Person made during such period and (B) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Disqualified Stock made during such period, and

(3) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, less

(4) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that:

(1) any net after-tax extraordinary, non-recurring or unusual gains or losses
(less all fees and expenses relating thereto) or expenses (including relating to
severance, relocation costs, new product introductions, one-time compensation
charges and the transactions contemplated by the Transaction Agreement dated
April 20, 2004, among Constellation, LLC, the Company, The DIRECTV Group, Inc.
and PAS Merger Sub, Inc., the Letter Agreement dated May 17, 2004, among
Constellation, LLC, Carlyle PanAmSat I, L.L.C. and Carlyle PanAmSat II L.L.C.,
the Letter Agreement dated May 17, 2004, among Constellation, LLC, PEP PAS, LLC
and PEOP PAS LLC, and the Letter Agreement dated as of August 11, 2004, between
The DIRECTV Group, Inc. and Constellation, LLC and acknowledged by the Borrower,
the Notes and the Senior Credit Facilities as in effect on August 20, 2004)
shall be excluded,

 

10



--------------------------------------------------------------------------------

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period,

(3) any net after-tax income (loss) from disposed or discontinued operations and
any net after-tax gains or losses on disposal of disposed or discontinued
operations shall be excluded,

(4) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Board of Directors of the Borrower,
shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,

(6) solely for the purpose of determining the amount of Cumulative Credit, the
Net Income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded if the declaration or payment of dividends or
similar distributions by that Restricted Subsidiary of its Net Income is not at
the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to such
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or in similar distributions has been legally waived,
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) to the Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

(7) effects of adjustments in any line item in such Person’s consolidated
financial statements required or permitted by the Financial Accounting Standards
Board Statement Nos. 141 and 142 resulting from the application of purchase
accounting in relation to the Transactions or any acquisition that is
consummated after August 20, 2004, net of taxes, shall be excluded,

(8) any net after-tax income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(9) any impairment charge or asset write-off pursuant to Financial Accounting
Standards Board Statement No. 142 and No. 144 and the amortization of
intangibles arising pursuant to No. 141 shall be excluded, and

(10) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options or other rights to officers,
directors or employees shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 10.2 only, there shall
be excluded from Consolidated Net Income any income arising from any sale or
other disposition of Restricted Investments made by the Borrower and the
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments from the Borrower and the Restricted Subsidiaries, any repayments of
loans and advances which constitute Restricted Investments by the Borrower or
any Restricted Subsidiary, any sale of the

 

11



--------------------------------------------------------------------------------

stock of an Unrestricted Subsidiary or any distribution or dividend from an
Unrestricted Subsidiary, in each case only to the extent such amounts increase
the amount of Restricted Payments permitted under such covenant pursuant to the
definition of the term Cumulative Credit.

“Consolidated Secured Debt Ratio” as of any date of determination means, the
ratio of (a) Consolidated Total Indebtedness of the Borrower and its Restricted
Subsidiaries that is secured by Liens as of the end of the most recent fiscal
period for which financial reports have been filed with the SEC or provided to
the Administrative Agent, to (b) the aggregate amount of Adjusted EBITDA for the
then most recent four fiscal quarters for which reports have been filed with the
SEC or provided to the Administrative Agent, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and Adjusted EBITDA as are
appropriate and consistent with the pro forma adjustment provisions set forth in
the definition of the term “Debt to Adjusted EBITDA Ratio.”

“Consolidated Total Indebtedness” shall mean, as at any date of determination,
an amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries and (b) the
aggregate amount of all outstanding Disqualified Stock in the Borrower and all
preferred stock in the Restricted Subsidiaries, with the amount of such
Disqualified Stock and preferred stock equal to the greater of their respective
voluntary or involuntary liquidation preferences and maximum fixed repurchase
prices, in each case determined on a consolidated basis in accordance with GAAP.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Stock or preferred stock that does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock or preferred
stock as if such Disqualified Stock or preferred stock were purchased on any
date on which Consolidated Total Indebtedness shall be required to be determined
pursuant to this Agreement, and if such price is based upon, or measured by, the
Fair Market Value of such Disqualified Stock or preferred stock, such Fair
Market Value shall be determined reasonably and in good faith by the Board of
Directors of the Borrower.

“Contingent Obligations” shall mean, with respect to any Person, any obligation
of such Person guaranteeing any leases (other than any lease or leases entered
into in connection with any Sale and Lease-Back Transaction), dividends or other
obligations that do not constitute Indebtedness (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(A) for the purchase or payment of any such primary obligation, or

(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporation” includes corporations, associations, companies and business
trusts.

 

12



--------------------------------------------------------------------------------

“Credit Agreements” shall mean the Intelsat Credit Agreement, the PanAmSat
Credit Agreement and each Backstop Credit Facility.

“Credit Documents” shall mean this Agreement, any promissory notes issued by the
Borrower hereunder and each Guarantee.

“Credit Facilities” shall mean, with respect to the Borrower or any of its
Restricted Subsidiaries, one or more debt facilities, including the Senior
Credit Facilities, or commercial paper facilities with banks or other
institutional lenders or investors or indentures providing for revolving credit
loans, term loans, receivables financing, including through the sale of
receivables to such lenders or to special purpose entities formed to borrow from
such lenders against receivables, letters of credit or other long-term
indebtedness, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities with banks or
other institutional lenders or investors that replace, refund or refinance any
part of the loans, notes, other credit facilities or commitments thereunder,
including any such replacement, refunding or refinancing facility or indenture
that increases the amount borrowable thereunder or alters the maturity thereof
(provided that such increase in borrowings is permitted under Section 10.1).

“Credit Party” shall mean each of the Borrower and each Guarantor (including
Holdings), for so long as any such Guarantor shall remain a Guarantor.

“Cumulative Credit” shall mean the sum of (without duplication):

(1) the aggregate net cash proceeds, and the Fair Market Value of marketable
securities or other property other than cash (as determined in good faith by the
Board of Directors of the Borrower), received by the Borrower from the issue or
sale (other than to a Restricted Subsidiary) of any class of Equity Interests,
including Retired Capital Stock, in the Borrower after August 20, 2004, other
than (A) Disqualified Stock, (B) Equity Interests to the extent the net cash
proceeds therefrom are applied as provided for in Section 10.2(b)(4),
(C) Designated Preferred Stock, (D) Refunding Capital Stock and (E) Excluded
Contributions; plus

(2) 100% of any cash and the Fair Market Value of marketable securities or other
property other than cash (as determined in good faith by the Board of Directors
of the Borrower) received by the Borrower as a capital contribution from its
shareholders subsequent to August 20, 2004 other than any Excluded
Contributions; plus

(3) the principal amount (or accreted amount (determined in accordance with
GAAP), if less) of any Indebtedness, or the liquidation preference or maximum
fixed repurchase price, as the case may be, of any Disqualified Stock, of the
Borrower or any Restricted Subsidiary issued after August 20, 2004 (other than
any such Indebtedness or Disqualified Stock to the extent issued to a Restricted
Subsidiary), which has been converted into or exchanged for Equity Interests in
the Borrower (other than Disqualified Stock); plus

(4) cumulative Adjusted EBITDA from and after July 1, 2004, to the end of the
fiscal quarter immediately preceding the date of the proposed Restricted
Payment, or, if cumulative Adjusted EBITDA for such period is negative, minus
the amount by which cumulative Adjusted EBITDA is less than zero; plus

(5) to the extent not already included in Adjusted EBITDA, 100% of the aggregate
net cash proceeds received by the Borrower or a Restricted Subsidiary since
August 20, 2004

 

13



--------------------------------------------------------------------------------

from (A) Investments (other than Permitted Investments), whether through
interest payments, principal payments, dividends or other distributions and
payments, or the sale or other disposition (other than to the Borrower or a
Restricted Subsidiary) thereof made by the Borrower and its Restricted
Subsidiaries and (B) a cash dividend from, or the sale (other than to the
Borrower or a Restricted Subsidiary) of the stock of, an Unrestricted
Subsidiary; plus

(6) if any Unrestricted Subsidiary is redesignated as a Restricted Subsidiary,
the Fair Market Value of all Investments by the Borrower and its Restricted
Subsidiaries in such Subsidiary, as determined in good faith by the Board of
Directors of the Borrower.

Notwithstanding anything to the contrary above, any repayments of Restricted
Payments made pursuant to Section 10.2 shall be excluded from the calculation of
Cumulative Credit.

“Cumulative Interest Expense” shall mean, in respect of any Restricted Payment,
the sum of the aggregate amount of Consolidated Interest Expense of the Borrower
and the Restricted Subsidiaries for the period from and after July 1, 2004 to
the end of the fiscal quarter immediately preceding the proposed Restricted
Payment.

“Debt to Adjusted EBITDA Ratio” shall mean, with respect to any Person for any
period, such Person’s ratio of (1) Consolidated Total Indebtedness as of the
date of calculation (the “Determination Date”) to (2) the Adjusted EBITDA for
the four full consecutive fiscal quarters immediately preceding such
Determination Date for which financial information is available (the
“Measurement Period”). In the event that the Borrower or any Restricted
Subsidiary Incurs, assumes, guarantees or redeems any Indebtedness or issues or
redeems Disqualified Stock or preferred stock subsequent to the commencement of
the Measurement Period for which the Debt to Adjusted EBITDA Ratio is being
calculated but prior to the Determination Date, then the Debt to Adjusted EBITDA
Ratio shall be calculated giving pro forma effect to such Incurrence,
assumption, guarantee or redemption of Indebtedness, or such issuance or
redemption of Disqualified Stock or preferred stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
Restricted Subsidiary during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the
Determination Date shall be calculated on a pro forma basis assuming that all
such Investments, acquisitions, dispositions, mergers, consolidations and
disposed operations (and the change in any associated obligations and the change
in Adjusted EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period. If since the beginning of such period any Person
(that subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any Restricted Subsidiary since the beginning of such period) shall
have made any Investment, acquisition, disposition, merger, consolidation or
disposed operation that would have required adjustment pursuant to this
definition, then the Debt to Adjusted EBITDA Ratio shall be calculated giving
pro forma effect thereto for such period as if such Investment, acquisition,
disposition, merger, consolidation or disposed operation had occurred at the
beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Determination Date had been the applicable rate for the entire period
(taking into account any Hedging Obligations applicable to such Indebtedness).
Interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest

 

14



--------------------------------------------------------------------------------

rate reasonably determined by a responsible financial or accounting officer of
the Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such Indebtedness during the applicable period. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such optional rate chosen as the Borrower may
designate.

“Default” shall mean any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Designated Non-cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officers’ Certificate, setting forth the basis of such valuation,
executed by an executive vice president and the principal financial officer of
the Borrower, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Non-cash Consideration.

“Designated Preferred Stock” shall mean preferred stock of the Borrower or any
parent corporation thereof (in each case other than Disqualified Stock) that is
issued for cash (other than to a Restricted Subsidiary) and is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate executed by an
executive vice president and the principal financial officer of the Borrower or
the applicable parent corporation thereof, as the case may be, on the issuance
date thereof, the cash proceeds of which are excluded from the calculation set
forth in the definition of the term “Cumulative Credit.”

“Determination Date” shall have the meaning set forth in the definition of “Debt
to Adjusted EBITDA”.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person which, by its terms, or by the terms of any security into which
it is convertible or for which it is putable or exchangeable, or upon the
happening of any event, matures or is mandatorily redeemable, other than as a
result of a change of control or asset sale, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
other than as a result of a change of control or asset sale, in whole or in
part, in each case prior to the date 91 days after the earlier of the maturity
date of the Notes or the date the Notes are no longer outstanding; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary, provided that no
Subsidiary shall be considered a Domestic Subsidiary if (i) it is a Subsidiary
of a Foreign Subsidiary or (ii) substantially all of its assets consists of
Equity Securities in Foreign Subsidiaries that are treated as corporations for
U.S. federal income tax purposes.

 

15



--------------------------------------------------------------------------------

“Employee Transfer Agreement” shall mean the intercompany agreement regarding
the transfer of substantially all of the employees of Intelsat Global Service
Corporation to PanAmSat Opco, dated as of July 3, 2006, between Intelsat Global
Service Corporation and PanAmSat Opco, as amended from time to time (provided
that no such amendment materially affects the ability of the Borrower to make
anticipated principal or interest payments on the Loans).

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by Holdings, the Borrower or any of the Subsidiaries (a) in the ordinary course
of such Person’s business or (b) as required in connection with a financing
transaction or an acquisition or disposition of real estate) or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law (hereinafter, “Claims”),
including, without limitation, (i) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief relating to
the presence, release or threatened release of Hazardous Materials or arising
from alleged injury or threat of injury to health or safety (to the extent
relating to human exposure to Hazardous Materials), or the environment
including, without limitation, ambient air, surface water, groundwater, land
surface and subsurface strata and natural resources such as wetlands.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
protection of environment, including, without limitation, ambient air, surface
water, ground water, land surface and subsurface strata and natural resources
such as wetlands, or human health or safety (to the extent relating to human
exposure to Hazardous Materials), or Hazardous Materials.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“Equity Offering” shall mean any public or private sale of Common Stock or
preferred stock of the Borrower or any of its direct or indirect parent
corporations (excluding Disqualified Stock), other than

(1) public offerings with respect to the Borrower’s or any direct or indirect
parent corporation’s Common Stock registered on Form S-8 and

(2) any such public or private sale that constitutes an Excluded Contribution.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time. Section references to ERISA are to ERISA as in effect
at the Closing Date and any subsequent provisions of ERISA amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

16



--------------------------------------------------------------------------------

“euro” shall mean the single currency of participating member states of the EMU.

“Event of Default” shall have the meaning specified in Section 12.1 of this
Agreement.

“Event of Loss” shall have the meaning specified in Section 9.2(d) of this
Agreement.

“Event of Loss Proceeds” shall mean, with respect to any Event of Loss, all
Satellite insurance proceeds received by the Borrower or any of the Restricted
Subsidiaries in connection with such Event of Loss, after

(1) provision for all income or other taxes measured by or resulting from such
Event of Loss,

(2) payment of all reasonable legal, accounting and other reasonable fees and
expenses related to such Event of Loss,

(3) payment of amounts required to be applied to the repayment of Indebtedness
secured by a Lien on the Satellite that is the subject of such Event of Loss,

(4) provision for payments to Persons who own an interest in the Satellite
(including any transponder thereon) in accordance with terms of the agreement(s)
governing the ownership of such interest by such Person (other than payments to
insurance carriers required to be made based on the future revenues generated
from such Satellite), and

(5) deduction of appropriate amounts to be provided by the Borrower or such
Restricted Subsidiary as a reserve, in accordance with GAAP, against any
liabilities associated with the Satellite that was the subject of the Event of
Loss.

“Excess Proceeds” shall have the meaning specified in Section 5.2(b) of this
Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

“Exchange Note Indenture” shall mean the indenture with respect to the Exchange
Notes executed in accordance with Section 3 and containing terms (including
covenants, events of default, redemption, optional prepayment provisions and
other provisions) that are identical to those set forth in this Agreement
(except for differences that are customary between indentures and credit
agreements) or as otherwise in form and substance reasonably acceptable to the
Borrower and the Joint Lead Arrangers.

“Exchange Note Trustee” shall have the meaning set forth in Section 3.1.

“Exchange Notes” shall mean the senior unsecured notes of the Borrower due on
the Maturity Date, issued under the Exchange Note Indenture in exchange for an
equal principal amount of Loans pursuant to Section 3.4.

“Excluded Contribution” shall mean net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from:

(1) contributions to its common equity capital, and

 

17



--------------------------------------------------------------------------------

(2) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower, in each case designated
as Excluded Contributions pursuant to an Officers’ Certificate executed by an
executive vice president and the principal financial officer of the Borrower on
the date such capital contributions are made or the date such Equity Interests
are sold, as the case may be, which are excluded from the calculation set forth
in the definition of the term “Cumulative Credit.”

“Excluded Satellite” shall mean (a) the Satellites of the Borrower and its
Restricted Subsidiaries identified as PAS-4, PAS-5, PAS-7, PAS-1R, PAS-6B,
SBS-6, Galaxy IIIR, Galaxy IVR, Galaxy 11 and Galaxy 10R and (b) any other
Satellite that (1) is not expected or intended, in the good faith determination
of the Board of Directors of the Borrower and evidenced by a Board Resolution
delivered to the Trustee, to earn future revenues from the operation of such
Satellite in excess of $25.0 million in any fiscal year, and (2) has suffered
loss or damage such that (A) the procurement of In-Orbit Insurance therefor in
the amount and on the terms required by this Agreement would not be available
for a price that is, and on other terms and conditions that are, commercially
reasonable or (B) such In-Orbit Insurance would be subject to exclusions or
limitations of coverage that would make the terms of the insurance commercially
unreasonable, in either case, as determined in good faith by the Board of
Directors of the Borrower and evidenced by a Board Resolution delivered to the
Trustee.

“Excluded Taxes” shall mean (a) with respect to the Administrative Agent or any
Lender, net income taxes and franchise or capital taxes (imposed in lieu of net
income taxes) imposed on the Administrative Agent or any Lender by any
jurisdiction as a result of the Administrative Agent or such Lender being
organized in, or having its principal office or applicable lending office in
such jurisdiction or any political subdivision or taxing authority thereof or
therein or as a result of doing business in or having any other connection with
such jurisdiction (other than any such business or connection arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, engaged in any transaction pursuant to or enforced any Loan
Documents) and (b) in the case of a Non-U.S. Lender, (i) any U.S. federal
withholding tax that is imposed on amounts payable to such Non-U.S. Lender under
the law in effect at the time such Non-U.S. Lender becomes a party to this
Agreement; provided that this clause (b)(i) shall not apply to the extent that
the indemnity payments or additional amounts any Lender would be entitled to
receive (without regard to this clause (b)(i)) do not exceed the indemnity
payment or additional amounts that the person making the assignment or transfer
to such Lender would have been entitled to receive in the absence of such
assignment or transfer (ii) any Tax to the extent attributable to such Non-U.S.
Lender’s failure to comply with Section 5.4(d).

“Fair Market Value” shall mean, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction.

“FCC” shall mean the Federal Communications Commission or any Governmental
Authority substituted therefor.

“FCC Licenses” shall mean all authorizations, licenses and permits issued by the
FCC to the Borrower or any of its Subsidiaries, under which the Borrower or any
of its Subsidiaries is authorized to launch and operate any of its Satellites or
to operate any of its TT&C Earth Stations (other than authorizations, orders,
licenses or permits that are no longer in effect).

 

18



--------------------------------------------------------------------------------

“Fee Letter” shall mean the Fee Letter dated June 19, 2007 by and among the
Borrower and the arrangers, agents and lenders party thereto, as supplemented
from time to time.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Foreign Plan” shall mean any employee benefit plan, program, fund, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

“Funding Guarantor” shall have the meaning specified in Section 11.5 of this
Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
which are in effect on August 20, 2004.

“Government Business Subsidiary” shall mean any Restricted Subsidiary of the
Borrower, including Intelsat General Corporation for so long as it is a
Restricted Subsidiary of the Borrower, that (i) is engaged primarily in the
business of providing services to customers similar to the services provided on
August 20, 2004 by Intelsat General Corporation and services or activities that
are reasonably similar thereto or a reasonable extension, development or
expansion thereof, or is complementary, incidental, ancillary or related thereto
and (ii) is subject to the Proxy Agreement or a substantially similar agreement
substantially restricting the Borrower’s control of such Restricted Subsidiary.

“Government Securities” shall mean securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged, or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“G2 Transfer Agreement” shall mean the Agreement and Plan of Merger, dated as of
July 3, 2006, among Intelsat General Corporation, G2 Satellite Solutions
Corporation and PanAmSat Opco, as amended from time to time (provided that no
such amendment materially affects the ability of the Borrower to make
anticipated principal or interest payments on the Loans), and the other
agreements entered into in connection therewith on or prior to July 3, 2006.

 

19



--------------------------------------------------------------------------------

“guarantee” shall mean a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” shall mean the guarantee by any Guarantor of the Borrower’s
obligations under this Agreement.

“Guarantor” shall mean any Person that Incurs a Guarantee; provided that upon
the release or discharge of such Person from its Guarantee in accordance with
this Agreement, such Person shall cease to be a Guarantor.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants” or “pollutants,” or words of similar import, under any applicable
Environmental Law; and (c) any other chemical, material or substance, the
exposure to which is prohibited, limited or regulated by any Environmental Law.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Historical Adjustments” shall mean with respect to any Person, without
duplication, the following items to the extent Incurred prior to August 20,
2004:

(1) adjustment of sales-type leases to operating leases;

(2) elimination of new sales-type leases;

(3) loss on conversion of sales-type leases;

(4) impairment charges from satellite write-downs;

(5) gain on satellite insurance claims;

(6) restructuring charges;

(7) reserves for long-term receivables and sales-type lease adjustments,
including customer-related long-term receivables evaluated as uncollectible;

(8) reversal of allowance for customer credits, including any amounts receivable
for such period in connection with contracts that are attributable to Globo
Comunicacões e Participacöes, Ltda.’s involvement in arrangements with Sky
Multi-Country Partners;

(9) change in reserve estimates related to two of the Borrower’s minority
Investments based on the Borrower’s assessment of the investee’s market value;

 

20



--------------------------------------------------------------------------------

(10) leaseback expense net of deferred gain;

(11) other non-operating items consisting of (A) transaction related fees and
expenses including management retention bonuses, (B) fees and expenses related
to prior acquisitions and due diligence for acquisitions not consummated,
(C) non-cash stock compensation expense, (D) gain or loss on disposals and
non-cash write-offs of other property and equipment, (E) non-cash losses from an
investment accounted for by the equity method, (F) reserve adjustments and
(G) gain on termination of the Galaxy 8-iR construction contract.

“Holdings” shall mean Intelsat, Ltd., until a successor replaces it and,
thereafter, means the successor.

“Incur” shall have the meaning specified in Section 10.1(a) of this Agreement.

“Incurrence” shall have the meaning specified in Section 10.1(a) of this
Agreement.

“Indebtedness” shall mean, with respect to any Person,

(1) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(A) in respect of borrowed money;

(B) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without double counting, reimbursement
agreements in respect thereof);

(C) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations) and the present value
(discounted at the interest rate borne by the notes, compounded annually) of
total obligations of the lessee for rental payments during the remaining term of
the lease included in any Sale and Lease-Back Transaction (including any period
for which such lease has been extended)), except any such balance that
constitutes a trade payable or similar obligation to a trade creditor, in each
case accrued in the ordinary course of business; or

(D) representing any Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of another Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person, whether or not such Indebtedness is
assumed by such Person;

 

21



--------------------------------------------------------------------------------

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (A) Contingent Obligations Incurred in the ordinary course
of business; (B) obligations under or in respect of Receivables Facilities;
(C) deferred or prepaid revenues; (D) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller; (E) obligations to make
payments to one or more insurers under satellite insurance policies in respect
of premiums or the requirement to remit to such insurer(s) a portion of the
future revenues generated by a satellite which has been declared a constructive
total loss, in each case in accordance with the terms of the insurance policies
relating thereto; or (F) any obligations to make progress or incentive payments
under any satellite manufacturing contract or to make payments under satellite
launch contracts in respect of launch services provided thereunder, in each
case, to the extent not overdue by more than 90 days.

“Indemnified Taxes” shall mean all Taxes (other than Excluded Taxes) and Other
Taxes.

“Independent Financial Advisor” shall mean an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“In-Orbit Insurance” shall mean, with respect to any Satellite, insurance for
risk of loss of and damage to such Satellite attaching upon the expiration of
the launch insurance therefore and renewing, during the commercial in-orbit
service of such Satellite, prior to the expiration of the immediately preceding
corresponding In-Orbit Insurance policy, subject to the terms and conditions set
forth in this Agreement.

“In-orbit Spare Satellite” shall mean a Satellite that:

(1) shall meet or exceed the performance requirements to which the customer
would be entitled pursuant to its service agreement with respect to each
Satellite being protected (or the C-band or Ku-band payloads separately on a
hybrid C/Ku-band Satellite, provided both payloads on such Satellite are so
protected or insured by insurance in accordance with Section 9.2); and

(2) to the extent necessary to serve the present and future intended customer
base for the Satellite being protected (or the C-band or Ku-band payloads
separately on a hybrid C/Ku-band Satellite, provided both payloads on such
Satellite are so protected or insured by insurance in accordance with
Section 9.2), shall have a similar or better footprint coverage and power levels
and similar operating radio frequencies when compared to each Satellite (or the
C-band or Ku-band payloads separately on a hybrid C/Ku-band Satellite, provided
both payloads on such Satellite are so protected or insured by insurance in
accordance with Section 9.2) for which it shall be maintained as an In-orbit
Spare Satellite;

provided that a Satellite that has both C-band and Ku-band payloads, shall be
deemed to be an “In-orbit Spare Satellite” with respect to each payload as to
which it meets the foregoing criteria as applied to such payload separately.

“Intelsat Bermuda” shall mean Intelsat (Bermuda), Ltd., until a successor
replaces it, and thereafter means such successor.

“Intelsat Bermuda Intercompany Loan” shall mean the intercompany loans by the
Borrower (irrespective of any subsequent holder of such loans so long as a
subsidiary of the Borrower) to PanAmSat Holdco to fund the payment of a portion
of the purchase price of the PanAmSat Acquisition and to fund the purchase of
PanAmSat Holdco’s 10 3/8% senior discount notes due 2014 and, in each case, any
fees and expenses related thereto.

 

22



--------------------------------------------------------------------------------

“Intelsat Bermuda Transfer” shall mean the transfer by Intelsat Bermuda of
certain of its assets and certain of its liabilities and obligations to Intelsat
Jackson on February 4, 2008.

“Intelsat Corp Refinancing” shall mean the borrowing by Intelsat Corp of $150.0
million in aggregate principal amount pursuant to a new term loan under the
Intelsat Corp Credit Agreement, and the repayment of its 6  3/8% Senior Secured
Notes due 2008 with the proceeds of such borrowing.

“Intelsat Credit Agreement” shall mean (i) the credit agreement entered into on
July 3, 2006 in connection with, the consummation of the PanAmSat Acquisition,
among Intelsat Sub Holdco, Intelsat Intermediate Holdco, the financial
institutions named therein and Credit Suisse, Cayman Islands Branch, as
Administrative Agent and the guarantees thereof provided by certain subsidiaries
of the Borrower, as amended, restated, supplemented, waived, replaced (whether
or not upon termination, and whether with the original lenders or otherwise),
restructured, repaid, refunded, refinanced or otherwise modified from time to
time (prior to, on or after the Closing Date), including any one or more
agreements or indentures extending the maturity thereof, refinancing, replacing
or otherwise restructuring all or any portion of the Indebtedness under such
agreement or agreements or indenture or indentures or any successor or
replacement agreement or agreements or indenture or indentures or increasing the
amount loaned or issued thereunder or altering the maturity thereof and
(ii) whether or not the credit agreement referred to in clause (i) remains
outstanding, if designated by the Borrower to be included in the definition of
“Intelsat Credit Agreement,” one or more (A) debt facilities or commercial paper
facilities, providing for revolving credit loans, term loans, receivables
financing (including through the sale of receivables to lenders or to special
purpose entities formed to borrow from lenders against such receivables) or
letters of credit, (B) debt securities, indentures or other forms of debt
financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time.

“Intelsat Intermediate Holdco” shall mean Intelsat Intermediate Holding Company,
Ltd., until a successor replaces it, and thereafter means such successor.

“Intelsat Jackson” shall mean Intelsat Jackson Holdings, Ltd., until a successor
replaces it, and thereafter means such successor.

“Intelsat Sub Holdco” shall mean Intelsat Subsidiary Holding Company, Ltd.,
until a successor replaces it, and thereafter means such successor.

“Investment Grade Rating” shall mean a rating equal to or higher than Baa3 (or
the equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” shall mean:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) debt securities or debt instruments with a rating of BBB- or higher by S&P
or Baa3 or higher by Moody’s or the equivalent of such rating by such rating
organization, or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any other nationally recognized securities rating agency, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries,

 

23



--------------------------------------------------------------------------------

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) above, which fund may also hold immaterial
amounts of cash pending investment or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” shall mean, with respect to any Person, all investments by such
Person in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 10.2:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(A) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(B) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of the Borrower.

Notwithstanding the foregoing, payments made under contracts to construct,
launch, operate or insure Satellites which contracts are entered into in the
ordinary course of business shall not constitute Investments.

“Joint Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, Banc of
America Securities LLC and Morgan Stanley Senior Funding, Inc., in their
respective capacity as joint lead arrangers and joint bookrunners with respect
to the Loans.

“Joint Venture” shall mean any Person, other than an individual or a Subsidiary
of the Borrower, (i) in which the Borrower or a Restricted Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of Capital
Stock or otherwise) and (ii) which is engaged in a Similar Business.

“Judgment Currency” shall have the meaning provided in Section 14.19(b).

 

24



--------------------------------------------------------------------------------

“Lender” shall have the meaning provided in the preamble to this Agreement.

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or (b) a Lender having
notified the Administrative Agent and/or the Borrower that it does not intend to
comply with the obligations under Section 2.1(a), 2.1(b) or 2.1(d).

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law,
including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the Uniform Commercial Code (or equivalent statutes) of any jurisdiction;
provided that in no event shall an operating lease be deemed to constitute a
Lien.

“Loan” shall mean any loan made by any Lender hereunder pursuant to Section 2.1.

“Mandatory Offer Election Time” shall mean, with respect to any Mandatory
Prepayment Offer, noon, New York time, two Business Days preceding the
prepayment date with respect to such Mandatory Prepayment Offer.

“Mandatory Prepayment Offer” refers to any offer to prepay Loans that the
Borrower is required to make pursuant to any of clauses (a) or (b) of
Section 5.2.

“Marketing Period” shall mean the period of time (a) commencing on the Closing
Date and (b) ending on the second anniversary of the delivery of the Offering
Memorandum.

“Master Intercompany Services Agreement” shall mean the Master Intercompany
Services Agreement, dated as of July 3, 2006, among Intelsat Bermuda and certain
direct and indirect Parent companies and Subsidiaries of Intelsat Bermuda and
the other parties thereto, as in effect on the Closing Date and as amended from
time to time thereafter (provided that no such amendment materially affects the
ability of the Borrower to make anticipated principal or interest payments on
the Loans).

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries, taken as a whole or that would materially adversely affect
the ability of the Borrower to perform its obligations under this Agreement or
any of the other Credit Documents.

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would materially adversely affect
(a) the ability of the Borrower to perform its obligations under this Agreement
or any of the other Credit Documents or (b) the rights and remedies of the
Administrative Agent and the Lenders under this Agreement or any of the other
Credit Documents.

“Material Subsidiary” shall mean, at any date of determination, (1) any
Subsidiary that is a Guarantor and (2) any other Significant Subsidiary of the
Borrower (after giving effect to the Transactions); provided that no Government
Business Subsidiary (including Intelsat General and its Subsidiaries) shall be
deemed a Material Subsidiary.

“Maturity Date” shall mean August 15, 2014.

 

25



--------------------------------------------------------------------------------

“Measurement Period” shall have the meaning set forth in the definition of “Debt
to Adjusted EBITDA Ratios.”

“Minimum Borrowing Amount” shall mean, with respect to a Borrowing of Loans,
$1,000,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor to its
rating agency business.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean the aggregate cash proceeds received by the Borrower
or any Restricted Subsidiary in respect of any Asset Sale, including any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, and
brokerage and sales commissions, any relocation expenses Incurred as a result
thereof, taxes paid or payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements),
amounts required to be applied to the repayment of principal, premium, if any,
and interest on Pari Passu Indebtedness required (other than required by
Section 10.7(b)) to be paid as a result of such transaction and any deduction of
appropriate amounts to be provided by the Borrower as a reserve in accordance
with GAAP against any liabilities associated with the asset disposed of in such
transaction and retained by the Borrower after such sale or other disposition
thereof, including, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction.

“Net Transponder Capacity” shall mean the aggregate transponder transmission
capacity for all in-orbit transponders then owned by the Borrower and the
Restricted Subsidiaries less the amount of capacity relating to transponders
which are not at such time available for use whether due to legal, regulatory,
technical or contractual restrictions or otherwise.

“Non-Consenting Lender” shall have the meaning provided in Section 14.7(b).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-U.S. Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (a) a citizen or resident of the United States, (b) a
corporation or partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the United States, or any political
subdivision thereof, (c) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (d) a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust and one or more United States persons have the authority to control
all substantial decisions of such trust or a trust that has a valid election in
effect under applicable U.S. Treasury regulations to be treated as a United
States person.

“Notes” shall mean the Borrower’s 9% senior notes due 2014.

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

“Obligations” shall mean any principal, interest, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest,

 

26



--------------------------------------------------------------------------------

penalties, fees, indemnifications, reimbursements, damages and other
liabilities, payable under the documentation governing any Indebtedness ;
provided that obligations shall not include fees or indemnifications of the
Administrative Agent and other third parties other than the Lenders.

“Offering Circular” shall mean the Offering Circular dated July 30, 2004
relating to the Notes, as supplemented by the Supplement thereto dated as of
August 17, 2004.

“Offering Memorandum” shall mean a confidential offering memorandum prepared by
the Borrower or its direct or indirect Parent relating to the Take-Out
Securities, together with such other Additional Debt Securities (other than
Additional Debt Securities not issued by Intelsat Corporation) and/or other debt
securities issued in exchange for or to refinance or replace the debt facilities
and bridge loans contemplated by the Commitment Letter (other than other debt
securities not issued by Intelsat Corporation) as the Joint Lead Arrangers or
Borrower may select, and containing information customarily included in
preliminary confidential offering memoranda previously prepared by the Borrower
or a Parent of the Borrower (which may, at the election of the Borrower and in
consultation with the Joint Lead Arrangers, incorporate prior filings of the
Borrower or its Parent by reference), excluding pro forma financial information,
but including other financial information prepared in substantial accordance
with Regulation S-X, with customary exceptions to financial statement
requirements in Rule 144A offerings. The term “Offering Memorandum” shall
include any supplement or amendment to a confidential offering memorandum
referred to in the prior sentence.

“Officer” shall mean the Chairman of the Board of Directors, the Chief Executive
Officer, the President, any Executive Vice President, Senior Vice President or
Vice President, the Treasurer or the Secretary of the Borrower.

“Officers’ Certificate” shall mean a certificate signed on behalf of the
Borrower by two Officers of the Borrower, one of whom must be the principal
executive officer, the principal financial officer, or the principal accounting
officer of the Borrower that meets the requirements set forth in this Agreement.

“Opinion of Counsel” shall mean a written opinion from legal counsel. The
counsel may be an employee of or counsel to the Borrower.

“Other Taxes” shall mean any and all present or future stamp, documentary or any
other excise, property or similar taxes (including interest, fines, penalties,
additions to tax and related expenses with regard thereto) arising directly from
any payment made or required to be made under this Agreement or any other Credit
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Credit Document.

“PanAmSat Acquisition” shall mean the transaction pursuant to which Intelsat
(Bermuda), Ltd. became the owner of all of the outstanding share capital of
PanAmSat Holdco.

“PanAmSat Credit Agreement” shall mean (i) the amended and restated credit
agreement entered into on July 3, 2006 in connection with the consummation of
the PanAmSat Acquisition among PanAmSat Opco, the financial institutions named
therein and Credit Suisse, Cayman Islands Branch, as Administrative Agent, and
the guarantees thereof provided by certain subsidiaries of the Borrower as
amended, restated, supplemented, waived, replaced (whether or not upon
termination, and whether with the original lenders or otherwise), restructured,
repaid, refunded, refinanced or otherwise modified from time to time (prior to,
or on or after the Closing Date), including any one or more agreements or
indentures extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any

 

27



--------------------------------------------------------------------------------

successor or replacement agreement or agreements or indenture or indentures or
increasing the amount loaned or issued thereunder or altering the maturity
thereof, and (ii) whether or not the credit agreement referred to in clause
(i) remains outstanding, if designated by the Borrower to be included in the
definition of “PanAmSat Credit Agreement,” one or more (A) debt facilities or
commercial paper facilities providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, replaced or refunded in
whole or in part from time to time.

“PanAmSat Holdco” shall mean Intelsat Holding Corporation (formerly PanAmSat
Holding Corporation), until a successor replaces it, and thereafter means such
successor.

“PanAmSat Opco” shall mean Intelsat Corporation (formerly PanAmSat Corporation,
until a successor replaces it, and thereafter means such successor.

“Parent” shall mean, with respect to any Person, any direct or indirect parent
company of such Person.

“Pari Passu Indebtedness” shall mean with respect to any Person:

(1) Indebtedness of such Person, whether outstanding on the Closing Date or
thereafter Incurred; and

(2) all other Obligations of such Person (including interest accruing on or
after the filing of any petition in bankruptcy or for reorganization relating to
such Person whether or not post-filing interest is allowed in such proceeding)
in respect of Indebtedness described in clause (1) above

unless, in the case of clauses (1) and (2) above, in the instrument creating or
evidencing the same or pursuant to which the same is outstanding, it is provided
that such Indebtedness or other Obligations are subordinate in right of payment
to the notes or the Guarantee of such Person, as the case may be; provided,
however, that Pari Passu Indebtedness shall not include:

(1) any obligation of such Person to the Borrower or any Subsidiary;

(2) any liability for Federal, state, local or other taxes owed or owing by such
Person;

(3) any accounts payable or other liability to trade creditors arising in the
ordinary course of business; or

(4) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person.

“Participant” shall have the meaning provided in Section 14.6(c)(i).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

28



--------------------------------------------------------------------------------

“Period of Suspension” shall mean each period of time commencing on the date
upon which the Borrower provides written notice to the Joint Lead Arrangers of
the suspension of the availability of an update to an Offering Memorandum in
accordance with Section 9.15(a) and ending on the date upon which the Borrower
provides written notice to the Joint Lead Arrangers of the discontinuation of
such suspension; provided that the aggregate of all Periods of Suspension shall
not exceed 90 days in any consecutive 12-month period.

“Permitted Asset Swap” shall mean the concurrent purchase and sale or exchange
of Related Business Assets or a combination of Related Business Assets
(including transponders or transponder capacity) and cash or Cash Equivalents
between the Borrower or any of its Restricted Subsidiaries and another Person;
provided that any cash or Cash Equivalents received must be applied in
accordance with Section 10.7.

“Permitted Holders” shall mean, at any time, the Sponsors. Any person or group
whose acquisition of beneficial ownership constitutes a Change of Control in
respect of which a Change of Control Offer is made in accordance with the
requirements of this Agreement will thereafter, together with its Affiliates,
constitute an additional Permitted Holder.

“Permitted Investments” shall mean:

(1) any Investment in the Borrower or any Restricted Subsidiary;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is engaged in a Similar Business if as a result of such
Investment;

(A) such Person becomes a Restricted Subsidiary, or

(B) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary;

(4) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 10.7 or any other disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Closing Date;

(6) any Investment acquired by the Borrower or any Restricted Subsidiary

(A) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Borrower of
such other Investment or accounts receivable or

(B) as a result of a foreclosure by the Borrower or any Restricted Subsidiary
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(7) Hedging Obligations permitted under Section 10.1(b)(x);

 

29



--------------------------------------------------------------------------------

(8) any Investment in a Similar Business having an aggregate Fair Market Value,
taken together with all other Investments made pursuant to this clause (8) that
are at that time outstanding (without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities), not to exceed the greater of (A) $250.0
million and (B) 4.5% of Total Assets at the time of such Investment (with the
Fair Market Value of each Investment being measured at the time made and without
giving effect to subsequent changes in value);

(9) Investments the payment for which consists of Equity Interests of the
Borrower, or any of its direct or indirect parent corporations (exclusive of
Disqualified Stock); provided, however, that such Equity Interests shall not
increase the amount available for Restricted Payments under the calculation set
forth in the definition of the term “Cumulative Credit”;

(10) guarantees of Indebtedness permitted under Section 10.1;

(11) any transaction to the extent it constitutes an investment that is
permitted and made in accordance with Section 10.8(b) (except transactions
described in Section 10.8(b)(2), (5) and (9);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(13) additional Investments having an aggregate Fair Market Value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed the greater of (A) $125.0 million and
(B) 2.25% of Total Assets at the time of such Investment (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(14) Investments relating to any special purpose Wholly-Owned Subsidiary of the
Borrower organized in connection with a Receivables Facility that, in the good
faith determination of the Board of Directors of the Borrower, are necessary or
advisable to effect such Receivables Facility;

(15) Investments in Subsidiaries or joint ventures formed for the purpose of
selling or leasing transponders capacity to third party customers in the
ordinary course of business of the Borrower and its Restricted Subsidiaries
which Investments are in the form of transfers to such Subsidiaries or joint
ventures for Fair Market Value of transponders or transponder capacity sold or
to be sold or leased or to be leased by such Subsidiaries or joint ventures;
provided that all such Investments in Subsidiaries and joint ventures do not
exceed 10% of Net Transponder Capacity;

(16) advances to employees not in excess of $25.0 million outstanding at any one
time, in the aggregate;

(17) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case Incurred in the ordinary course of business; and

 

30



--------------------------------------------------------------------------------

(18) Investments in any joint venture in existence as of the Closing Date;
provided that all such Investments made after the Closing Date pursuant to this
clause (18) in all such joint ventures do not exceed $10.0 million.

“Permitted Liens” shall mean, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review;

(3) Liens for taxes, assessments or other governmental charges not yet due or
payable or subject to penalties for nonpayment or which are being contested in
good faith by appropriate proceedings;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not Incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

(6) Liens securing Indebtedness permitted to be Incurred pursuant to Sections
10.1(b)(1), (4) and (12);

(7) Liens existing on the Closing Date;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or Incurred
in connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, however, that such Liens may not extend to any
other property owned by the Borrower or any Restricted Subsidiary;

(9) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided,
however, that such Liens are not created or Incurred in connection with, or in
contemplation of, such acquisition; provided, further, however, that the Liens
may not extend to any other property owned by the Borrower or any Restricted
Subsidiary;

 

31



--------------------------------------------------------------------------------

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be Incurred
in accordance with Section 10.1 hereof;

(11) Liens securing Hedging Obligations so long as the related Indebtedness is,
and is permitted under this Agreement to be, secured by a Lien on the same
property securing such Hedging Obligations;

(12) Liens on specific items of inventory of other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of the
Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens (including Liens in connection with Sale and Lease-Back Transactions)
in favor of the Borrower or any Guarantor;

(16) Liens on equipment of the Borrower or any Restricted Subsidiary granted in
the ordinary course of business to the Borrower’s client at which such equipment
is located;

(17) Liens on accounts receivable and related assets Incurred in connection with
a Receivables Facility;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), (10), (11) and (15);
provided, however, that (A) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (B) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (i) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9), (10), (11) and (15) at the time the original Lien
became a Permitted Lien under this Agreement, and (ii) an amount necessary to
pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20) other Liens securing obligations Incurred in the ordinary course of
business which obligations do to exceed $25 million at any one time outstanding;

(21) Liens Incurred to secure Obligations in respect of term loans or revolving
loans (including principal, premium, interest, penalties, fees,
indemnifications, reimbursements and

 

32



--------------------------------------------------------------------------------

other amounts relating thereto) under any Credit Facilities or Indebtedness
related to any Sale and Lease-Back Transaction; provided that, at the time of
Incurrence and after giving pro forma effect thereto, the Consolidated Secured
Debt Ratio would be no greater than 4.5 to 1.0.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

“preferred stock” shall mean any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.

“Preliminary Offering Memorandum” shall mean the preliminary confidential
offering memorandum of the Borrower dated January 11, 2008, prepared in
connection with the potential offering of Acquisition Notes, attached as Exhibit
F hereto.

“Proxy Agreement” shall have the meaning set forth in Section 9.7.

“Qualified Proceeds” shall mean assets that are used or useful in, or Capital
Stock of any Person engaged in, a Similar Business; provided that the Fair
Market Value of any such assets or Capital Stock shall be determined by the
Board of Directors in good faith.

“Rating Agencies” mean Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower (as certified by a Board Resolution) which shall be substituted for
Moody’s or S&P or both, as the case may be.

“Receivables Facility” shall mean one or more receivables financing facilities,
as amended from time to time, the Indebtedness of which is non-recourse (except
for standard representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
pursuant to which the Borrower or any of its Restricted Subsidiaries sells its
accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Facility.

“Refinancing Indebtedness” shall have the meaning specified in Section 10.1(b)
of this Agreement.

“Refinancings” shall mean, collectively, the (i) redemption of the outstanding
Intelsat Jackson (after giving effect to the Intelsat Bermuda Transfer) Floating
Rate Senior Notes due 2013 and Floating Rate Senior Notes due 2015 and
(ii) redemption of the outstanding Holdings 5 1/4% Senior Notes due 2008.

 

33



--------------------------------------------------------------------------------

“Refunding Capital Stock” shall have the meaning specified in Section 10.2(b)(2)
of this Agreement.

“Register” shall have the meaning provided in Section 14.6.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

“Related Business Assets” shall mean assets (other than cash or Cash
Equivalents) used or useful in a Similar Business, provided that any assets
received by the Borrower or a Restricted Subsidiary in exchange for assets
transferred by the Borrower or a Restricted Subsidiary shall not be deemed to be
Related Business Assets if they consist of securities of a Person, unless upon
receipt of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

“Required Lenders” shall mean, at any date, Non-Defaulting Lenders having or
holding a majority of the outstanding principal amount of the Loans (excluding
Loans held by Defaulting Lenders) at such date.

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

“Restricted Investment” shall mean an Investment other than a Permitted
Investment.

“Restricted Payments” shall have the meaning specified in Section 10.2 of this
Agreement.

“Restricted Subsidiary” shall mean, at any time, any direct or indirect
Subsidiary of the Borrower (including any Foreign Subsidiary) that is not then
an Unrestricted Subsidiary; provided, however, that upon the occurrence of an
Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

“Retired Capital Stock” shall have the meaning specified in Section 10.2(b)(2)
of this Agreement.

“S&P” shall mean Standard and Poor’s, a division of McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” shall mean any arrangement with any Person
providing for the leasing by the Borrower or any Restricted Subsidiary of any
real or tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to such Person in
contemplation of such leasing.

 

34



--------------------------------------------------------------------------------

“Satellite” shall mean any satellite owned by, or leased to, the Borrower or any
of its Restricted Subsidiaries and any satellite purchased pursuant to the terms
of a Satellite Purchase Agreement, whether such satellite is in the process of
manufacture, has been delivered for launch or is in orbit (whether or not in
operational service).

“Satellite Manufacturer” shall mean, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

“Satellite Purchase Agreement” shall mean, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

“Satellite Purchaser” shall mean the Borrower or Restricted Subsidiary that is a
party to a Satellite Purchase Agreement.

“SEC” shall mean the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Agreement such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

“Secured Indebtedness” shall mean any Indebtedness secured by a Lien.

“Securities Act” shall mean the Securities Act of 1933 and the rules and
regulations of the SEC promulgated thereunder.

“Senior Credit Documents” shall mean the collective reference to any Credit
Agreement, the notes issued pursuant thereto and the guarantees thereof, and the
collateral documents relating thereto, as amended, supplemented or otherwise
modified from time to time.

“Senior Credit Facilities” shall mean the credit agreement, entered into as of
August 20, 2004 by and among the Borrower, the restricted subsidiaries party
thereto, the lenders party thereto in their capacities as lenders thereunder,
Citicorp North America, Inc., as Administrative Agent, Credit Suisse First
Boston, as Syndication Agent, and Bear Stearns Corporate Lending Inc. and Lehman
Commercial Paper Inc., as Co-Documentation Agents, including any guarantees,
collateral documents, instruments and agreements executed in connection
therewith, and any amendments, supplements, modifications, extensions, renewals,
restatements or refundings thereof and any indentures or credit facilities or
commercial paper facilities with banks or other institutional lenders or
investors that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
borrowable thereunder or alters the maturity thereof (provided that such
increase in borrowings is permitted under Section 10.1).

“Serafina Assignment” shall mean the assignment by Serafina Acquisition Limited,
immediately following the Intelsat Bermuda Transfer on February 4, 2008, of
certain of its liabilities and obligations to Intelsat Bermuda, and the
assumption by Intelsat Bermuda of such liabilities and obligations.

“Significant Subsidiary” shall mean any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation was in effect on
August 20, 2004.

 

35



--------------------------------------------------------------------------------

“Similar Business” shall mean any business conducted or proposed to be conducted
by the Borrower and its Restricted Subsidiaries on the Closing Date or any
business that is similar, reasonably related, incidental or ancillary thereto.

“Solvent” shall mean that, as of any date of determination, both (i) (a) the sum
of the Borrower’s respective debt (including contingent liabilities) does not
exceed the present fair saleable value of the Borrower’s respective present
assets; (b) the Borrower’s capital is not unreasonably small in relation to its
respective businesses as contemplated on the Closing Date; and (c) the Borrower
has not Incurred and does not intend to Incur, or believe that it will Incur,
debts including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

“Specified Intercompany Agreements” shall mean the Master Intercompany Services
Agreement, the Employee Transfer Agreement, the G2 Transfer Agreement and the
agreements or promissory notes evidencing the Intelsat Bermuda Intercompany Loan
and, in each case, agreements in connection therewith.

“Sponsors” shall mean (1) one or more investment funds advised, managed or
controlled by BC Partners Holdings Limited or any Affiliate thereof, (2) one or
more investment funds advised, managed or controlled by Silver Lake or any
Affiliate thereof, and (3) one or more investment funds advised, managed or
controlled by any of the Persons described in clauses (1) and (2) of this
definition, and, in each case, (whether individually or as a group) their
Affiliates; provided that, for purposes of determining the fees and expenses
that may be added back pursuant to clause (5) within the definition of Adjusted
EBITDA for any period before the Closing Date, the term “Sponsor” shall also
mean one or more investment funds advised, managed or controlled by Kohlberg
Kravis Roberts & Co. L.P., TC Group, L.L.C. (which operates under the trade name
“The Carlyle Group”), Providence Equity Partners, Apax Partners Worldwide, LLP,
Apax Partners, L.P., Apollo Management V, L.P., Madison Dearborn Partners, LLC
or Permira Advisers, LLC or any of their respective Affiliates.

“Stated Maturity” shall mean, with respect to any loan or security, the date
specified in such loan or security as the fixed date on which the final payment
of principal of such loan or security is due and payable, including pursuant to
any mandatory redemption provision (but excluding any provision providing for
the repurchase of such loan or security at the option of the holder or lender
thereof upon the happening of any contingency beyond the control of the Borrower
unless such contingency has occurred).

“Subordinated Indebtedness” shall mean:

(1) with respect to the Borrower, any Indebtedness of the Borrower which is by
its terms subordinated in right of payment to the Loans and

(2) with respect to any Guarantor, any Indebtedness of such Guarantor which is
by its terms subordinated in right of payment to the Guarantee of such
Guarantor.

 

36



--------------------------------------------------------------------------------

“Subsidiary” shall mean, with respect to any Person,

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof and

(2) any partnership, joint venture, limited liability company or similar entity
of which:

(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(B) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantee” shall mean any Guarantee, made by any Subsidiary
Guarantor, if any, in favor of the Administrative Agent for the benefit of the
Lenders, substantially in the form of Exhibit A hereto, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof and hereof.

“Subsidiary Transfer Transactions” shall mean the transfer of all or a portion
of the equity, assets and liabilities of any of the Borrower or any of its
Restricted Subsidiaries between or among any of the Borrower and/or any of its
Restricted Subsidiaries.

“Successor Company” shall have the meaning specified in Section 10.11(a)(1) of
this Agreement.

“Successor Guarantor” shall have the meaning specified in Section 10.11(b)(1) of
this Agreement.

“Syndication Agent” shall mean Banc of America Bridge LLC, together with its
affiliates under this Agreement and the other Credit Documents.

“Take-Out Notice” shall have the meaning provided in Section 3.2.

“Take-Out Securities” shall mean the senior unsecured notes of the Borrower due
on the Maturity Date, issued under the Take-Out Securities Indenture, the
proceeds of which are used to prepay Loans pursuant to Section 3.2.

“Take-Out Securities Indenture” shall mean the indenture with respect to the
Take-Out Securities, which shall contain terms (including covenants, events of
default, redemption, optional prepayment provisions and other provisions) that
are identical to those set forth in this Agreement (except for differences that
are customary between indentures and credit agreements or as otherwise in form
and substance reasonably acceptable to the Borrower and the Joint Lead
Arrangers), which shall comply with the Trust Indenture Act of 1939, as amended,
and the rules and regulations thereunder (the “TIA”) (provided that the Take-Out
Securities Indenture will not be required to be qualified under the TIA),

 

37



--------------------------------------------------------------------------------

which will select the laws of the State of New York as the governing law and
forum, and in which each party thereto will waive the right to trial by jury and
will consent to the non-exclusive jurisdiction of the state and federal courts
located in The City of New York.

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

“Total Assets” shall mean the total assets of the Borrower and the Restricted
Subsidiaries, as shown on the most recent balance sheet of the Borrower.

“Transaction Agreement” shall mean the Share Purchase Agreement dated as of
June 19, 2007, among Intelsat Holdings Ltd., Serafina Acquisition Limited,
Serafina Holdings Limited, the Initial Borrower and the other parties thereto,
as amended, supplemented or modified from time to time.

“Transactions” shall mean the PanAmSat Acquisition and the transactions
consummated in connection therewith, the Acquisition and the transactions
related thereto (including the Intelsat Bermuda Transfer, the Serafina
Assignment, the Change of Control Offers and the Refinancings, as applicable),
including as contemplated by the Acquisition Documents (including any Equity
Interest payments made in connection therewith (whether on the Closing Date or
thereafter)), the issuance of any Notes, amendments and borrowings made pursuant
to the Credit Agreements, the Intelsat Corp Refinancing, the transactions
consummated in connection with the offering of the Intelsat Bermuda Senior
Secured Floating Rate Notes due 2015, and the other transactions in connection
with the foregoing.

“Transferee” shall have the meaning provided in Section 14.6(e).

“Treasury Rate” shall mean, as of any redemption date, the yield to maturity as
of such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
business days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to August 15, 2009;
provided, however, that if the period from the redemption date to August 15,
2009, is less than one year, the weekly average yield on actually traded United
States Treasury securities adjusted to a constant maturity of one year shall be
used.

“TT&C Earth Station” shall mean any earth station licensed for operation by the
FCC or by any international, federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body, authority,
agency or commission or legislative body or other governmental entity outside of
the United States used for the provision of TT&C Services that is owned and
operated by the Borrower or any of its Subsidiaries.

“TT&C Services” shall mean the provision of tracking, telemetry and command
services for the purposes of operational control of any Satellite.

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the Closing Date, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the Fair Market Value of the assets allocable thereto.

 

38



--------------------------------------------------------------------------------

“Uniform Commercial Code” shall mean the New York Uniform Commercial Code as in
effect from time to time.

“Unrestricted Subsidiary” shall mean:

(1) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Board of Directors of the
Borrower, as provided below), and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Borrower or any Subsidiary of the
Borrower (other than any Subsidiary of the Subsidiary to be so designated),
provided that

(1) any Unrestricted Subsidiary must be an entity of which shares of the Capital
Stock or other equity interests (including partnership interests) entitled to
cast at least a majority of the votes that may be cast by all shares or equity
interests having ordinary voting power for the election of directors or other
governing body are owned, directly or indirectly, by the Borrower,

(2) such designation complies with Section 10.2, and

(3) each of

(A) the Subsidiary to be so designated and

(B) its Subsidiaries has not at the time of designation, and does not
thereafter, create, Incur, issue, assume, guarantee or otherwise become directly
or indirectly liable with respect to any Indebtedness pursuant to which the
lender has recourse to any of the assets of the Borrower or any Restricted
Subsidiary.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that, immediately after giving effect to
such designation no Default or Event of Default shall have occurred and be
continuing and either:

(1) the Borrower could Incur at least $1.00 of additional Indebtedness pursuant
to the Debt to Adjusted EBITDA Ratio test described under Section 10.1(a), or

(2) the Debt to Adjusted EBITDA Ratio for the Borrower and its Restricted
Subsidiaries would be less than such ratio for the Borrower and its Restricted
Subsidiaries immediately prior to such designation, in each case on a pro forma
basis taking into account such designation.

Any such designation by the Board of Directors of the Borrower shall be notified
by the Borrower to the Administrative Agent by promptly delivering to the
Administrative Agent a copy of the Board Resolution giving effect to such
designation and an Officers’ Certificate certifying that such designation
complied with the foregoing provisions.

 

39



--------------------------------------------------------------------------------

“U.S. Dollar Equivalent” shall mean, with respect to any monetary amount in a
currency other than U.S. Dollars, at any time for the determination thereof, the
amount of U.S. Dollars obtained by converting such foreign currency involved in
such computation into U.S. Dollars at the spot rate for the purchase of U.S.
Dollars with the applicable foreign currency as quoted by Reuters at
approximately 10:00 A.M. (New York City time) on such date of determination (or
if no such quote is available on such date, on the immediately preceding
Business Day for which such a quote is available).

“U.S. Government Obligations” shall mean securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged, or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America, which, in each case, are not callable or redeemable at
the option of the Borrower thereof, and shall also include a depository receipt
issued by a bank (as defined in Section 3(a)(2) of the Securities Act) as
custodian with respect to any such U.S. Government Obligations or a specific
payment of principal of or interest on any such U.S. Government Obligations held
by such custodian for the account of the holder of such depository receipt;
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the U.S.
Government Obligations or the specific payment of principal of or interest on
the U.S. Government Obligations evidenced by such depository receipt.

“Vice President” when used with respect to the Borrower or the Trustee, means
any vice president, whether or not designated by a number or a word or words
added before or after the title “vice president.”

“Voting Stock” of any Person as of any date shall mean the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness, Disqualified Stock or preferred stock, as the case may be, at any
date, the quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or preferred stock multiplied by the amount of such payment, by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares) shall at the time be owned by such Person or
by one or more Wholly-Owned Subsidiaries of such Person.

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified. The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.” All accounting terms not otherwise defined herein have the meanings
assigned to them in accordance with

 

40



--------------------------------------------------------------------------------

GAAP (as herein defined). Each reference to an agreement or document herein
means such agreement or document as from time to time amended, supplemented or
modified in accordance with its terms, unless expressly stated otherwise.

SECTION 2. Amount and Terms of Credit.

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
having a Commitment severally agrees to make a Loan or Loans on the Closing Date
to the Borrower in Dollars in an aggregate amount equal to the respective
Commitment of such Lender.

(b) Such Loans (i) shall be made on the Closing Date, (ii) may be repaid or
prepaid in accordance with the provisions hereof, but once repaid or prepaid,
may not be reborrowed, (iii) shall not exceed for any such Lender the Commitment
of such Lender and (iv) shall not exceed in the aggregate the total of all
Commitments. On the Maturity Date, all then unpaid Loans shall be repaid in
full.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans shall be in a multiple of
$1,000,000 and shall not be less than the Minimum Borrowing Amount with respect
thereto. More than one Borrowing may be incurred on any date.

2.3 Notice of Borrowing.

(a) The Borrower shall give the Administrative Agent at the Administrative
Agent’s Office prior written notice (or telephonic notice promptly confirmed in
writing) prior to 12:00 p.m. (New York City time) on the date of the Borrowing
of Loans. Such notice (a “Notice of Borrowing”) shall be irrevocable and shall
specify (i) the aggregate principal amount of the Loans to be made, and (ii) the
date of the Borrowing (which shall be the Closing Date). The Administrative
Agent shall promptly give each Lender written notice (or telephonic notice
promptly confirmed in writing) of the proposed Borrowing of Loans, of such
Lender’s proportionate share thereof and of the other matters covered by the
related Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4 Disbursement of Funds.

(a) Subject to Section 6, no later than 9:00 a.m. (New York City time) on the
Closing Date, each Lender will make available its pro rata portion based on its
Commitment, if any, of each Borrowing requested to be made on such date in the
manner provided below.

(b) Each Lender shall make available all amounts it is to fund to the Borrower
in immediately available funds to the Administrative Agent at the Administrative
Agent’s Office and the Administrative Agent will make available to the Borrower,
by disbursing proceeds pursuant to the instructions provided as part of the
Notice of Borrowing, the aggregate of the amounts so made available in Dollars.
Unless the Administrative Agent shall have been notified by any Lender prior to
the Closing

 

41



--------------------------------------------------------------------------------

Date that such Lender does not intend to make available to the Administrative
Agent its portion of the Borrowing to be made on such date, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent on such date, and the Administrative Agent, in reliance
upon such assumption, may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender and the Administrative Agent has made available same to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest or fees, calculated in accordance with
Section 2.8, for the respective Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, on the Maturity Date, the then-unpaid Loans, in Dollars.

(b) [INTENTIONALLY OMITTED]

(c) [INTENTIONALLY OMITTED]

(d) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Loan made by such lending
office of such Lender from time to time, including the amounts of principal and
interest payable and paid to such lending office of such Lender from time to
time under this Agreement.

(e) The Administrative Agent shall maintain the Register pursuant to
Section 14.6(b), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Loan made
hereunder and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(f) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (d) and (e) of this Section 2.5 shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, however,
that the failure of any Lender or the Administrative Agent to maintain such
account, such Register or such subaccount, as applicable, or any error therein,
shall not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Loans made to the Borrower by such Lender in accordance
with the terms of this Agreement.

 

42



--------------------------------------------------------------------------------

2.6 [Intentionally Omitted].

2.7 Pro Rata Borrowings. Each Borrowing of Loans under this Agreement shall be
granted by the Lenders pro rata on the basis of their then-applicable
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and that
each Lender shall be obligated to make the Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

2.8 Interest.

(a) The unpaid principal amount of each Loan shall bear interest from the date
of the Borrowing thereof until maturity thereof (whether by acceleration or
otherwise) at a rate per annum that shall at all times (other than as specified
in Section 2.8(b)) be equal to 9.25% per annum. All interest will be payable
semiannually, on February 15 and August 15 of each year, in cash (subject to
clause (c) below), in arrears.

(b) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the Stated
Maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto plus 2% or (y) in the case of any overdue
interest, to the extent permitted by applicable law, the rate described in
Section 2.8(a) plus 2% from and including the date of such non-payment to but
excluding the date on which such amount is paid in full (after as well as before
judgment).

(c) Interest on each Loan shall accrue from and including the Closing Date to
but excluding the date of any repayment thereof and shall be payable on the last
day of each Interest Period applicable thereto and upon any prepayment (on the
amount prepaid), at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.

(d) All computations of interest hereunder shall be made in accordance with
Section 5.5.

SECTION 3. Securities Demand; Exchange Notes.

3.1 Exchange Notes and Execution of Exchange Note Indenture. No later than the
270th day following the consummation of the Acquisition, the Borrower shall have
appointed a trustee for the Exchange Note Indenture (and to which the Required
Lenders shall not have reasonably objected prior to such date, the “Exchange
Note Trustee”, it being acknowledged and agreed that Wells Fargo Bank, National
Association, shall be acceptable) and, if any Loans remain outstanding on the
365th day following the Closing Date, promptly thereafter enter into the
Exchange Note Indenture to the extent any Lender elects to exchange Loans for
Exchange Notes in accordance with Section 3.3 below, which shall contain the
terms and provisions set forth in the definition of “Exchange Note Indenture,”
and which shall comply with the TIA; provided that the Exchange Note Indenture
will not be required to be qualified under the TIA. The Exchange Note Indenture
will select the laws of the State of New York as the governing law and forum,
and each party thereto will waiver the right to trial by jury and will consent
to the non-exclusive jurisdiction of the state and federal courts located in The
City of New York.

3.2 Securities Demand. Following delivery by the Borrower to the Joint Lead
Arrangers of an Offering Memorandum pursuant to Section 9.8(a)(i), the Joint
Lead Arrangers may deliver notice to the Borrower to issue Take-Out Securities
in an aggregate principal amount not in excess of the aggregate principal amount
of Loans then outstanding (such notice, a “Take-Out Notice”). The Take-Out
Notice shall specify (i) the principal amount of the Take-Out Securities to be
issued, (ii) the name of the

 

43



--------------------------------------------------------------------------------

proposed registered holder, (iii) the amount of the Take-Out Securities
requested, which shall not exceed the aggregate principal amount of Loans then
outstanding, and (iv) the aggregate principal amount of each of the Loans,
Backstop Credit Facilities, Notes and Additional Debt Securities held by each
Joint Lead Arranger and its respective Affiliates. It shall be a condition to
the issuance of Take-Out Securities that the Borrower and the Joint Lead
Arrangers make customary representations to each other with respect to the
issuance of such Take-Out Securities (and any subsequent distributions pursuant
to Rule 144A) consistent with past practices and prior offerings of securities
by the Borrower’s Parent and its Subsidiaries.

3.3 Option to Exchange Loans for Exchange Notes. At any time on or after the
date that is 365 days after the Closing Date if Loans are still outstanding, on
one occasion, the Required Lenders may elect to cause the Borrower to exchange
all of the Loans held by such Lender for one or more Exchange Notes by giving
not less than three Business Days’ prior irrevocable written notice of such
election, in the form of Exhibit G, to the Borrower, the Administrative Agent
and the Exchange Note Trustee specifying (i) the principal amount of the Loans
to be exchanged and (ii) the name of the proposed registered holder and the
amount of each Exchange Note requested (each such notice, an “Exchange Notice”).

3.4 Procedures for Issuing Exchange Notes.

(a) Any Lender exchanging Loans for Exchange Notes pursuant to Section 3.3 shall
deliver to the Borrower (as a condition to receipt of such Exchange Notes),
within three Business Days following delivery of an Exchange Notice, promissory
note(s) evidencing its Loans to be exchanged. Loans exchanged for Exchange Notes
pursuant to Section 3.3 shall be deemed repaid and canceled, and (subject to the
last sentence of Section 3.4(d)) upon receipt by such Lender of such Exchange
Notes all Obligations with respect to such Loans shall be terminated. Such
Exchange Notes shall be governed by and construed in accordance with the
provisions of the Exchange Note Indenture.

(b) Not later than the third Business Day after delivery of an Exchange Notice:

(i) the Borrower shall cancel each promissory note so delivered to it pursuant
to Section 3.4(a) and, if applicable, the Borrower shall issue a replacement
promissory note to such Lender in an amount equal to the remaining outstanding
principal amount of such Lender’s Loans; and

(ii) the Administrative Agent shall deliver the Exchange Notice to the Exchange
Note Trustee, and the Borrower shall deliver an authentication order to the
Exchange Note Trustee directing the Exchange Note Trustee to authenticate
Exchange Notes with an aggregate principal amount to or for the order of the
Lender exchanging such Loans pursuant to Section 3.3, and the Exchange Note
Trustee shall deliver the applicable Exchange Note(s) to the holder or holders
thereof specified in the Exchange Notice.

(c) The Exchange Notes to be issued to any Lender shall be issued in an
aggregate principal amount equal to the principal amount specified in the
Exchange Notice, as applicable, payable to such Lender or its nominee in such
amounts as may be specified therein. On the day such Exchange Notes are issued,
the Borrower shall pay to the Administrative Agent, for account of such Lender,
all unpaid cash interest accrued to such day on the Loans that are the subject
of the exchange.

3.5 Registration Rights with Respect to Exchange Notes. The Borrower agrees that
the Exchange Notes will be issued in a private placement distributed (if at all)
pursuant to Rule 144A and shall be entitled to customary registration rights as
provided on Annex I.

 

44



--------------------------------------------------------------------------------

3.6 Private Placement. The Borrower shall issue Exchange Notes, if any, pursuant
to this Section 3 in a Rule 144A private placement (with customary registration
rights as provided on Annex I).

SECTION 4. Fees; Commitments.

4.1 Fees. The Borrower shall pay to the applicable parties fees in the amounts
and at the times set forth in the Fee Letter. Such fee shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

4.2 Mandatory Termination of Commitments. The Commitments shall terminate at
5:00 p.m. (New York City time) on the Closing Date.

SECTION 5. Payments.

5.1 Voluntary Prepayments.

(a) Pre-Payments. Except as set forth in Section 5.1(b) or 5.2(d), the Loans
shall not be pre-payable at the option of the Borrower prior to August 15, 2009.
Thereafter, the Loans shall be pre-payable at the option of the Borrower, in
whole at any time or in part from time to time at the following prepayment
prices (expressed as a percentage of principal amount), plus accrued and unpaid
interest, if any, to the date of prepayment, if prepaid during the 12-month
period commencing on August 15 of the years set forth below:

 

Year

   Prepayment Price  

2009

   104.625 %

2010

   103.125 %

2011

   101.625 %

2012 and thereafter

   100.000 %

(b) Make Whole Payments. Subject to Section 5.2(d), prior to August 15, 2009,
the Borrower may voluntarily prepay the Loans, at its option, in whole at any
time or in part from time to time at a prepayment price equal to 100% of the
principal amount of the Loans prepaid plus the Applicable Premium as of, and
accrued and unpaid interest, to, the applicable prepayment date, subject to the
rights of Lenders on the relevant record date to receive interest due on the
relevant interest payment date. Prepayment made pursuant to Section 5.2(d) shall
be made without penalty or premium.

(c) Notice of any prepayment made pursuant to this Section 5.1 may be given
prior to the completion thereof, and any such prepayment or notice may, at the
Borrower’s discretion, be subject to one or more conditions precedent.

5.2 Mandatory Prepayments.

(a) Change of Control. If a Change of Control occurs, the Lenders may require
the Borrower to make an offer to purchase all of the Loans pursuant to the offer
described below (the “Change of Control Offer”) at a price in cash (the “Change
of Control Payment”) equal to 101% of the aggregate principal amount thereof
plus accrued and unpaid interest, if any, to the date of purchase, subject to
the right of Lenders to receive interest due on the relevant interest payment
date. Within 30 days following any Change of Control, the Borrower shall send
notice of such Change of Control Offer by first class mail to the Administrative
Agent and each Lender with the following information:

(1) a Change of Control Offer is being made pursuant to this Section 5.2(a) and
that all Lenders may accept payment for their Loans;

 

45



--------------------------------------------------------------------------------

(2) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is mailed (the “Change of
Control Payment Date”);

(3) any Loans not accepted for payment will remain outstanding and continue to
accrue interest;

(4) unless the Borrower defaults in the payment of the Change of Control
Payment, all Loans accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(5) Lenders electing to have any Loans purchased pursuant to a Change of Control
Offer will be required to surrender the promissory notes, if any, with the form
reasonably acceptable to the Administrative Agent, to the Administrative Agent
at the address specified herein prior to the close of business on the third
business day preceding the Change of Control Payment Date;

(6) Lenders will be entitled to withdraw their Loans offered for prepayment and
their election to require the Borrower to prepay such Loans, provided that the
Administrative Agent receives, not later than the close of business on the
Business Day that is one Business Day prior to the Change of Control Payment
Date, a telegram, telex, facsimile transmission or letter setting forth the name
of the Lender, the principal amount of Loans accepted for prepayment, and a
statement that such Lender is withdrawing his offered Loans and his election to
have such Loans prepaid; and

(7) that Lenders whose Loans are being prepaid only in part may elect to have
new promissory notes issued equal in amount to the principal amount of Loans not
prepaid, which portion must be equal to $1,000 in principal amount or an
integral multiple thereof.

On the Change of Control Payment Date, the Borrower shall, to the extent
permitted by law, (1) accept for payment all Loans or portions thereof properly
offered for payment pursuant to the Change of Control Offer, (2) deposit with
the Administrative Agent an amount equal to the aggregate Change of Control
Payment in respect of all Loans or portions thereof so tendered and (3) deliver,
or cause to be delivered, to the Administrative Agent for cancellation the Loans
so accepted together with an Officers’ Certificate stating that such Loans or
portions thereof have been accepted and prepaid by the Borrower.

The Administrative Agent shall promptly deliver to each Lender the Change of
Control Payment for such Loans, and, upon request, the Administrative Agent will
mail to each Lender new promissory notes equal in principal amount to any
portion of the Loans not prepaid by the Borrower, which new promissory notes
shall be in a principal amount of $1,000 in an integral multiple thereof. The
Borrower shall publicly announce the results of the Change of Control Offer on
or as soon as practicable after the Change of Control Payment Date.

(b) Asset Sale Prepayment Offer.

(1) Any Net Proceeds from an Asset Sale (and Event of Loss Proceeds) that are
not invested or applied as provided and within the time period set forth in
Section 10.7 shall be deemed to constitute “Excess Proceeds.” When the aggregate
amount of Excess Proceeds exceeds $30.0 million, the

 

46



--------------------------------------------------------------------------------

Borrower shall make an offer to all Lenders, and, if required by the terms of
any Pari Passu Indebtedness to the holders of such Pari Passu Indebtedness, (an
“Asset Sale Offer”), to prepay the maximum principal amount of Loans and such
Pari Passu Indebtedness, that is an integral multiple of $1,000 that may be
prepaid out of the Excess Proceeds at an offer price in cash in an amount equal
to 100% of the principal amount thereof, plus accrued and unpaid interest, if
any, to the date fixed for the closing of such offer, in accordance with the
procedures set forth in this Agreement. The Borrower shall commence an Asset
Sale Offer with respect to Excess Proceeds within ten Business Days after the
date that Excess Proceeds exceeds $30.0 million by mailing the notice required
pursuant to the terms of this Agreement, with a copy to the Administrative
Agent. To the extent that the aggregate amount of Loans and such Pari Passu
Indebtedness tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Borrower may use any remaining Excess Proceeds for general
corporate purposes, subject to other covenants contained in this Agreement. If
the aggregate principal amount of Loans or the Pari Passu Indebtedness
surrendered by such holders thereof exceeds the amount of Excess Proceeds, the
Administrative Agent shall select the Loans and such Pari Passu Indebtedness to
be purchased on a pro rata basis based on the accreted value or principal amount
of the Loans or such Pari Passu Indebtedness tendered. Upon completion of any
such Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.

(2) Pending the final application of any Net Proceeds (or Event of Loss
Proceeds) pursuant to this Section 5.2(b), the Borrower or the applicable
Restricted Subsidiary may apply such Net Proceeds (or Event of Loss Proceeds)
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds (or Event of Loss Proceeds) in any manner
not prohibited by this Agreement.

(3) If less than all of the Loans or such Pari Passu Indebtedness are to be
prepaid at any time, selection of such Loans for redemption, will be made by the
Administrative Agent on a pro rata basis to the extent practicable; provided
that Loans shall be prepaid in integrals of $1,000.

(4) Notices of prepayment shall be mailed by first class mail, postage prepaid,
at least 30 but not more than 60 days before the prepayment date for Loans to be
prepaid at each Lender’s registered address. If any Loan is to be prepaid in
part only, any notice of prepayment that relates to such Loan shall state the
portion of the principal amount thereof that has been or is to be prepaid.

(5) A new Loan in principal amount equal to the unpurchased or unredeemed
portion of any Loan purchased or redeemed in part shall be issued in the name of
the Lender thereof upon cancellation of the original Loan. On and after the
prepayment date, unless the Borrower does not complete such prepayment, interest
shall cease to accrue on Loan or portions thereof purchased or called for
redemption.

(c) Procedures for Lenders to Accept Mandatory Prepayment Offers; Withdrawal of
Acceptance of a Mandatory Prepayment Offer. In order to accept any Mandatory
Prepayment Offer, a Lender shall notify the Administrative Agent in writing as
instructed by the Administrative Agent in such notice of prepayment prior to the
Mandatory Offer Election Time of such Lender’s election to require the Borrower
to prepay all or a portion of such Lender’s Loans (“Put Loans”) pursuant to such
Mandatory Prepayment Offer (which, in the case of any election to require less
than all of such Lender’s Loans to be prepaid in such Mandatory Prepayment
Offer, shall be in a minimum principal amount of $2,000 or an integral multiple
thereof) and shall specify the amount of such Lender’s Loans which such Lender
requests be prepaid in such Mandatory Prepayment Offer. In order to validly
withdraw any election with respect to any Put Loans in any Mandatory Prepayment
Offer, the Lender holding such Put Loans shall notify the Administrative Agent
in writing at its address for notices contained in this Agreement prior to the
Mandatory Offer Election Time of such Lender’s election to withdraw such Put
Loans from such

 

47



--------------------------------------------------------------------------------

Mandatory Prepayment Offer, which notification shall include a copy of such
Lender’s previous notification electing to have its Put Loans prepaid in such
Mandatory Prepayment Offer and shall state that such election is withdrawn. The
Administrative Agent shall from time to time, upon request by the Borrower,
advise the Borrower of the amount of Put Loans with respect to any Mandatory
Prepayment Offer.

(d) Mandatory Prepayment with Proceeds of Take-Out Securities. On the date of
receipt by the Borrower of any cash proceeds from the issuance of the Take-Out
Securities, the Loans shall be prepaid at par plus accrued and unpaid interest
through the date of prepayment (without prepayment penalty or premium) by the
Borrower in an aggregate amount equal to 100% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses.

5.3 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments under this
Agreement shall be made by the Borrower, without set-off, counterclaim or
deduction of any kind, to the Administrative Agent for the ratable account of
the Lenders entitled thereto not later than 12:00 Noon (New York City time) on
the date when due and shall be made in immediately available funds at the
Administrative Agent’s Office or at such other office as the Administrative
Agent shall specify for such purpose by notice to the Borrower, it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in the Borrower’s account
at the Administrative Agent’s Office shall constitute the making of such payment
to the extent of such funds held in such account. All payments under each Credit
Document (whether of principal, interest or otherwise) shall be made in Dollars.
The Administrative Agent will thereafter cause to be distributed on the same day
(if payment was actually received by the Administrative Agent prior to 2:00 p.m.
(New York City time) on such day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York City time) shall be deemed to have been made on the next succeeding
Business Day in the Administrative Agent’s sole discretion. Whenever any payment
to be made hereunder shall be stated to be due on a day that is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day
and, with respect to payments of principal, interest shall be payable during
such extension at the applicable rate in effect immediately prior to such
extension.

5.4 Net Payments.

(a) Any and all payments made by or on behalf of the Borrower or any Guarantor
under this Agreement or any other Credit Document shall be made free and clear
of, and without deduction or withholding for or on account of, any Indemnified
Taxes; provided that if the applicable withholding agent or any Guarantor shall
be required by law to deduct or withhold any Indemnified Taxes from such
payments, then (i) the sum payable by the Borrower or any Guarantor (as
applicable) shall be increased as necessary so that after making all required
deductions and withholdings (including deductions or withholdings of Indemnified
Taxes applicable to additional sums payable under this Section 5.4) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (ii) the applicable withholding agent shall make such deductions or
withholdings and (iii) the applicable withholding agent shall pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. Whenever any Indemnified Taxes are payable by the Borrower
or any Guarantor, as promptly as possible thereafter, the Borrower shall send to
the Administrative Agent for its own account or for the account of

 

48



--------------------------------------------------------------------------------

such Lender, as the case may be, a certified copy of an original official
receipt (or other evidence acceptable to such Lender, acting reasonably)
received by the Borrower or any Guarantor showing payment thereof.

(b) The Borrower shall pay and shall indemnify and hold harmless the
Administrative Agent and each Lender (whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority)
with regard to any Other Taxes.

(c) The Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender within 15 Business Days after written demand therefor, for the full
amount of any Indemnified Taxes imposed on the Administrative Agent or such
Lender as the case may be, on or with respect to any payment by or on account of
any obligation of the Borrower or any Guarantor hereunder or under any other
Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Administrative Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.

(d) Any Non-U.S. Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), if reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding,
provided that, in the case of any withholding tax other than U.S. federal
withholding taxes, the completion, execution and submission of such forms shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would be disadvantageous to such Lender or would subject
to such Lender to any unremibursed cost.

Without limiting the generality of the foregoing, each Non-U.S. Lender shall, to
the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent, but only if such Non-U.S. Lender is
legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a non-bank tax
certificate, in substantially the form of Exhibit H to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (D) that the interest
payments in question are not effectively connected with the United States trade
or business conducted by such Lender and (y) duly completed copies of Internal
Revenue Service Form W-8BEN,

 

49



--------------------------------------------------------------------------------

(iv) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where the Non-U.S. Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, non-bank tax certificate, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if the Non-U.S. Lender is a partnership (and not a participating Lender)
and one or more beneficial owners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a non-bank tax
certificate on behalf of such beneficial owner(s), or

(v) any other form prescribed by applicable Requirement of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirement of Law to permit Borrower to determine the
withholding or deduction required to be made.

In addition, each Non-U.S. Lender agrees that from time to time after the date
it becomes a Non-U.S. Lender, when a lapse in time or change in the Non-U.S.
Lender’s circumstances renders the previous certification obsolete or inaccurate
in any material respect, it will, to the extent legally able to do so, deliver
to the Borrower and the Administrative Agent two new accurate and complete
original signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN
(with respect to the benefits of any income tax treaty), a non-bank tax
certificate and a Form W-8BEN (with respect to the portfolio interest exemption)
or Internal Revenue Service Form W-8IMY, as the case may be, and such other
forms as may be required in order to confirm or establish the entitlement of
such Lender to a continued exemption from or reduction in United States federal
withholding tax with respect to payments under the Loan Documents or promptly
notify the Borrower and the Administrative Agent of any change in the Non-U.S.
Lender’s circumstances which would modify or render invalid any previously
claimed exemption or reduction.

(e) If the Borrower determines in good faith that a reasonable basis exists for
contesting any taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable, shall cooperate with
the Borrower in challenging such taxes at the Borrower’s expense if so requested
by the Borrower. If any Lender or the Administrative Agent, as applicable,
receives a refund of a tax for which a payment has been made by the Borrower
pursuant to this Agreement (or reduction of, or credit against its tax
liabilities in lieu of a refund), which refund, reduction or credit in the good
faith judgment of such Lender or Administrative Agent, as the case may be, is
attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount (together with any interest received thereon) as the Lender or
Administrative Agent, as the case may be, determines to be the proportion of the
refund, reduction or credit as will leave it, after such reimbursement, in no
better or worse position (taking into account expenses or any taxes imposed on
the refund) than it would have been in if the payment had not been required. A
Lender or Administrative Agent shall claim any refund, reduction or credit that
it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. Neither
the Lender nor the Administrative Agent shall be obliged to disclose any
information regarding its tax affairs or computations to the Borrower in
connection with this paragraph (e) or any other provision of this Section 5.4.

(f) The agreements in this Section 5.4 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

50



--------------------------------------------------------------------------------

5.5 Computation of Interest and Fees. All computation of interest for loans
shall be made on the basis of a year of 360 days.

5.6 Limit on Rate of Interest.

(a) No Payment Shall Exceed Lawful Rate. Notwithstanding any other term of this
Agreement, the Borrower shall not be obliged to pay any interest or other
amounts under or in connection with this Agreement in excess of the amount or
rate permitted under or consistent with any applicable law, rule or regulation.

(b) Payment at Highest Lawful Rate. If the Borrower is not obliged to make a
payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

(c) Adjustment if Any Payment Exceeds Lawful Rate. If any provision of this
Agreement or any of the other Credit Documents would obligate the Borrower to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by any applicable law, rule or
regulation, then notwithstanding such provision, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law, such
adjustment to be effected, to the extent necessary, by reducing the amount or
rate of interest required to be paid by the Borrower to the affected Lender
under Section 2.8.

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

SECTION 6. Conditions Precedent to Initial Borrowing on the Closing Date.

The Borrowings on the Closing Date under this Agreement are subject to the
satisfaction of the following conditions precedent, except as otherwise agreed
between the Borrower and the Administrative Agent.

6.1 Credit Documents.

(a) The Administrative Agent shall have received this Agreement, executed and
delivered by a duly authorized officer of the Borrower.

(b) The Administrative Agent shall have received an executed counterpart of the
Subsidiary Guarantee from each Guarantors that is a Subsidiary.

6.2 No Default; Representations and Warranties. On the Closing Date and also
after giving effect thereto, the representations and warranties made by the
Borrower contained in Sections 8.2, 8.5 and 8.7 shall be true and correct in all
material respects (except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date).

 

51



--------------------------------------------------------------------------------

6.3 Fees and Expenses. All costs, fees, expenses and other compensation payable
on the Closing Date to the Lenders, Joint Lead Arrangers or the Administrative
Agent in connection with the initial funding of the Loans, and for which
reasonably detailed invoices have been delivered at least five business days
prior to the Closing Date, shall have been paid.

SECTION 7. [Reserved].

SECTION 8. Representations, Warranties and Agreements.

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes the following representations and warranties to, and agreements
with, the Lenders on the Closing Date:

8.1 Corporate Status. Each of the Borrower and the Material Subsidiaries (a) is
a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions where it is required to be so qualified, except where the failure
to be so qualified could not reasonably be expected to result in a Material
Adverse Effect.

8.2 Corporate Power and Authority. The Borrower has the corporate or other
organizational power and authority to execute, deliver and carry out the terms
and provisions of the Credit Documents to which it is a party and has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Credit Documents to which it is a party. The
Borrower has duly executed and delivered each Credit Document to which it is a
party and each such Credit Document which is currently in effect constitutes the
legal, valid and binding obligation of such the Borrower enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

8.3 No Violation. Neither the execution, delivery or performance by the Borrower
of the Credit Documents to which it is a party and which is currently in effect
nor compliance with the terms and provisions thereof nor the consummation of the
Acquisition and the other transactions contemplated hereby or thereby will
(a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of the Restricted
Subsidiaries pursuant to, the terms of any material indenture, loan agreement,
lease agreement, mortgage, deed of trust, agreement or other material instrument
to which the Borrower or any of the Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) violate any provision
of the certificate of incorporation, bylaws or other constitutional documents of
the Borrower or any of the Restricted Subsidiaries.

8.4 Litigation. There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of the Borrower, threatened
with respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or a Material Adverse Change.

8.5 Margin Regulations. Neither the making of any Loan hereunder nor the use of
the proceeds thereof will violate the provisions of Regulation T, U or X of the
Board.

 

52



--------------------------------------------------------------------------------

8.6 [Reserved].

8.7 Investment Company Act. The Borrower is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

8.8 True and Complete Disclosure.

(a) None of the factual information and data (taken as a whole) heretofore or
contemporaneously furnished the Borrower, any of the Subsidiaries or any of
their respective authorized representatives in writing to the Administrative
Agent and/or any Lender in connection with this Agreement for purposes of or in
connection with this Agreement or any transaction contemplated herein contained
any untrue statement or omitted to state any material fact necessary to make
such information and data (taken as a whole) not misleading at such time in
light of the circumstances under which such information or data was furnished
(subject, in the case of quarterly or interim financial statements, to normal
year-end audit adjustments), it being understood and agreed that for purposes of
this Section 8.8(a), such factual information and data shall not include pro
forma financial information.

(b) The pro forma financial information contained in the information and data
referred to in paragraph (a) above were based on good faith estimates and
assumptions believed by such Persons to be reasonable at the time made.

8.9 No Material Adverse Change. There has been no Material Adverse Change since
December 31, 2006 (giving effect to the Transactions as if they had occurred
prior thereto).

8.10 Tax Returns and Payments.

(a) The Borrower and each of the Subsidiaries has filed all federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and has paid all material Taxes payable by it that have become due,
other than those (i) not yet delinquent or (ii) contested in good faith as to
which adequate reserves have been provided in accordance with GAAP and which
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower and each of the Subsidiaries have paid, or have provided adequate
reserves (in the good faith judgment of the management of the Borrower) in
accordance with GAAP for the payment of, all material federal, state, provincial
and foreign income taxes applicable for all prior fiscal years and for the
current fiscal year.

(b) None of the Borrower or any of its Subsidiaries has ever been a party to any
understanding or arrangement constituting a “tax shelter” within the meaning of
Section 6662(d)(2)(C)(iii) of the Code or within the meaning of Section 6111(c)
or Section 6111(d) of the Code as in effect immediately prior to the enactment
of the American Jobs Creation of 2004, or has ever “participated” in a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4, except
as could not reasonably be likely to, individually or in the aggregate, have a
Material Adverse Effect.

8.11 Compliance with ERISA.

(a) Each Plan is in compliance with ERISA, the Code and any applicable
Requirement of Law; no Reportable Event has occurred (or is reasonably likely to
occur) with respect to any Plan; no Plan is insolvent or in reorganization (or
is reasonably likely to be insolvent or in reorganization), and no written
notice of any such insolvency or reorganization has been given to the Borrower,
any Subsidiary or any ERISA Affiliate; no Plan (other than a multiemployer plan)
has an accumulated or waived funding deficiency (or is reasonably likely to have
such a deficiency); none of the Borrower, any Subsidiary or

 

53



--------------------------------------------------------------------------------

any ERISA Affiliate has Incurred (or is reasonably likely expected to Incur) any
liability to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of
the Code or has been notified in writing that it will Incur any liability under
any of the foregoing Sections with respect to any Plan; no proceedings have been
instituted (or are reasonably likely to be instituted) to terminate or to
reorganize any Plan or to appoint a trustee to administer any Plan, and no
written notice of any such proceedings has been given to the Borrower, any
Subsidiary or any ERISA Affiliate; and no lien imposed under the Code or ERISA
on the assets of the Borrower or any Subsidiary or any ERISA Affiliate exists
(or is reasonably likely to exist) nor has the Borrower, any Subsidiary or any
ERISA Affiliate been notified in writing that such a lien will be imposed on the
assets of the Borrower, any Subsidiary or any ERISA Affiliate on account of any
Plan, except to the extent that a breach of any of the representations,
warranties or agreements in this Section 8.11 would not result, individually or
in the aggregate, in an amount of liability that would be reasonably likely to
have a Material Adverse Effect or relates to any matter disclosed in the
financial statements of the Borrower contained in Intelsat Corporation’s Form
10-K for the year ended December 31, 2007. No Plan (other than a multiemployer
plan) has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect. With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11(a), other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or (ii) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Borrower.

(b) All Foreign Plans are in compliance with, and have been established,
administered and operated in accordance with, the terms of such Foreign Plans
and applicable law, except for any failure to so comply, establish, administer
or operate the Foreign Plans as would not reasonably be expected to have a
Material Adverse Effect. All contributions or other payments which are due with
respect to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

8.12 Subsidiaries. Schedule 8.12 to this Agreement lists each Subsidiary of the
Borrower (and the direct and indirect ownership interest of the Borrower
therein) existing on the Closing Date. To the knowledge of the Borrower, after
due inquiry, each Subsidiary of the Borrower that is a Material Subsidiary as of
the Closing Date has been so designated on Schedule 8.12 to this Agreement. As
of the Closing Date, all outstanding capital stock of the Borrower is owned,
directly or indirectly, by the entity listed as “parent” on Schedule 8.12.

8.13 Patents, etc. The Borrower and each of the Restricted Subsidiaries have
obtained all patents, trademarks, servicemarks, trade names, copyrights,
licenses and other rights, free from burdensome restrictions, that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

8.14 Environmental Laws.

(a) Except as could not reasonably be expected to have a Material Adverse
Effect: (i) the Borrower and each of the Subsidiaries and all Real Estate are in
compliance with all Environmental Laws; (ii) none of the Borrower or any of the
Subsidiaries is subject to any Environmental Claim or any other liability under
any Environmental Law; (iii) the Borrower and its Subsidiaries are not
conducting any investigation, removal, remedial or other corrective action
pursuant to any Environmental Law at any location; and (iv) no underground
storage tank or related piping, or any impoundment or other disposal area
containing Hazardous Materials is located at, on or under any Real Estate
currently owned or leased by the Borrower or any of its Subsidiaries.

 

54



--------------------------------------------------------------------------------

(b) None of the Borrower or any of the Subsidiaries has treated, stored,
transported, released or disposed or arranged for disposal or transport for
disposal of Hazardous Materials at, on, under or from any currently or formerly
owned or leased Real Estate or facility in a manner that could reasonably be
expected to have a Material Adverse Effect.

8.15 Properties. The Borrower and each of the Subsidiaries have good and
marketable title to or leasehold interest in all properties that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, free and clear of all Liens (other than any Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Effect.

8.16 Solvency. On the Closing Date (after giving effect to the Transactions),
immediately following the making of each Loan and after giving effect to the
application of the proceeds of such Loans, the Borrower, on a consolidated basis
with its respective Subsidiaries, will be Solvent.

8.17 Compliance. Neither the Borrower nor any of its Significant Subsidiaries
(before and after giving effect to the Transactions) is (i) in violation of its
certificate of incorporation, bylaws, memorandum of association or limited
liability company agreement (or similar organizational document), (ii) in breach
or violation of any statute, judgment, decree, order, rule or regulation
applicable to any of them or any of their respective properties or assets,
except for any such breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect, or (iii) in breach of or default
under (nor has any event occurred that, with notice or passage of time or both,
would constitute a default under) or in violation of any of the terms or
provisions of any indenture, mortgage, deed of trust, loan agreement, note,
lease, license, franchise agreement, permit, certificate, contract or other
agreement or instrument to which any of them is a party or to which any of them
or their respective properties or assets is subject (collectively, “Contracts”),
except for any such breach, default, violation or event that would not,
individually or in the aggregate, have a Material Adverse Effect.

8.18 FCC Licenses, etc. As of the Closing Date (a) the space station licenses
for the launch and operation of Satellites (other than Satellites which are in
the process of manufacture) with C-band or Ku-band transponders issued by the
FCC to the Borrower or any Restricted Subsidiary and (b) the licenses and all
other approvals, orders or authorizations issued or granted by any Governmental
Authority outside of the United States of America the Borrower or any Restricted
Subsidiary to launch and operate any such Satellite (other than Satellites which
are in the process of manufacture) include, in each case, all material
authorizations, licenses and permits issued by the FCC or any other Governmental
Authority that are required or necessary to launch or operate such Satellite, as
applicable. Except as could not reasonably be expected to have a Material
Adverse Effect, (x) each of such licenses is in full force and effect, (y) the
Borrower and its Restricted Subsidiaries have fulfilled and performed in all
respects all of their obligations with respect thereto and (z) the Borrower and
its Restricted Subsidiaries have full power and authority to operate thereunder.

SECTION 9. Affirmative Covenants.

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Loans, together with interest, Fees and all other
Obligations (other than contingent obligations with respect to which a claim has
not been made) Incurred hereunder, are paid in full in accordance with the terms
hereof:

 

55



--------------------------------------------------------------------------------

9.1 Reports and Other Information.

(a) The Borrower shall provide the Administrative Agent and Lenders, without
cost to each Lender, the following reports within the specified time frames:

(i) within 90 days (or the successor time period then in effect under the rules
and regulations of the Exchange Act) after the end of each fiscal year annual
reports on Form 10-K, or any successor or comparable form, containing the
information required to be contained therein, or required in such successor or
comparable form;

(ii) within 45 days (or the successor time period then in effect under the rules
and regulations of the Exchange Act) after the end of each of the first three
fiscal quarters of each fiscal year reports on Form 10-Q, containing the
information required to be contained therein, or any successor or comparable
form;

(iii) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and

(iv) any other information, documents and other reports which the Borrower would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;

provided that the Borrower shall not be so obligated to file such reports with
the SEC if the SEC does not permit such filing, in which event the Borrower
shall make available such information to prospective purchasers of the Loans, in
addition to providing such information to the Administrative Agent and the
Lenders in each case within 15 days after the time the Borrower would be
required to file such information with the SEC, if it were subject to Sections
13 or 15(d) of the Exchange Act.

Delivery of such reports, information and documents to the Administrative Agent
and Lenders is for informational purposes only and the Administrative Agent’s
and Lenders’ receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Borrower’s compliance with any of its covenants hereunder
(as to which the Administrative Agent is entitled to rely exclusively on
Officers’ Certificates).

(b) [Reserved].

(c) Notwithstanding the foregoing Sections 9.1(a) and (b), the Borrower will be
deemed to have furnished the reports required by Sections 9.1(a) and (b) to the
Administrative Agent and the Lenders if it or any Parent of the Borrower has
filed (or, in the case of a Form 6-K, furnished) such reports with the SEC via
the EDGAR filing system and such reports are publicly available.

(d) The Borrower may satisfy its obligations under this Section 9.1 with respect
to financial information relating to the Borrower by furnishing financial
information relating to any Parent; provided that, if Regulation S-X under the
Securities Act were to apply and so require, the same is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to any Parent, on the one hand, and the
information relating to the Borrower and the Restricted Subsidiaries, on the
other hand.

9.2 Maintenance of Insurance.

(a) The Borrower and each Restricted Subsidiary shall obtain, maintain and keep
in full force and effect at all times (1) with respect to each Satellite to be
launched by the Borrower or any Restricted

 

56



--------------------------------------------------------------------------------

Subsidiary, launch insurance with respect to each such Satellite covering the
launch of such Satellite and a period thereafter, but only to the extent, if at
all, and on such terms (including period, exclusions, limitations on coverage
and coverage amount) as is determined by the Board of Directors of the Borrower
to be in the best interests of the Borrower and evidenced by a Board Resolution
delivered to the Administrative Agent, (2) with respect to each Satellite it
currently owns or has risk of loss for, other than any Excluded Satellite or any
In-orbit Spare Satellite (but only to the extent that such In-orbit Spare
Satellite is not expected or intended, in the good faith determination of the
Board of Directors of the Borrower and evidenced by a Board Resolution delivered
to the Administrative Agent, to earn revenues in excess of $25.0 million for the
immediately succeeding twelve calendar months), In-Orbit Insurance in an amount
based on a percentage of the book value of such Satellite as specified in clause
(B) of the proviso below and (3) at all times subsequent to the coverage period
of the launch insurance described in clause (1) above, if any, or if launch
insurance is not procured, at all times subsequent to the initial completion of
in-orbit testing, in each case other than in the case of any such Satellite that
is an Excluded Satellite or an In-orbit Spare Satellite (but only to the extent
that such In-orbit Spare Satellite is not expected or intended, in the good
faith determination of the Board of Directors of the Borrower and evidenced by a
Board Resolution delivered to the Administrative Agent, to earn revenues in
excess of $25.0 million for the immediately succeeding twelve calendar months),
In-Orbit Insurance in an amount as provided for in clause (2) above; provided,
however, that at any time with respect to a Satellite that the Borrower or any
Restricted Subsidiary owns or has risk of loss for,

(A) the Borrower and each Restricted Subsidiary may at its option in lieu of
procuring or maintaining the In-Orbit Insurance described in clauses (2) and
(3) above elect to provide an In-orbit Spare Satellite for one or more
Satellites (or the C-band or Ku-band payloads separately on a hybrid C/Ku-band
Satellite, provided both payloads on such Satellite are protected by In-orbit
Spare Satellites or by In-Orbit Insurance in accordance with this Section 9.2);
provided that

(i) no more than two Satellites (or the C-band or Ku-band payloads separately on
a hybrid C/Ku-band Satellite that is protected by an In-orbit Spare Satellite)
protected by the same In-orbit Spare Satellite may, at any time, each be subject
to a partial loss that has resulted in the reduction of commercially usable
transponders on the Satellite (or on the C-band or Ku-band payloads separately
on a hybrid C/Ku-band satellite that is protected by an In-orbit Spare
Satellite) exceeding 37.5% of each such Satellite’s (or such C-band or Ku-band
payload’s) total number of commercially usable transponders; provided, however,
that up to three Satellites (or the C-band or Ku-band payloads separately on a
hybrid C/Ku-band Satellite that is protected by an In-orbit Spare Satellite)
protected by the same In-orbit Spare Satellite may, at any time, each be subject
to a partial loss that has resulted in the reduction of commercially usable
transponders on the Satellite (or on the C-band or Ku-band payloads separately
on a hybrid C/ Ku-band Satellite that is protected by an In-orbit Spare
Satellite) exceeding 37.5% of each such Satellite’s (or such C-band or Ku-band
payload’s) total number of commercially usable transponders if such In-orbit
Spare Satellite is at such time functioning as an In-orbit Spare Satellite for
six Satellites and the Borrower or the applicable Restricted Subsidiary shall
maintain or procure within 120 days In-Orbit Insurance complying with the
provisions of clause (2) or (3) above, as applicable, on the three Satellites
not subject to such partial loss; and

(ii) at no single time shall any Satellite act as an In-orbit Spare Satellite
for more than six Satellites and in no event shall such Satellites be within a
geostationary orbital arc of greater than 60 contiguous degrees of longitude;
and

 

57



--------------------------------------------------------------------------------

(B) the Borrower shall not be required to maintain In-Orbit Insurance in excess
of 33% of the aggregate book value of all Satellites insured pursuant to clause
(1) above (but included in such calculation only to the extent such Satellite
has successfully completed its in-orbit testing phase) and otherwise required to
be insured pursuant to clauses (2) and (3) above (it being understood that any
Satellite protected by an In-orbit Spare Satellite shall be deemed to be insured
for 100% of its book value) (with the allocation of such insurance among such
Satellites being in the Borrower’s discretion). In the event of any loss, damage
or failure affecting a Satellite insured pursuant to clauses (1), (2) or
(3) above or the expiration and non-renewal of an insurance policy for such a
Satellite resulting from a claim of loss under such policy causes a failure to
comply with this clause (B), the Borrower shall be deemed to be in compliance
with this clause (B) for the 120 days immediately following such loss, damage or
failure or policy expiration, provided that the Borrower procures such insurance
or In-orbit Spare Satellite as necessary to comply with this clause (B) within
such 120 day period.

(b) The insurance policies required by the foregoing paragraph (a) shall

(1) contain no exclusions other than:

(A) Acceptable Exclusions and such other exclusions or limitations of coverage
as may be applicable to all Satellites of the same model or relating to systemic
anomalies as are then customary in the Satellite insurance market; and

(B) such specific exclusions applicable to the performance of the Satellite
being insured as are reasonably accepted by the Board of Directors of the
Borrower in order to obtain insurance for a price that is, and on other terms
and conditions that are, commercially reasonable; and

(2) provide coverage for all risks of loss of and damage to the Satellite
including for partial loss, constructive total loss and total loss. The
insurance required by this Section 9.2 shall name the Borrower or the applicable
Restricted Subsidiary as the named insured.

(c) In the event of the unavailability of an In-orbit Spare Satellite for any
reason, the Borrower shall, subject to clause (B) of the proviso to paragraph
(a) above, within 120 days of such loss or unavailability, be required to have
in effect In-Orbit Insurance complying with clauses (2) or (3) of paragraph
(a) above, as applicable, with respect to all Satellites that the In-orbit Spare
Satellite was intended to protect so long as an In-orbit Spare Satellite is
unavailable, provided that the Borrower and its Restricted Subsidiaries shall be
considered in compliance with this Section 9.2 for the 120 days immediately
following such loss or unavailability, as the case may be.

(d) In the event that the Borrower or its Restricted Subsidiaries receive
proceeds from any Satellite insurance covering any Satellite owned by the
Borrower or any of its Restricted Subsidiaries, or in the event that the
Borrower or any of its Restricted Subsidiaries receives proceeds from any
insurance maintained for it by any Satellite manufacturer or any launch provider
covering any of such Satellites (the event resulting in the payment of such
proceeds, an “Event of Loss”), all Event of Loss Proceeds in respect of such
Event of Loss shall be applied in the manner provided for in Section 10.7.

9.3 Payment of Taxes and Other Claims. The Borrower will pay or discharge or
cause to be paid or discharged, before the same shall become delinquent, (1) all
Taxes levied or imposed upon the Borrower or any Subsidiary or upon the income,
profits or property of the Borrower or any Subsidiary and (2) all lawful claims
for labor, materials and supplies, which, if unpaid, might by law become a lien
upon the property of the Borrower or any Subsidiary; provided, however, that the
Borrower shall not be

 

58



--------------------------------------------------------------------------------

required to pay or discharge or cause to be paid or discharged any such Taxes or
claim whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which appropriate reserves, if necessary (in
the good faith judgment of management of the Borrower) are being maintained in
accordance with GAAP.

9.4 Corporate Existence. Subject to Sections 10.11 and 10.12, the Borrower will
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and that of each Restricted Subsidiary and
the corporate rights (charter and statutory) and franchises of the Borrower and
each Restricted Subsidiary; provided, however, that the Borrower shall not be
required to preserve any such right or franchise if the Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and its Subsidiaries as a whole.

9.5 Maintenance of Properties. The Borrower will, and will cause each of its
Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, which shall include, in the case of Satellites (other than
Satellites yet to be launched), the provision of tracking, telemetry, control
and monitoring of Satellites in their designated orbital positions in accordance
with prudent and diligent standards in the commercial satellite industry, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect.

9.6 Statement by Officers as to Default. The Borrower will deliver to the
Administrative Agent within 120 days after the end of each fiscal year, an
Officers’ Certificate stating that a review of the activities of the Borrower
and its Restricted Subsidiaries during the preceding quarter or the preceding
fiscal year, as the case may be, has been made under the supervision of the
signing officers with a view to determining whether it has kept, observed,
performed and fulfilled, and has caused each of its Restricted Subsidiaries to
keep, observe, perform and fulfill its obligations under this Agreement and
further stating, as to each such officer signing such certificate, that, to the
best of his or her knowledge, the Borrower during such preceding quarter or the
preceding fiscal year, as the case may be, has kept, observed, performed and
fulfilled, and has caused each of its Restricted Subsidiaries to keep, observe,
perform and fulfill each and every such covenant contained in this Agreement and
no Default or Event of Default occurred during such quarter or year, as the case
may be, and at the date of such certificate there is no Default or Event of
Default which has occurred and is continuing or, if such signers do know of such
Default or Event of Default, the certificate shall describe its status, with
particularity and that, to the best of his or her knowledge, no event has
occurred and remains by reason of which payments on the account of the principal
of or interest, if any, on the Loans is prohibited or if such event has
occurred, a description of the event and what action each is taking or proposes
to take with respect thereto. The Officers’ Certificate shall also notify the
Administrative Agent should the Borrower elect to change the manner in which it
fixes its fiscal year-end. For purposes of this Section 9.6, such compliance
shall be determined without regard to any period of grace or requirement of
notice under this Agreement.

9.7 [Reserved].

9.8 Marketing Efforts.

(a) During the Marketing Period, the Borrower will use its commercially
reasonable efforts to, and will cause its Subsidiaries to use their commercially
reasonable efforts to, cooperate with a distribution (pursuant to Rule 144A) by
the Joint Lead Arrangers of the Take-Out Securities by using its commercially
reasonable efforts to take each of the following actions during the Marketing
Period (each, at the reasonable request of the Joint Lead Arrangers):

(i) delivering an Offering Memorandum on or before July 13, 2008;

 

59



--------------------------------------------------------------------------------

(ii) preparing at the written request of the Joint Lead Arrangers an updated
version of the Offering Memorandum on not more than one occasion (for all
Take-Out Securities, Addition Debt Securities issued by the Borrower and/or
other debt securities issued by the Borrower in exchange for or to refinance or
replace the debt facilities and bridge loans contemplated by the Commitment
Letter combined), it being understood that any request given pursuant to
Section 9.8(a)(ii) of the 9.25% Senior Unsecured Credit Agreement—2016, dated
May 2, 2008, shall be deemed to be also a request given pursuant to this
Section 9.8(a)(ii); provided at the request of the Joint Lead Arrangers or the
Borrower, the Offering Memorandum and any updated Offering Memorandum referred
to above shall cover the Take-Out Securities, Additional Debt Securities issued
by the Borrower and/or other debt securities issued by the Borrower in exchange
for or to refinance or replace the debt facilities and bridge loans contemplated
by the Commitment Letter, and such request shall count as the one occasion
referred to above in this clause (ii); provided further, that any request made
by the Joint Lead Arrangers pursuant to this clause (ii) relating to an updated
version of the Offering Memorandum shall include a written notice (w) specifying
the principal amount of the Take-Out Securities and other securities to be
covered by such updated Offering Memorandum (x) stating that an updated Offering
Memorandum is necessary to comply with applicable securities laws, (y) stating
that the amount of the Take-Out Securities requested does not exceed the
aggregate principal amount of Loans then outstanding and (z) stating the
aggregate principal amount of each of the Loans, Exchange Notes, Notes, Take-Out
Securities and Additional Debt Securities held by each Joint Lead Arranger and
its respective Affiliates; provided further that the Joint Lead Arrangers may
not request an update for the Offering Memorandum of Intelsat Corporation and an
update for a offering memorandum of Intelsat, Ltd. or any of its subsidiaries
(other than the Borrower and its Subsidiaries) in the same fiscal quarter;
provided further, that the Joint Lead Arrangers may not request an Offering
Memorandum and an update for the Offering Memorandum on more than one occasion
in the same fiscal quarter; provided further, that the Borrower may decline to
update an Offering Memorandum for a Period of Suspension if the Board of
Directors of the Borrower or any Parent of the Borrower determines that (x) such
update would require disclosure of an event at such time as could reasonably be
expected to have a material adverse effect on the business, results of
operations or prospects of the Borrower, (y) such update would require
disclosure of material information relating to a corporate development or
(z) the Offering Memorandum (including any amendment or supplement thereto)
contains an untrue statement of material fact or omits to state a material fact
necessary in order to make the statements therein not misleading; and provided
further, that the obligations of the Borrower and any of its Subsidiaries set
forth in Section 9.8 and in each agreement governing a Change of Control
Backstop Facility (as defined in the Commitment Letter) and the Bermuda
Unsecured Credit Facility (as defined in the Commitment Letter), if any, with
respect to all securities issued or to be offered pursuant to a Take-Out Notice
in a fiscal quarter shall be coordinated in a single, integrated offering
effort; provided, further that the Borrower may decline to deliver an Offering
Memorandum and any update with respect to an Offering Memorandum and each Joint
Lead Arranger and its Affiliates shall promptly cease distribution activities
with respect to Take Out Securities, Additional Debt Securities (and/or other
debt securities issued by the Borrower in exchange for or to refinance or
replace the debt facilities and bridge loans contemplated by the Commitment
Letter) upon the filing of a registration statement with respect to any such
securities until such registration statement is declared effective by the SEC;

(iii) using all commercially reasonable efforts to procure ratings for the
Take-Out Securities, including, without limitation, making appropriate officers
of the Borrower available at mutually agreeable times for meetings with rating
agencies;

 

60



--------------------------------------------------------------------------------

(iv) preparing materials related to, participating in, making management
available at mutually agreeable times for, and completing no more than one “road
show” (which shall not last for more than five consecutive Business Days) for
all Take-Out Securities, Additional Debt Securities and other debt securities
issued in exchange for or to refinance or replace the debt facilities and bridge
loans contemplated by the Commitment Letter;

(v) in connection with the Offering Memorandum and each updated version of the
Offering Memorandum contemplated by clause (ii) above, as well as any supplement
relating thereto, using all commercially reasonable efforts to procure (x) a
customary auditor comfort letter from the Borrower’s current auditors that does
not contain limits on liability and is otherwise issued on terms consistent with
letters delivered previously in connection with issuances of securities by the
Borrower or its Parent and otherwise reasonably acceptable to the Joint Lead
Arrangers and (y) customary legal opinions and/or letters in form and substance
reasonably acceptable to the Joint Lead Arrangers;

(vi) providing such legal due diligence updates as may be reasonably requested
by the Joint Lead Arrangers (including, without limitation, cooperation from
counsel to the Borrower) in connection with each update pursuant to this
Section 9.8(a); and

(vii) entering into customary purchase and related agreements (including
registration rights) on mutually agreeable terms.

(b) In no event shall such assistance interfere in any material way with the
day-to-day operations of the Borrower or its subsidiaries. Notwithstanding
anything to the contrary set forth in this Agreement or any document executed in
connection with any other debt facility contemplated by the Commitment Letter,
the parties agree that under no circumstances shall the Borrower, any Parent and
its Subsidiaries be required, in connection with the issuance of all Take-Out
Securities and/or Additional Debt Securities, to participate in (x) more than
one “road show” or (y) in a number of accounting and legal updates and
associated marketing conference calls greater than the sum of one plus the
number of times that the Joint Lead Arrangers are permitted to request an
updated version of the Offering Memorandum in accordance with Section 9.8(a)(ii)

SECTION 10. Negative Covenants.

10.1 Limitation on Incurrence of Indebtedness and Issuance of Disqualified
Stock.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, (collectively,
“Incur” and collectively, an “Incurrence”) with respect to any Indebtedness
(including Acquired Indebtedness) and the Borrower shall not issue any shares of
Disqualified Stock and shall not permit any Restricted Subsidiary to issue any
shares of Disqualified Stock or preferred stock; provided, however, that the
Borrower may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may Incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of preferred stock, if the Borrower’s Debt to Adjusted
EBITDA Ratio would be less than or equal to 6.75 to 1.0, determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been Incurred, or the Disqualified Stock
or preferred stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of such four-quarter period;
provided that the amount of Indebtedness (other than Acquired Indebtedness),
Disqualified Stock and preferred stock that may be Incurred pursuant to the
foregoing by Restricted Subsidiaries that are not Guarantors of the Loans shall
not exceed $250.0 million at any one time outstanding.

 

61



--------------------------------------------------------------------------------

(b) The foregoing limitations shall not apply to:

(1) the Incurrence of Indebtedness under Credit Facilities by the Borrower or
any of the Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount of $3,210.0 million outstanding at
any one time; provided, however, that the aggregate amount of Indebtedness
Incurred by Restricted Subsidiaries (other than Guarantors) pursuant to this
clause (1) may not exceed $500.0 million outstanding at any one time;

(2) the Incurrence by the Borrower and any Guarantor of Indebtedness represented
by the Loans, any Notes, and Exchange Notes, or Acquisition Notes, and any other
Indebtedness Incurred to finance any of the Change of Control Offers with
respect to Existing Indebtedness in connection with the Acquisition (and, in any
case, any Guarantees thereof);

(3) Existing Indebtedness (other than Indebtedness described in clauses (1) and
(2) above);

(4) Indebtedness (including Capitalized Lease Obligations and Indebtedness
related to Sale and Lease-Back Transactions), Disqualified Stock and preferred
stock Incurred by the Borrower or any of its Restricted Subsidiaries, to finance
the purchase, lease or improvement of property (real or personal) or equipment
that is used or useful in a Similar Business, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets, in an
aggregate principal amount which, when aggregated with the principal amount of
all other Indebtedness, Disqualified Stock and preferred stock then outstanding
and Incurred pursuant to this clause (4) and including all Refinancing
Indebtedness Incurred to refund, refinance or replace any other Indebtedness,
Disqualified Stock and preferred stock Incurred pursuant to this clause (4),
does not exceed the greater of (i) $250 million and (ii) 4.5% of Total Assets.

(5) Indebtedness Incurred by the Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit or the Incurrence of
such Indebtedness, such obligations are reimbursed within 30 days following such
drawing or Incurrence;

(6) Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness Incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that

(A) such Indebtedness is not reflected on the balance sheet of the Borrower or
any Restricted Subsidiary (contingent obligations referred to in a footnote to
financial statements and not otherwise reflected on the balance sheet shall not
be deemed to be reflected on such balance sheet for purposes of this clause
(6)(A)) and

 

62



--------------------------------------------------------------------------------

(B) the maximum assumable liability in respect of all such Indebtedness shall at
no time exceed the gross proceeds including non-cash proceeds (the Fair Market
Value of such non-cash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Borrower and the Restricted Subsidiaries in connection with such disposition;

(7) Indebtedness (including Indebtedness related to Sale and Lease-Back
Transactions) of the Borrower to a Restricted Subsidiary; provided that any such
Indebtedness owing to a Restricted Subsidiary that is not a Guarantor is
subordinated in right of payment to the Loans; provided further that any
subsequent issuance or transfer of any Capital Stock or any other event which
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any other subsequent transfer of any such Indebtedness (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case to be
an Incurrence of such Indebtedness;

(8) Indebtedness (including Indebtedness related to Sale and Lease-Back
Transactions) of a Restricted Subsidiary to the Borrower or another Restricted
Subsidiary; provided that:

(A) any such Indebtedness is made pursuant to an intercompany note and

(B) if a Guarantor Incurs such Indebtedness to a Restricted Subsidiary that is
not a Guarantor such Indebtedness is subordinated in right of payment to the
Guarantee of such Guarantor; provided further that any subsequent transfer of
any such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case to be an Incurrence of such Indebtedness;

(9) shares of preferred stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of preferred stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of preferred stock;

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk or exchange
rate risk with respect to any Indebtedness permitted to be Incurred pursuant to
this Section 10.1;

(11) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(12) Indebtedness, Disqualified Stock and preferred stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and preferred stock then outstanding and Incurred pursuant to
this clause (12), does not at any one time outstanding exceed the sum of
(i) $250.0 million and (ii) 100% of the net cash proceeds received by the
Borrower since immediately after the Closing Date from the issue or sale of
Equity Interests of the Borrower or cash contributed to the capital of the
Borrower (in each case other than proceeds of Disqualified Stock or sales of
Equity Interests to the Borrower or any of its Subsidiaries) as determined in
accordance with the definition of the term “Cumulative Credit” to the extent
such net cash proceeds or cash have not been applied pursuant to such clauses to
make Restricted Payments or to make other investments, payments or exchanges
pursuant to Section 10.2(b) or to make Permitted Investments (other than
Permitted Investments specified in clauses (1) and (3) of the definition
thereof),

 

63



--------------------------------------------------------------------------------

(it being understood that any Indebtedness, Disqualified Stock or preferred
stock Incurred pursuant to this clause (12) shall cease to be deemed Incurred or
outstanding for purposes of this clause (12) but shall be deemed Incurred for
the purposes of Section 10.1(a) from and after the first date on which the
Borrower or such Restricted Subsidiary could have Incurred such Indebtedness,
Disqualified Stock or preferred stock under Section 10.1(a) without reliance on
this clause (12));

(13) the Incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or preferred stock which serves to refund or
refinance any Indebtedness, Disqualified Stock or preferred stock Incurred as
permitted under Section 10.1(a) and clauses (2) and (3) above, this clause
(13) and clause (14) below or any Indebtedness, Disqualified Stock or preferred
stock issued to so refund or refinance such Indebtedness, Disqualified Stock or
preferred stock including additional Indebtedness, Disqualified Stock or
preferred stock Incurred to pay premiums and fees in connection therewith (the
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or preferred stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Loans or any Guarantee of the Loans, such
Refinancing Indebtedness is subordinated or pari passu to the Loans or such
Guarantee at least to the same extent as the Indebtedness being refinanced or
refunded or (ii) Disqualified Stock or preferred stock, such Refinancing
Indebtedness must be Disqualified Stock or preferred stock, respectively and

(C) shall not include (i) Indebtedness, Disqualified Stock or preferred stock of
a Subsidiary that refinances Indebtedness, Disqualified Stock or preferred stock
of the Borrower, (ii) Indebtedness, Disqualified Stock or preferred stock of a
Subsidiary that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or preferred stock of a Guarantor or (iii) Indebtedness, Disqualified
Stock or preferred stock of the Borrower or a Restricted Subsidiary that
refinances Indebtedness, Disqualified Stock or preferred stock of an
Unrestricted Subsidiary;

and provided further that subclause (A) above of this clause (13) shall not
apply to any refunding or refinancing of any Indebtedness outstanding under the
Senior Credit Facilities;

(14) Indebtedness, Disqualified Stock or preferred stock of Persons that are
acquired by the Borrower or any Restricted Subsidiary or merged into the
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement; provided that such Indebtedness, Disqualified Stock or preferred
stock is not Incurred in contemplation of such acquisition or merger; and
provided further that after giving effect to such acquisition or merger, either

(A) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set forth in
Section 10.1(a), or

(B) the Debt to Adjusted EBITDA Ratio is less than immediately prior to such
acquisition or merger;

 

64



--------------------------------------------------------------------------------

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its Incurrence;

(16) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit issued pursuant to the Senior Credit Facilities, in a principal
amount not in excess of the stated amount of such letter of credit; and

(17) (A) any guarantee by the Borrower or a Guarantor of Indebtedness or other
obligations of any Restricted Subsidiary so long as the Incurrence of such
Indebtedness Incurred by such Restricted Subsidiary is permitted under the terms
of this Agreement, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the Borrower,
provided that such guarantee is Incurred in accordance with Section 10.5.

(c) For purposes of determining compliance with this Section 10.1,

(1) In the event that an item of Indebtedness, Disqualified Stock or preferred
stock meets the criteria of more than one of the categories of permitted
Indebtedness, Disqualified Stock or preferred stock described in clauses
(1) through (17) of this Section 10.1(c) or is entitled to be Incurred pursuant
to Section 10.1(a), the Borrower shall, in its sole discretion, classify or
reclassify such item of Indebtedness, Disqualified Stock or preferred stock (or
any portion thereof) and shall only be required to include the amount and type
of such Indebtedness, Disqualified Stock or preferred stock in one of the above
clauses of this Section 10.1(c); provided that all Indebtedness outstanding
under the Credit Facilities after the application of the net proceeds from the
borrowings under the Loans shall be treated as Incurred on the Closing Date
under Section 10.1(b)(1) and the Borrower shall not be permitted to reclassify
all or any portion of such Indebtedness outstanding on the Closing Date; and

(2) at the time of Incurrence, the Borrower shall be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described above.

Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness, Disqualified Stock or preferred stock
shall not be deemed to be an Incurrence of Indebtedness, Disqualified Stock or
preferred stock for purposes of this Section 10.1(c).

(d) For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
Incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

(e) The principal amount of any Indebtedness Incurred to refinance other
Indebtedness, if Incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

65



--------------------------------------------------------------------------------

10.2 Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly:

(1) declare or pay any dividend or make any distribution on account of the
Borrower’s or any Restricted Subsidiary’s Equity Interests, including any
dividend or distribution payable in connection with any merger or consolidation
other than:

(A) dividends or distributions by the Borrower payable in Equity Interests
(other than Disqualified Stock) of the Borrower or in options, warrants or other
rights to purchase such Equity Interests; or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Subsidiary other than a Wholly-Owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, including in connection with any merger or consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(A) Indebtedness permitted under clauses (7) and (8) of Section 10.1(b); or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

(4) make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(A) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(B) immediately after giving effect to such transaction on a pro forma basis,
the Borrower would have a Debt to Adjusted EBITDA Ratio less than or equal to
5.5 to 1.0; and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
August 20, 2004 (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (B) thereof only), (5), (6)(A) and (C) and (9) of
Section 10.2(b), but excluding all other Restricted Payments permitted by
Section 10.2(b)), is less than the amount equal to the difference between
(i) the Cumulative Credit and (ii) 1.4 times Cumulative Interest Expense.

 

66



--------------------------------------------------------------------------------

(b) The foregoing provisions shall not prohibit:

(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(2) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) or Subordinated Indebtedness of the
Borrower, or any Equity Interests of any direct or indirect parent corporation
of the Borrower, in exchange for, or out of the proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary) of, Equity Interests of
the Borrower (in each case, other than any Disqualified Stock) (“Refunding
Capital Stock”) and

(B) if immediately prior to the retirement of Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under clause (6) of
this Section 10.2(b), the declaration and payment of dividends on the Refunding
Capital Stock (other than Refunding Capital Stock the proceeds of which were
used to redeem, repurchase, retire or otherwise acquire any Equity Interests of
any direct or indirect parent corporation of the Borrower) in an aggregate
amount per year no greater than the aggregate amount of dividends per annum that
was declarable and payable on such Retired Capital Stock immediately prior to
such retirement;

(3) the redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower made by exchange for, or out of the
proceeds of the substantially concurrent sale of, new Indebtedness of the
Borrower which is Incurred in compliance with Section 10.1 so long as:

(A) the principal amount of such new Indebtedness does not exceed the principal
amount of the Subordinated Indebtedness being so redeemed, repurchased, acquired
or retired for value, plus the amount of any reasonable premium required to be
paid under the terms of the instrument governing the Subordinated Indebtedness
being so redeemed, repurchased, acquired or retired,

(B) such Indebtedness is subordinated to Pari Passu Indebtedness at least to the
same extent as such Subordinated Indebtedness so purchased, exchanged, redeemed,
repurchased, acquired or retired for value,

(C) such Indebtedness has a final scheduled maturity date equal to or later than
the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired and

(D) such Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of common Equity Interests of the Borrower
or any of its direct or indirect parent corporations held by any future, present
or former employee, director or consultant of the Borrower, any of its
Subsidiaries or any of its direct or indirect parent corporations pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan or agreement; provided, however, that the aggregate
Restricted Payments made under this clause (4) do not exceed in any calendar

 

67



--------------------------------------------------------------------------------

year $25.0 million (with unused amounts in any calendar year being carried over
to succeeding calendar years subject to a maximum (without giving effect to the
following proviso) of $50.0 million in any calendar year); provided further that
such amount in any calendar year may be increased by an amount not to exceed:

(A) the cash proceeds from the sale of Equity Interests of the Borrower and, to
the extent contributed to the Borrower, Equity Interests of any of the
Borrower’s direct or indirect parent corporations, in each case to members of
management, directors or consultants of the Borrower, any of its Subsidiaries or
any of its direct or indirect parent corporations that occurs after August 20,
2004, to the extent the cash proceeds from the sale of such Equity Interests
have not otherwise been applied to the payment of Restricted Payments by virtue
of clause (1) of the definition of the term “Cumulative Credit”; plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after August 20, 2004 less

(C) the amount of any Restricted Payments previously made pursuant to clauses
(A) and (B) of this Section 10.2(b)(4);

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of its direct or indirect parent
corporations or any Restricted Subsidiary in connection with a repurchase of
Equity Interests of the Borrower or any of its direct or indirect parent
corporations will not be deemed to constitute a Restricted Payment for purposes
of this covenant or any other provision of this Agreement;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any other Restricted Subsidiary issued
in accordance with the covenant described under Section 10.1 to the extent such
dividends are included in the definition of Cumulative Interest Expense;

(6) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after August 20, 2004;

(B) the declaration and payment of dividends to a direct or indirect parent
corporation of the Borrower, the proceeds of which will be used to fund the
payment of dividends to Lenders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of such parent corporation issued after
August 20, 2004, provided that the amount of dividends paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
the Borrower from the sale of such Designated Preferred Stock; or

(C) the declaration and payment of dividends on Refunding Capital Stock in
excess of the dividends declarable and payable thereon pursuant to
Section 10.2(b)(2);

provided, however, in the case of each of (A), (B) and (C) of this clause (6),
that for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock, after giving effect to such issuance or declaration on
a pro forma basis, the Borrower would have a Debt to Adjusted EBITDA Ratio less
than or equal to 5.5 to 1.0;

 

68



--------------------------------------------------------------------------------

(7) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(7) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed $75.0 million at the time of
such Investment (with the Fair Market Value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(9) the payment of dividends on the Borrower’s common stock, following the first
public offering of the Borrower’s common stock or the common stock of any of its
direct or indirect parent corporations after the Closing Date, of up to 6% per
annum of the net cash proceeds received by or contributed to the Borrower in or
from any such public offering, other than public offerings with respect to the
Borrower’s common stock registered on Form S-8 and other than any public sale
constituting an Excluded Contribution;

(10) Investments that are made with Excluded Contributions;

(11) other Restricted Payments in an aggregate amount not to exceed $100.0
million;

(12) distributions or payments of Receivables Fees;

(13) any Restricted Payment used to fund the Transactions and the fees and
expenses related thereto or owed to Affiliates, in each case to the extent
permitted by Section 10.8;

(14) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to the provisions of Section 10.7 and
Section 10.9; provided that all Loans tendered by Lenders of the Loans in
connection with a Change of Control Offer or Asset Sale Offer, as applicable,
have been repurchased, redeemed or acquired for value; and

(15) the declaration and payment of dividends by the Borrower to, or the making
of loans to, any direct or indirect parent in amounts required for any direct or
indirect parent corporations to pay:

(A) franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence,

(B) federal, state and local income taxes, to the extent such income taxes are
attributable to the income of the Borrower and the Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such taxes to the extent attributable
to the income of such Unrestricted Subsidiaries,

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent corporation of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, and

 

69



--------------------------------------------------------------------------------

(D) general corporate overhead expenses of any direct or indirect parent
corporation of the Borrower to the extent such expenses are attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries; and

(16) Restricted Payments made in connection with any of the Change of Control
Offers;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (5), (6) and (11) of this
Section 10.2(b), no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

(c) As of the time of issuance of the Loans, all of the Borrower’s Subsidiaries
shall be Restricted Subsidiaries. The Borrower shall not permit any Unrestricted
Subsidiary to become a Restricted Subsidiary except pursuant to the last
sentence of the definition of “Unrestricted Subsidiary.” For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated shall be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investment.” Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 10.2(a) or under clauses (7), (10) or (11) of
Section 10.2(b), or pursuant to the definition of “Permitted Investments,” and
if such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
Unrestricted Subsidiaries shall not be subject to any of the restrictive
covenants set forth in this Agreement.

10.3 Limitations on Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries. The Borrower shall not, and shall not permit any Restricted
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any such Restricted Subsidiary to:

(a)(1) pay dividends or make any other distributions to the Borrower or any
Restricted Subsidiary on its Capital Stock or with respect to any other interest
or participation in, or measured by, its profits, or (2) pay any Indebtedness
owed to the Borrower or any Restricted Subsidiary;

(b) make loans or advances to the Borrower or any Restricted Subsidiary; or

(c) sell, lease or transfer any of its properties or assets to the Borrower or
any Restricted Subsidiary,

except (in each case) for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect on the Closing Date,
including, pursuant to the Senior Credit Facilities and the related
documentation;

(2) this Agreement and the Loans;

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (c) above on
the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

 

70



--------------------------------------------------------------------------------

(5) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary pursuant to an agreement that has been entered into for
the sale or disposition of all or substantially all of the Capital Stock or
assets of such Subsidiary;

(7) Secured Indebtedness otherwise permitted to be Incurred pursuant to Sections
10.1 and 10.4 that limit the right of the debtor to dispose of the assets
securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or preferred stock of Restricted
Subsidiaries permitted to be Incurred subsequent August 20, 2004 pursuant to
Section 10.1;

(10) customary provisions in joint venture agreements and other similar
agreements;

(11) customary provisions contained in leases and other agreements entered into
in the ordinary course of business;

(12) any encumbrances or restrictions of the type referred to in clauses (a),
(b) and (c) above imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (1) through
(11) above, provided that such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings are,
in the good faith judgment of the Board of Directors of the Borrower no more
restrictive with respect to such encumbrance and other restrictions than those
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing; and

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Board of Directors of the Borrower, are
necessary or advisable to effect such Receivables Facility.

10.4 Limitation on Liens. The Borrower shall not, and shall not permit any
Restricted Subsidiary to, directly or indirectly, create, Incur, assume or
suffer to exist any Lien (except Permitted Liens) that secures any Obligations
under any Indebtedness of the Borrower or a Guarantor against or on any asset or
property now owned or hereafter acquired by the Borrower or any such Restricted
Subsidiary, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, unless:

(1) in the case of Liens securing Indebtedness that is Subordinated
Indebtedness, the Loans or such Guarantee of such Guarantor are secured by a
Lien on such property or assets that is senior in priority to such Liens; and

(2) in all other cases, the Loans or such Guarantee of such Guarantor are
equally and ratably secured; provided that any Lien which is granted to secure
the Loans under this Section 10.4 shall be discharged at the same time as the
discharge of the Lien that gave rise to the obligation to so secure the Loans.

 

71



--------------------------------------------------------------------------------

10.5 Limitation on Guarantees of Indebtedness by Restricted Subsidiaries. The
Borrower shall not permit any Restricted Subsidiary that is a Domestic
Subsidiary, other than a Guarantor or a special-purpose Restricted Subsidiary
formed in connection with Receivables Facilities, to guarantee the payment of
any Indebtedness of the Borrower or any other Guarantor unless:

(1) such Restricted Subsidiary simultaneously executes and delivers a Guarantee
substantially in the form set forth in Exhibit A providing for a Guarantee by
such Restricted Subsidiary, except that with respect to a guarantee of
Indebtedness of the Borrower or any Guarantor if such Indebtedness is by its
express terms subordinated in right of payment to the Loans or such Guarantor’s
Guarantee of the Loans, any such guarantee of such Restricted Subsidiary with
respect to such Indebtedness shall be subordinated in right of payment to such
Restricted Subsidiary’s Guarantee with respect to the Loans substantially to the
same extent as such Indebtedness is subordinated to the Loans;

(2) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Borrower or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee; and

(3) such Restricted Subsidiary shall deliver to the Administrative Agent an
Opinion of Counsel to the effect that

(A) such Guarantee has been duly executed and authorized, and

(B) such Guarantee constitutes a valid, binding and enforceable obligation of
such Restricted Subsidiary, except insofar as enforcement thereof may be limited
by any Bankruptcy Law (including all laws relating to fraudulent transfers) and
except insofar as enforcement thereof is subject to general principles of
equity;

provided that this Section 10.5 shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not Incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.

10.6 Limitation on Sale and Lease-Back Transactions. The Borrower shall not, and
shall not permit any Restricted Subsidiary to, enter into any Sale and
Lease-Back Transaction (other than any Sale and Lease-Back Transaction relating
to the PAS-10 Satellite); provided that the Borrower or any Restricted
Subsidiary may enter into a Sale and Lease-Back Transaction if:

(1) the Borrower or such Restricted Subsidiary could have:

(A) Incurred any Indebtedness relating to such Sale and Lease-Back Transaction
under Section 10.1; and

(B) Incurred a Lien to secure such Indebtedness pursuant to Section 10.4 without
equally and ratably securing the Loans pursuant to Section 10.4;

(2) the consideration received by the Borrower or such Restricted Subsidiary in
that Sale and Lease-Back Transaction is at least equal to the Fair Market Value
of the property sold and otherwise complies with Section 10.7; and

(3) the transfer of assets in that Sale and Lease-Back Transaction is permitted
by, and the Borrower applies the proceeds of such transaction in compliance with
Section 10.7;

 

72



--------------------------------------------------------------------------------

provided, however, that clauses (2) and (3) shall not apply to any Sale and
Lease-Back Transaction between the Borrower and any Guarantor or between
Guarantors.

10.7 Asset Sales.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
cause, make or suffer to exist an Asset Sale, unless:

(1) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value (as determined in good faith by the Board of Directors of the Borrower) of
the assets sold or otherwise disposed of and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:

(A) any liabilities (as shown on the Borrower’s, or such Restricted
Subsidiary’s, most recent balance sheet or in the footnotes thereto) of the
Borrower or any Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the Loans, that are assumed by the transferee of any such
assets and for which the Borrower and all Restricted Subsidiaries have been
validly released by all creditors in writing,

(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale and

(C) any Designated Non-cash Consideration received by the Borrower or any
Restricted Subsidiary in such Asset Sale having an aggregate Fair Market Value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed an
amount equal to 7.5% of Total Assets at the time of the receipt of such
Designated Non-cash Consideration, with the Fair Market Value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

(b) Within 455 days after the Borrower’s or any Restricted Subsidiary’s receipt
of the Net Proceeds of any Asset Sale (or Event of Loss Proceeds), the Borrower
or such Restricted Subsidiary, at its option, may apply the Net Proceeds from
such Asset Sale (together with any Event of Loss Proceeds required to be applied
as provided in Section 10.2)

(1) to permanently reduce:

(A) Obligations under Pari Passu Indebtedness (other than Disqualified Stock),
and to correspondingly reduce commitments with respect thereto (other than
Obligations owed to the Borrower or a Restricted Subsidiary of the Borrower),
provided that if the Borrower shall so reduce Obligations under any Pari Passu
Indebtedness (other than Obligations under any Pari Passu Indebtedness secured
by a Lien on the assets of the Borrower or any Restricted Subsidiary), it shall
equally and ratably reduce Obligations under the Loans if the Loans are then
prepayable or, if the Loans may not then be

 

73



--------------------------------------------------------------------------------

prepaid, the Borrower shall make an offer (in accordance with the procedures set
forth herein for an Asset Sale Offer) to all Lenders to purchase their Loans at
100% of the principal amount thereof, plus the amount of accrued but unpaid
interest, if any, on the amount of Loans that would otherwise be prepaid, or

(B) Indebtedness of a Restricted Subsidiary which is not a Guarantor, other than
Indebtedness owed to the Borrower or another Restricted Subsidiary (but only to
the extent such Net Proceeds from such Asset Sale or Event of Loss Proceeds are
from an Asset Sale of or an Event of Loss affecting such Restricted Subsidiary
which is not a Guarantor),

(2) to an investment in (A) any one or more businesses, provided that such
investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or a Restricted Subsidiary, as the case may be,
owning an amount of the Capital Stock of such business such that it constitutes
a Restricted Subsidiary, (B) capital expenditures or (C) acquisitions of other
assets, in each of (A), (B) and (C), used or useful in a Similar Business, or

(3) to an investment in (A) any one or more businesses, provided that such
investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or a Restricted Subsidiary, as the case may be,
owning an amount of the Capital Stock of such business such that it constitutes
a Restricted Subsidiary, (B) properties or (C) other assets that, in each of
(A), (B) and (C) replace the businesses, properties and assets that are the
subject of such Asset Sale;

provided that, in the case of clauses (2) and (3) above, a binding commitment
shall be treated as a permitted application of the Net Proceeds from the date of
such commitment so long as the Borrower or such Restricted Subsidiary enters
into such commitment with the good faith expectation that such Net Proceeds will
be applied to satisfy such commitment (an “Acceptable Commitment”) and, in the
event any Acceptable Commitment is later canceled or terminated for any reason
before such Net Proceeds are so applied, the Borrower or such Restricted
Subsidiary enters into another Acceptable Commitment within nine months of such
cancellation or termination.

10.8 Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
make any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each of the foregoing, an “Affiliate Transaction”) involving aggregate payments
or consideration in excess of $5.0 million, unless

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person and

(2) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $10.0 million, a resolution
adopted by the majority of the Board of Directors of the Borrower approving such
Affiliate Transaction and set forth in an Officers’ Certificate certifying that
such Affiliate Transaction complies with clause (1) above.

 

74



--------------------------------------------------------------------------------

(b) The foregoing provisions will not apply to the following:

(1) transactions between or among the Borrower or any of the Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 10.2 and the definition of
“Permitted Investments”;

(3) the payment of management, consulting, monitoring and advisory fees and
related expenses to the Sponsors;

(4) the payment of reasonable and customary fees paid to, and indemnities
provided on behalf of, officers, directors, employees or consultants of the
Borrower, any of its direct or indirect parent corporations or any Restricted
Subsidiary;

(5) transactions in which the Borrower or any Restricted Subsidiary, as the case
may be, delivers to the Administrative Agent a letter from an Independent
Financial Advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of Section 10.8(a)(1);

(6) any agreement as in effect as of the Closing Date, or any amendment thereto
(so long as any such amendment is not disadvantageous to the Lenders in any
material respect);

(7) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (7) to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous to the Lenders in any
material respect;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions;

(9) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Agreement which are fair to the Borrower
and the Restricted Subsidiaries, in the reasonable determination of the Board of
Directors of the Borrower or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(10) the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Permitted Holder or to any director, officer, employee or
consultant;

(11) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(12) payments by the Borrower or any Restricted Subsidiary to any of the
Sponsors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including in
connection with acquisitions or divestitures which payments are (x) approved by
a majority of the Board of Directors of the Borrower in good faith or (y) made
pursuant to any agreement described under Item 13 “Certain Relationships and
Related Transactions, and Director Independence” in Intelsat Corporation’s Form
10-K for the year ended December 31, 2007; and

 

75



--------------------------------------------------------------------------------

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Borrower, any of its direct or indirect parent corporations or any
Restricted Subsidiary which are approved by a majority of the Board of Directors
of the Borrower in good faith.

10.9 Change of Control. Upon the occurrence of a Change of Control, each Lender
shall have the right to require the Borrower to repurchase all or any part of
such Lender’s Loans at a purchase price in cash equal to 101% of the principal
amount thereof, plus accrued and unpaid interest, if any, to the date of
repurchase in accordance with Section 5.2(a).

10.10 Suspension of Covenants.

(a) During any period of time that: (1) the Loans have Investment Grade Ratings
from both Rating Agencies and (2) no Default or Event of Default has occurred
and is continuing under this Agreement (the occurrence of the events described
in the foregoing clauses (1) and (2) being collectively referred to as a
“Covenant Suspension Event”), the Borrower and the Restricted Subsidiaries shall
not be subject to the following provisions of this Agreement:

(A) clause (a)(4) of Section 10.11;

(B) Section 9.2;

(C) Section 10.1;

(D) Section 10.2;

(E) Section 10.8;

(F) Section 10.3;

(G) Section 10.5;

(H) clauses (1)(A) and (2) of Section 10.6; and

(I) Section 10.7;

 

(collectively, the “Suspended Covenants”). Upon the occurrence of a Covenant
Suspension Event, the amount of Excess Proceeds from Net Proceeds (and Event of
Loss Proceeds) shall be set at zero. In addition, the Guarantees of the
Guarantors shall also be suspended as of such date (the “Suspension Date”). In
the event that the Borrower and the Restricted Subsidiaries are not subject to
the Suspended Covenants for any period of time as a result of the foregoing, and
on any subsequent date (the “Reversion Date”) one or both of the Rating Agencies
withdraws its Investment Grade Rating or downgrades the rating assigned to the
Loans below an Investment Grade Rating or a Default or Event of Default occurs
and is continuing, then the Borrower and the Restricted Subsidiaries shall
thereafter again be subject to the Suspended Covenants with respect to future
events and the Guarantees shall be reinstated. The period of time between the
Suspension Date and the Reversion Date is referred to in this description as the
“Suspension Period.” Notwithstanding that the Suspended Covenants may be
reinstated, no Default or Event of Default shall be deemed to have occurred as a
result of a failure to comply with the Suspended Covenants during the Suspension
Period (or upon termination of the Suspension Period or after that time based
solely on events that occurred during the Suspension Period).

 

76



--------------------------------------------------------------------------------

(b) On the Reversion Date, all Indebtedness Incurred, or Disqualified Stock
issued, during the Suspension Period shall be classified to have been Incurred
or issued pursuant to Sections 10.1(a) or 10.1(b) (to the extent such
Indebtedness or Disqualified Stock would be permitted to be Incurred or issued
thereunder as of the Reversion Date and after giving effect to Indebtedness
Incurred or issued prior to the Suspension Period and outstanding on the
Reversion Date). To the extent such Indebtedness or Disqualified Stock would not
be so permitted to be Incurred or issued pursuant to Section 10.1(a) or 10.1(b),
such Indebtedness or Disqualified Stock shall be deemed to have been outstanding
on the Closing Date, so that it is classified as permitted under
Section 10.1(b)(3). Calculations made after the Reversion Date of the amount
available to be made as Restricted Payments under Section 10.2 shall be made as
though Section 10.2 had been in effect since the Closing Date and throughout the
Suspension Period. Accordingly, Restricted Payments made during the Suspension
Period shall reduce the amount available to be made as Restricted Payments under
10.2(a).

(c) The Borrower shall give the Administrative Agent prompt (and in any event
not later than five business days after a Covenant Suspension Event) written
notice of any Covenant Suspension Event. In the absence of such notice, the
Administrative Agent shall assume the Suspended Covenants apply and are in full
force and effect. The Borrower shall give the Administrative Agent prompt (and
in any event not later than five business days after a Covenant Suspension
Event) written notice of any occurrence of a Reversion Date. After any such
notice of the occurrence of a Reversion Date, the Administrative Agent shall
assume the Suspended Covenants apply and are in full force and effect.

10.11 Borrower May Consolidate, Etc., Only on Certain Terms.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions, to any Person unless:

(1) the Borrower is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than the Borrower) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Company”);

(2) the Successor Company, if other than the Borrower, expressly assumes all the
obligations of the Borrower under this Agreement and the Loans pursuant to
supplemental Agreements or other documents or instruments in form reasonably
satisfactory to the Administrative Agent;

(3) immediately after such transaction no Default or Event of Default exists;

(4) immediately after giving pro forma effect to such transaction, as if such
transaction had occurred at the beginning of the applicable four-quarter period,

(A) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Debt to Adjusted EBITDA Ratio test set
forth in Section 10.1(a) or

 

77



--------------------------------------------------------------------------------

(B) the Debt to Adjusted EBITDA Ratio for the Successor Company and the
Restricted Subsidiaries would be less than such ratio for the Borrower and the
Restricted Subsidiaries immediately prior to such transaction;

(5) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 10.12(1)(B) below shall apply, shall have by
joinder or otherwise confirmed that its Guarantee shall apply to such Person’s
obligations under this Agreement and the Loans; and

(6) the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental Agreements, if any, comply with this
Agreement.

(b) The Successor Company shall succeed to, and be substituted for the Borrower
under this Agreement and the Loans. Notwithstanding clauses (a)(3) and (a)(4)
above,

(1) any Restricted Subsidiary may consolidate with, merge into or transfer all
or part of its properties and assets to the Borrower and

(2) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reincorporating the Borrower in another State of the United States so
long as the amount of Indebtedness of the Borrower and the Restricted
Subsidiaries is not increased thereby.

10.12 Guarantors May Consolidate, Etc., Only on Certain Terms. Subject to
Section 11.8, no Guarantor shall, and the Borrower shall not permit any
Guarantor to, consolidate or merge with or into or wind up into (whether or not
such Guarantor is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any Person unless:

(1) (A) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation organized or existing under the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Guarantor or such Person, as the case may be, being herein called
the “Successor Guarantor”);

(B) the Successor Guarantor, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Agreement and such Guarantor’s
Guarantee pursuant to supplemental Agreements or other documents or instruments
in form reasonably satisfactory to the Administrative Agent;

(C) immediately after such transaction no Default or Event of Default exists;
and

(D) the Borrower shall have delivered to the Administrative Agent an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger or transfer and such supplemental agreements, if any, comply with this
Agreement; or

(2) the transaction is made in compliance with Section 10.7.

Subject to Section 11.8 hereof, the Successor Guarantor shall succeed to, and be
substituted for, such Guarantor under this Agreement and such Guarantor’s
Guarantee. Notwithstanding the foregoing, any Guarantor may merge into or
transfer all or part of its properties and assets to another Guarantor or the
Borrower.

 

78



--------------------------------------------------------------------------------

10.13 Successor Substituted. Upon any consolidation or merger, or any sale,
assignment, conveyance, transfer, lease or disposition of all or substantially
all of the assets of the Borrower or any Guarantor in accordance with
Sections 10.11 and 10.12 hereof, the Successor Guarantor formed by such
consolidation or into which the Borrower or such Guarantor, as the case may be,
is merged or the Successor Guarantor to which such sale, assignment, conveyance,
transfer, lease or disposition is made, shall succeed to, and be substituted
for, and may exercise every right and power of, the Borrower or such Guarantor,
as the case may be, under this Agreement or the Guarantees, as the case may be,
with the same effect as if such Successor Guarantor had been named as the
Borrower or such Guarantor, as the case may be, herein or the Guarantees, as the
case may be. When a Successor Guarantor assumes all obligations of its
predecessor hereunder, the Loans or the Guarantees, as the case may be, such
predecessor shall be released from all obligations; provided that in the event
of a transfer or lease, the predecessor shall not be released from the payment
of principal and interest or other obligations on the Loans or the Guarantees,
as the case may be.

SECTION 11. Guarantees.

11.1 Guarantees. Each Guarantor hereby jointly and severally, unconditionally
and irrevocably guarantees the Loans and obligations of the Borrower hereunder
and thereunder, and guarantees to each Lender and to the Administrative Agent
for itself and on behalf of such Lender, that: (1) the principal of (and
premium, if any) and interest on the Loans will be paid in full when due,
whether at Stated Maturity, by acceleration or otherwise (including the amount
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Law), together with interest on the overdue
principal, if any, and interest on any overdue interest, to the extent lawful,
and all other obligations of the Borrower to the Lenders or the Administrative
Agent hereunder or thereunder will be paid in full or performed, all in
accordance with the terms hereof and thereof; and (2) in case of any extension
of time of payment or renewal of any Loans or of any such other obligations, the
same shall be paid in full when due or performed in accordance with the terms of
the extension or renewal, whether at Stated Maturity, by acceleration or
otherwise, subject, however, in the case of clauses (1) and (2) above, to the
limitation set forth in Section 11.4 hereof.

Each Guarantor hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Loans or this Agreement, the absence of any action to enforce the same, any
waiver or consent by any Lender with respect to any provisions hereof or
thereof, any release of any other Guarantor, the recovery of any judgment
against the Borrower, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor.

Each Guarantor hereby waives (to the extent permitted by law) the benefits of
diligence, presentment, demand for payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Borrower or any other Person, protest, notice and
all demands whatsoever and covenants that the Guarantee of such Guarantor shall
not be discharged as to any Loan except by complete performance of the
obligations contained in this Agreement and such Guarantee. Each Guarantor
acknowledges that the Guarantee is a guarantee of payment, performance and
compliance when due and not of collection. Each of the Guarantors hereby agrees
that, in the event of a default in payment of principal (or premium, if any) or
interest on such Loan, whether at its Stated Maturity, by acceleration, purchase
or otherwise, legal proceedings may be instituted by the Administrative Agent on
behalf of, or by, the Lenders, subject to the terms and conditions set forth

 

79



--------------------------------------------------------------------------------

in this Agreement, directly against each of the Guarantors to enforce such
Guarantor’s Guarantee without first proceeding against the Borrower or any other
Guarantor. Each Guarantor agrees that if, after the occurrence and during the
continuance of an Event of Default, the Administrative Agent or any of the
Lenders are prevented by applicable law from exercising their respective rights
to accelerate the Stated Maturity of the Loans, to collect interest on the
Loans, or to enforce or exercise any other right or remedy with respect to the
Loans, such Guarantor shall pay to the Administrative Agent for the account of
the Lenders, upon demand therefor, the amount that would otherwise have been due
and payable had such rights and remedies been permitted to be exercised by the
Administrative Agent or any of the Lenders.

If any Lender or the Administrative Agent is required by any court or otherwise
to return to the Company or any Guarantor, or any custodian, trustee, liquidator
or other similar official acting in relation to either the Company or any
Guarantor, any amount paid by any of them to the Administrative Agent or such
Lender, the Guarantee of each of the Guarantors, to the extent theretofore
discharged, shall be reinstated in full force and effect. Each Guarantor further
agrees that, as between each Guarantor, on the one hand, and the Lenders and the
Administrative Agent on the other hand, (1) subject to this Section 11, the
Maturity of the obligations guaranteed hereby may be accelerated as provided in
Section 12 hereof for the purposes of the Guarantee of such Guarantor
notwithstanding any stay, injunction or other prohibition preventing such
acceleration in respect of the obligations guaranteed hereby, and (2) in the
event of any acceleration of such obligation as provided in Section 12 hereof,
such obligations (whether or not due and payable) shall forthwith become due and
payable by each Guarantor for the purpose of the Guarantee of such Guarantor.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Company for
liquidation, reorganization, should the Company become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Company’s assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Loans are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Loans, whether as a “voidable
preference,” “fraudulent transfer” or otherwise, all as though such payment or
performance had not been made. In the event that any payment or any part
thereof, is rescinded, reduced, restored or returned, the Loans shall, to the
fullest extent permitted by law, be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned. The form of
Notation of Guarantee to be executed on each Loan by each Guarantor is attached
as Exhibit A hereto.

11.2 Severability. In case any provision of any Guarantee shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby to the
extent permitted by applicable law.

11.3 Restricted Subsidiaries. The Company shall cause any Restricted Subsidiary
required to guarantee payment of the Loans pursuant to the terms and provisions
of Section 10.5 to (1) execute and deliver to the Administrative Agent any
amendment or supplement to this Agreement in accordance with the provisions of
this Agreement pursuant to which such Restricted Subsidiary shall guarantee all
of the obligations on the Loans, whether for principal, premium, if any,
interest (including interest accruing after the filing of, or which would have
accrued but for the filing of, a petition by or against the Company under any
Bankruptcy Law, whether or not such interest is allowed as a claim after such
filing in any proceeding under such law) and other amounts due in connection
therewith (including any fees, expenses and indemnities), on an unsecured senior
basis and (2) deliver to such Administrative Agent an Opinion of Counsel
reasonably satisfactory to such Administrative Agent to the effect that such
amendment or supplement has been duly executed and delivered by such Restricted
Subsidiary and is in compliance with

 

80



--------------------------------------------------------------------------------

the terms of this Indenture. Upon the execution of any such amendment or
supplement, the obligations of the Guarantors and any such Restricted Subsidiary
under their respective Guarantees shall become joint and several and each
reference to the “Guarantor” in this Agreement shall, subject to Section 11.7,
be deemed to refer to all Guarantors, including such Restricted Subsidiary. Such
Guarantee shall be released in accordance with Section 10.13 and Section 11.9.

11.4 Limitation of Guarantors’ Liability. Each Guarantor and by its acceptance
hereof each Lender confirms that it is the intention of all such parties that
the guarantee by each such Guarantor pursuant to its Guarantee not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar federal or state law or the provisions of its local law relating to
fraudulent transfer or conveyance. To effectuate the foregoing intention, the
Lenders and each such Guarantor hereby irrevocably agree that the obligations of
such Guarantor under its Guarantee shall be limited to the maximum amount that
will not, after giving effect to all other contingent and fixed liabilities of
such Guarantor and after giving effect to any collections from or payments made
by or on behalf of any other Guarantor in respect of the obligations of such
other Guarantor under its Guarantee or pursuant to this Section 11.4, result in
the obligations of such Guarantor under its Guarantee constituting such
fraudulent transfer or conveyance.

11.5 Contribution. In order to provide for just and equitable contribution among
the Guarantors, the Guarantors agree, inter se, that in the event any payment or
distribution is made by any Guarantor (a “Funding Guarantor”) under a Guarantee,
such Funding Guarantor shall be entitled to a contribution from all other
Guarantors in a pro rata amount based on the Adjusted Net Assets (as defined
below) of each Guarantor (including the Funding Guarantor) for all payments,
damages and expenses Incurred by that Funding Guarantor in discharging the
Company’s obligations with respect to the Loans or any other Guarantor’s
obligations with respect to the Guarantee of such Guarantor. “Adjusted Net
Assets” of such Guarantor at any date shall mean the lesser of (1) the amount by
which the fair value of the property of such Guarantor exceeds the total amount
of liabilities, including contingent liabilities (after giving effect to all
other fixed and contingent liabilities Incurred or assumed on such date), but
excluding liabilities under the Guarantee of such Guarantor at such date and
(2) the amount by which the present fair salable value of the assets of such
Guarantor at such date exceeds the amount that will be required to pay the
probable liability of such Guarantor on its debts (after giving effect to all
other fixed and contingent liabilities Incurred or assumed on such date),
excluding debt in respect of the Guarantee of such Guarantor, as they become
absolute and matured.

11.6 Subrogation. Each Guarantor shall be subrogated to all rights of Lenders
against the Company in respect of any amounts paid by any Guarantor pursuant to
the provisions of Section 11.1; provided, however, that, if an Event of Default
has occurred and is continuing, no Guarantor shall be entitled to enforce or
receive any payments arising out of, or based upon, such right of subrogation
until all amounts then due and payable by the Company under this Agreement or
the Lenders shall have been paid in full.

11.7 Reinstatement. Each Guarantor hereby agrees (and each Person who becomes a
Guarantor shall agree) that the Guarantee provided for in Section 11.1 shall
continue to be effective or be reinstated, as the case may be, if at any time,
payment, or any part thereof, of any obligations or interest thereon is
rescinded or must otherwise be restored by a Lender to the Company upon the
bankruptcy or insolvency of the Company or any Guarantor.

 

81



--------------------------------------------------------------------------------

11.8 Release of a Guarantor. Any Guarantee by a Restricted Subsidiary of the
Loans shall be automatically and unconditionally released and discharged upon:

(1) (A) any sale, exchange or transfer (by merger or otherwise) of all of the
Borrower’s Capital Stock in such Guarantor (including any sale, exchange or
transfer following which the applicable Guarantor is no longer a Restricted
Subsidiary) or all or substantially all the assets of such Guarantor, which
sale, exchange or transfer is made in compliance with the applicable provisions
of this Agreement; or (B) the release or discharge of the guarantee by such
Restricted Subsidiary which resulted in the creation of such Guarantee, except a
discharge or release by or as a result of payment under such guarantee, and

(2) such Guarantor has delivered to the Administrative Agent an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to such transaction have been complied
with.

SECTION 12. Events of Default.

12.1 Events of Default. “Event of Default,” wherever used herein, means any one
of the following events (whatever the reason for such Event of Default and
whether it shall be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable, upon repayment, acceleration or
otherwise, of principal of, or premium, if any, on the Loans issued under this
Agreement;

(2) default for 30 days or more in the payment when due of interest on or with
respect to the Loans issued under this Agreement;

(3) failure by the Borrower to comply with its obligations under Section 10.11;

(4) failure by the Borrower to comply for 30 days after notice by the
Administrative Agent or the Lenders of not less than 30% in principal amount of
the Loans then outstanding with any of its obligations under Sections 9.1, 9.2,
10.1, 10.2, 10.3, 10.4, 10.5, 10.6, 10.7 (other than a failure to prepay Loans),
10.8 or 10.9 (other than a failure to prepay Loans);

(5) failure by the Borrower or any Guarantor for 60 days after receipt of
written notice given by the Administrative Agent or the Lenders of not less than
30% in principal amount of the Loans then outstanding and issued under this
Agreement to comply with any of its other agreements contained in this Agreement
or the Loans;

(6) default under any mortgage, Agreement or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Borrower or any Restricted Subsidiary or the payment of which is
guaranteed by the Borrower or any Restricted Subsidiary, other than Indebtedness
owed to the Borrower or a Restricted Subsidiary, whether such Indebtedness or
guarantee now exists or is created after the issuance of the Loans, if both

(A) such default either results from the failure to pay any such Indebtedness at
its stated final maturity (after giving effect to any applicable grace periods)
or relates to an obligation other than the obligation to pay principal of any
such Indebtedness at its stated final maturity and results in the Lender or
Lenders of such Indebtedness causing such Indebtedness to become due prior to
its stated maturity and

(B) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated

 

82



--------------------------------------------------------------------------------

final maturity (after giving effect to any applicable grace periods), or the
maturity of which has been so accelerated, aggregate $50.0 million or more at
any one time outstanding;

(7) failure by the Borrower or any Significant Subsidiary to pay final judgments
aggregating in excess of $50.0 million, which final judgments remain unpaid,
undischarged and unstayed for a period of more than 60 days after such judgment
becomes final, and in the event such judgment is covered by insurance, an
enforcement proceeding has been commenced by any creditor upon such judgment or
decree which is not promptly stayed;

(8) any of the following events with respect to the Borrower or any Significant
Subsidiary:

(A) the Borrower or any Significant Subsidiary pursuant to or within the meaning
of any Bankruptcy Law

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a custodian of it or for any substantial
part of its property;

(iv) make a general assignment for the benefit of its creditors or takes any
comparable action under any foreign laws relating to insolvency; or

(B) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Borrower or any Significant Subsidiary in an
involuntary case;

(ii) appoints a custodian of the Borrower or any Significant Subsidiary or for
any substantial part of its property; or

(iii) orders the winding up or liquidation of the Borrower or any Significant
Subsidiary;

and the order or decree remains unstayed and in effect for 60 days; or

(9) the Guarantee of any Significant Subsidiary shall for any reason cease to be
in full force and effect or be declared null and void or any responsible officer
of any Guarantor that is a Significant Subsidiary, as the case may be, denies
that it has any further liability under its Guarantee or gives notice to such
effect, other than by reason of the termination of this Agreement or the release
of any such Guarantee in accordance with this Agreement.

12.2 Acceleration.

(a) If any Event of Default (other than an Event of Default specified in
Section 12.1(8) above) occurs and is continuing, then and in every such case the
Administrative Agent or the Lenders of

 

83



--------------------------------------------------------------------------------

at least 30% in principal amount of the Loans outstanding under this Agreement
may declare the principal, premium, if any, interest and any other monetary
obligations on Loans outstanding to be due and payable immediately, by a notice
in writing to the Borrower (and to the Administrative Agent if given by
Lenders).

(b) Upon the effectiveness of such declaration, such principal and interest will
be due and payable immediately. Notwithstanding the foregoing, if an Event of
Default specified in Section 12.1(8) above occurs and is continuing, then the
principal amount of all Loans outstanding shall ipso facto become and be
immediately due and payable without any notice, declaration or other act on the
part of the Administrative Agent or any Lender.

(c) At any time after a declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the
Administrative Agent as hereinafter provided in this Section, the Lenders of a
majority in aggregate principal amount of the Loans outstanding under this
Agreement, by written notice to the Borrower and the Administrative Agent, may
rescind and annul such declaration and its consequences if:

(1) the Borrower has paid or deposited with the Administrative Agent a sum
sufficient to pay:

(A) all overdue interest on all Loans outstanding under this Agreement,

(B) all unpaid principal of (and premium, if any, on) any Loans outstanding
under this Agreement which has become due otherwise than by such declaration of
acceleration, and interest on such unpaid principal at the rate borne by the
Loans,

(C) to the extent that payment of such interest is lawful, interest on overdue
interest at the rate borne by the Loans, and

(D) all sums paid or advanced by the Administrative Agent hereunder and the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, its agents and counsel; and

(2) Events of Default, other than the non-payment of amounts of principal of (or
premium, if any, on) or interest on Loans which have become due solely by such
declaration of acceleration, have been cured or waived as provided in
Section 12.5, no such rescission shall affect any subsequent default or impair
any right consequent thereon.

(d) Notwithstanding Section 12.2(c), in the event of any Event of Default
specified in Section 12.1(6) above, such Event of Default and all consequences
thereof (excluding any resulting payment default) shall be annulled, waived and
rescinded, automatically and without any action by the Administrative Agent or
the Lenders, if within 20 days after such Event of Default arose,

(1) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged, or

(2) the Lenders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default, or

(3) if the default that is the basis for such Event of Default has been cured.

 

84



--------------------------------------------------------------------------------

12.3 Other Remedies. If an Event of Default occurs and is continuing, the
Administrative Agent may pursue any available remedy at law or in equity to
collect the payment of principal of or interest on the Loans or to enforce the
performance of any provision of the Loans or this Agreement.

The Administrative Agent may maintain a proceeding even if it does not possess
any of the Loans or does not produce any of them in the proceeding. A delay or
omission by the Administrative Agent or any Lender in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. No remedy is
exclusive of any other remedy. All available remedies are cumulative.

12.4 Waiver of Past Defaults. Provided the Loans are not then due and payable by
reason of a declaration of acceleration, the Required Lenders by notice to the
Administrative Agent may waive an existing Default and its consequences except
(a) a Default in the payment of the principal of or interest on a Note, (b) a
Default arising from the failure to redeem or purchase any Loan when required
pursuant to the terms of this Agreement or (c) a Default in respect of a
provision that under Section 14.1 cannot be amended without the consent of each
Lender affected. When a Default is waived, it is deemed cured and the Borrower,
the Administrative Agent and the Lenders will be restored to their former
positions and rights under this Agreement, but no such waiver shall extend to
any subsequent or other Default or impair any consequent right.

12.5 Control by Majority. The Required Lenders may direct the time, method and
place of conducting any proceeding for any remedy available to the
Administrative Agent or of exercising any trust or power conferred on the
Administrative Agent. However, the Administrative Agent may refuse to follow any
direction that conflicts with law or this Agreement or, subject to Article 13,
that the Administrative Agent determines is unduly prejudicial to the rights of
any other Lender or that would involve the Administrative Agent in personal
liability; provided, however, that the Administrative Agent may take any other
action deemed proper by the Administrative Agent that is not inconsistent with
such direction. Prior to taking any action under this Agreement, the
Administrative Agent shall be entitled to indemnification satisfactory to it in
its sole discretion against all losses and expenses caused by taking or not
taking such action.

12.6 Limitation on Suits.

(a) Except to enforce the right to receive payment of principal, premium (if
any) or interest when due, no Lender may pursue any remedy with respect to this
Agreement or the Loans unless:

(i) the Lender gives to the Administrative Agent written notice stating that an
Event of Default is continuing;

(ii) the Lenders of at least 25% in principal amount of the outstanding Loans
make a written request to the Administrative Agent to pursue the remedy;

(iii) such Lender or Lenders offer to the Administrative Agent reasonable
security or indemnity satisfactory to it against any loss, liability or expense;

(iv) the Administrative Agent does not comply with the request within 60 days
after receipt of the request and the offer of security or indemnity; and

(v) the Required Lenders do not give the Administrative Agent a direction
inconsistent with the request during such 60-day period.

 

85



--------------------------------------------------------------------------------

(b) A Lender may not use this Agreement to prejudice the rights of another
Lender or to obtain a preference or priority over another Lender.

12.7 Rights of the Lenders to Receive Payment. Notwithstanding any other
provision of this Agreement, the right of any Lender to receive payment of
principal of and interest on the Loans held by such Lender, on or after the
respective due dates expressed or provided for in the Loans, or to bring suit
for the enforcement of any such payment on or after such respective dates, shall
not be impaired or affected without the consent of such Lender.

12.8 Priorities. If the Administrative Agent collects any money or property
pursuant to this Section 12, it shall pay out the money or property in the
following order:

FIRST: to the Administrative Agent for amounts due under Section 13;

SECOND: to Lenders for amounts due and unpaid on the Loans for principal,
premium, if any, and interest, ratably, without preference or priority of any
kind, according to the amounts due and payable on the Loans for principal and
interest, respectively; and

THIRD: to the Borrower or, to the extent the Administrative Agent collects any
amount from any Guarantor, to such Guarantor.

The Administrative Agent may fix a record date and payment date for any payment
to the Lenders pursuant to this Section. At least 15 days before such record
date, the Administrative Agent shall mail to each Lender and the Borrower a
notice that states the record date, the payment date and amount to be paid.

SECTION 13. The Administrative Agent.

13.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Credit Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Credit Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Credit Document or
otherwise exist against the Administrative Agent. The Syndication Agent, in its
capacity as such, shall have no obligations, duties or responsibilities under
this Agreement but shall be entitled to all benefits of this Section 13.

13.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Credit Documents by or through agents
or attorneys- in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

86



--------------------------------------------------------------------------------

13.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(a) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Credit Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(b) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower and any Guarantor
or any officer thereof contained in this Agreement or any other Credit Document
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Credit Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Credit Document or for any failure of the Borrower, any Guarantor or
any other Credit Party to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Credit
Document, or to inspect the properties, books or records of the Borrower.

13.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may deem and treat the Lender
specified in the Register with respect to any amount owing hereunder as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be Incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Credit Documents in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

13.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

13.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereinafter taken, including any review of the affairs of the Borrower,
any Guarantor or any other Credit Party shall be deemed to constitute any
representation or warranty by the

 

87



--------------------------------------------------------------------------------

Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Borrower, any Guarantor or any other Credit Party and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor or any other Credit Party. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, any Guarantor or any other Credit
Party that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

13.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective portions of the Loans held by such Lenders in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Loans shall have been paid in full, ratably in accordance with
their respective portions of the Loans held by such Lenders in effect
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, Incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing, provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct. The agreements in this Section 13.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

13.8 Administrative Agent in Its Individual Capacity. The Administrative Agent
and its Affiliates may make loans to, accept deposits from and generally engage
in any kind of business with the Borrower, any Guarantor and any other Credit
Party as though the Administrative Agent were not the Administrative Agent
hereunder and under the other Credit Documents. With respect to the Loans made
by it, the Administrative Agent shall have the same rights and powers under this
Agreement and the other Credit Documents as any Lender and may exercise the same
as though it were not the Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

13.9 Successor Agent. The Administrative Agent may resign as Administrative
Agent upon 20 days’ prior written notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Credit Documents, then the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders, which successor agent shall
be approved by the Borrower (which approval shall not be unreasonably withheld)
so long as no Default or Event of Default is continuing, whereupon such
successor agent shall succeed to the rights, powers and

 

88



--------------------------------------------------------------------------------

duties of the Administrative Agent, and the term “Administrative Agent” means
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

13.10 Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If any Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
Incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

13.11 [Reserved].

SECTION 14. Miscellaneous.

14.1 Amendments and Waivers.

(a) Without Consent of the Lenders. The Borrower and the Administrative Agent
may amend this Agreement without notice to or consent of any Lender:

(1) to cure any ambiguity, omission, defect or inconsistency;

(2) [Reserved];

(3) to comply with Sections 10.11, 10.12 or 10.13 hereof;

(4) to provide the assumption of the Borrower’s or such Guarantor’s obligations
to Lenders;

(5) to make any change that would provide any additional rights or benefits to
the Lenders or that does not adversely affect the legal rights under this
Agreement of any such Lender;

(6) to add covenants for the benefit of the Lenders or to surrender any right or
power conferred in this Agreement upon the Borrower or any Guarantor;

(7) [Reserved];

(8) to evidence and provide for the acceptance and appointment under this
Agreement of a successor Administrative Agent pursuant to the requirements of
Sections 13.9 hereof; or

(9) to add a Guarantor under this Agreement.

 

89



--------------------------------------------------------------------------------

(b) With Consent of the Lenders. The Borrower and the Administrative Agent may
amend this Agreement with the written consent of the Required Lenders. However,
without the consent of each Lender of an outstanding Loan affected, an amendment
may not:

(1) reduce the principal amount of Loans whose Lenders must consent to an
amendment, supplement or waiver,

(2) reduce the principal of or change the Maturity of any such Loan or alter or
waive the provisions with respect to the repayment of the Loans (other than
Sections 10.7 and 10.9),

(3) reduce the rate of or change the time for payment of interest on any Loan,

(4) waive a Default or Event of Default in the payment of principal of or
premium, if any, or interest on the Loans issued under this Agreement, except a
rescission of acceleration of the Loans by the Lenders of at least a majority in
aggregate principal amount of the Loans and a waiver of the payment default that
resulted from such acceleration, or in respect of a covenant or provision
contained in this Agreement or any guarantee which cannot be amended or modified
without the consent of all Lenders,

(5) make any Loan payable in money other than that stated in the Loans,

(6) make any change in Section 14.1(b) or the rights of Lenders to receive
payments of principal of or premium, if any, or interest on the Loans,

(7) make any change in these amendment and waiver provisions, or

(8) impair the right of any Lender to receive payment of principal of, or
interest on such Lender’s Loans on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Lender’s Loans.

(c) Neither the Borrower or any Affiliate of the Borrower shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Lender for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Agreement
or the Notes unless such consideration is offered to be paid to all Lenders that
so consent, waive or agree to amend in the time frame set forth in solicitation
documents relating to such consent, waiver or agreement.

(d) All Lenders holding Loans issued under this Agreement shall vote and consent
together on all matters (as to which any such Loans may vote) as one class and
no Lenders will have the right to vote or consent as a separate class on any
matter.

14.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth on Schedule 1.1(a) in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto:

 

90



--------------------------------------------------------------------------------

The Borrower:

   Intelsat Corporation    c/o Intelsat Jackson, Ltd.    Wellesley House North,
2nd Floor    90 Pitts Bay Road    Pembroke, HM 08    Bermuda    Attention:
General Counsel    Fax: (202) 944-7440    with a copy to    Latham & Watkins LLP
   885 Third Avenue    New York, New York 10022    Attention: Dennis Lamont and
Joshua Tinkelman    Fax: (212) 906-1810    E-mail:    dennis.lamont@lw.com and
      joshua.tinkelman@lw.com

The Administrative Agent:

   At the address set forth on Schedule 1.1(b)    with a copy to:    Cahill
Gordon & Reindel LLP    80 Pine Street    New York, New York 10005    Attention:
William Miller    Fax: 212-269-5420    E-mail:    wmiller@cahill.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.6 and 2.9 shall not be effective until
received.

14.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Credit Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

14.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Credit Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.

14.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Agents for all their reasonable out-of-pocket costs and expenses Incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Credit
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees, disbursements and other charges of
counsel to the Agents, (b) to pay or

 

91



--------------------------------------------------------------------------------

reimburse each Lender and Agent for all its reasonable and documented costs and
expenses Incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Credit Documents and any such other
documents, including the reasonable fees, disbursements and other charges of
counsel to each Lender and of counsel to the Agents, (c) to pay, indemnify, and
hold harmless each Lender and Agent from, any and all recording and filing fees
and (d) to pay, indemnify, and hold harmless each Lender and Agent and their
respective directors, officers, employees, trustees, investment advisors and
agents from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law (including any Environmental Laws
now or hereafter in affect or amended) or to any actual or alleged presence,
release or threatened release of Hazardous Materials involving or attributable
to the operations of the Borrower, any of its Subsidiaries or any of the Real
Estate (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”), provided that the Borrower shall have no obligation hereunder to
the Administrative Agent or any Lender nor any of their respective directors,
officers, employees and agents with respect to indemnified liabilities to the
extent attributable to (i) the gross negligence or willful misconduct of the
party to be indemnified as determined in a final and non-appealable judgment by
a court of competent jurisdiction or (ii) disputes among the Administrative
Agent, the Lenders and/or their transferees. The agreements in this Section 14.5
shall survive repayment of the Loans and all other amounts payable hereunder.

14.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
or without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 14.6. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and to the Participants (to
the extent provided in paragraph (c) of this Section 14.6) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it) with the prior written consent (such
consent not be unreasonably withheld or delayed; it being understood that,
without limitation, the Borrower shall have the right to withhold its consent to
any assignment if, in order for such assignment to comply with applicable law,
the Borrower would be required to obtain the consent of, or make any filing or
registration with, any Governmental Authority) of:

(A) the Borrower (which consent shall not be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for (1) an assignment
to a Lender, an Affiliate of a Lender (unless increased costs would result
therefrom except if an Event of Default under Section 12.1(a), (b), (e) or
(f) has occurred and is continuing), an Approved Fund or, if an Event of Default
under Section 12.1(a), (b), (e) or (f) has occurred and is continuing, any other
assignee or (2) in connection with the initial syndication of the Loans by the
Agents as disclosed to the Borrower on the Closing Date; and

 

92



--------------------------------------------------------------------------------

(B) the Administrative Agent (which consent shall not be unreasonably withheld
or delayed), provided that no consent of the Administrative Agent shall be
required for an assignment of (1) any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment or
(2) any Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the amount of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1.0 million , and increments of $1.0 million in excess
thereof, unless each of the Borrower and the Administrative Agent otherwise
consents (which consents shall not be unreasonably withheld or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under Section 12.1 (a), (b), (e) or (f) has occurred and is continuing;
provided, further, that contemporaneous assignments to a single assignee made by
Affiliates of Lenders and related Approved Funds shall be aggregated for
purposes of meeting the minimum assignment amount requirements stated above;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent (the “Administrative Questionnaire”) and applicable tax
forms.

For the purpose of this Section 14.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

(i) Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section 14.6, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 5.4 and 14.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 14.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 14.6.

 

93



--------------------------------------------------------------------------------

(ii) The Administrative Agent, acting for this purpose as an agent of the
Borrower shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans (the “Register”). Further, the Register shall contain the
name and address of the Administrative Agent and the lending office through
which each such Person acts under this Agreement. The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(iii) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and tax
forms, the processing and recordation fee referred to in paragraph (b) of this
Section 14.6 and any written consent to such assignment required by paragraph
(b) of this Section 14.6, the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it), provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the second sentence of
Section 14.1(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section 14.6, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.10, 2.11 and 5.4 to the same extent as if it were
a Lender (subject to the requirements of those Sections) and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 14.6. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 14.8(b) as though it were a Lender, provided such Participant agrees
to be subject to Section 14.8(a) as though it were a Lender. In addition, each
Lender selling a participation to one or more Participants under this
Section 14.6(c) shall, acting as a non-fiduciary agent of the Borrower, keep a
register, specifying each such Participant’s entitlement to payments of
principal and interest with respect to such participation (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.10 or 5.4 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent (which consent shall not be unreasonably withheld).

 

94



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 14.6 shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. In order to
facilitate such pledge or assignment, the Borrower hereby agrees that, upon
request of any Lender at any time and from time to time after the Borrower has
made its initial borrowing hereunder, the Borrower shall provide to such Lender,
at the Borrower’s own expense, a promissory note, substantially in the form of
Exhibit E.

(e) Subject to Section 14.16, the Borrower authorizes each Lender to disclose to
any Participant, secured creditor of such Lender or assignee (each, a
“Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

14.7 Replacements of Lenders Under Certain Circumstances.

(a) The Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 2.11 or 5.4, (b) is
affected in the manner described in Section 2.10(a)(iii) and as a result thereof
of any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts) owing to such replaced Lender prior to
the date of replacement, (iv) the replacement bank or institution, if not
already a Lender, and the terms and conditions of such replacement, shall be
reasonably satisfactory to the Administrative Agent, (v) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 14.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein) and (vi) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.

(b) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 14.1(b) requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default (other than an Event of Default relating to
the proposed amendment, waiver, discharge or termination) at issue then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by deeming such Non-Consenting
Lender to have assigned its Loans, and its Commitments hereunder to one or more
assignees, reasonably acceptable to the Administrative Agent, provided that:
(a) all Obligations of the Borrower owing to such Non-Consenting Lender being
replaced shall be paid in full to such Non-Consenting Lender concurrently with
such assignment, (b) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon and pay any processing or
recordation fee and (c) such replacement Lender shall consent to the proposed
amendment, waiver, discharge or termination. No action by or consent of the
Non-Consenting Lender shall be necessary in connection with such

 

95



--------------------------------------------------------------------------------

assignment, which shall be immediately and automatically effective upon payment
of such purchase price. In connection with any such assignment, the Borrower,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 14.6.

14.8 Adjustments; Set-off.

(a) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of its Loans, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Article 12, or otherwise), in
a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of such other Lender’s Loans, or interest
thereon, such benefited Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

14.9 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic transmission), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. A set of the copies
of this Agreement signed by all the parties shall be lodged with the Borrower
and the Administrative Agent.

14.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.11 Integration. This Agreement and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

14.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

96



--------------------------------------------------------------------------------

14.13 Submission to Jurisdiction; Consent to Service; Waivers.

(a) Each party hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Credit Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
respective address set forth in Section 14.2 or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 14.13 any special, exemplary, punitive or consequential damages.

(b) By the execution and delivery of this Agreement, the Borrower acknowledges
that it has by separate written instrument, designated and appointed CT
Corporation System, 111 Eighth Avenue, New York, NY 10011 (and any successor
entity), as its authorized agent upon which process may be served in any suit or
proceeding arising out of or relating to this Agreement or the Credit Documents
that may be instituted in any federal or state court in the State of New York.

(c) The Borrower, to the extent that it has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from setoff or any legal process (whether
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property or assets, hereby waives and agrees not to plead or claim such
immunity in respect of its obligations under this Agreement and the other Credit
Documents (it being understood that the waivers contained in this paragraph
(c) shall have the fullest extent permitted under the Foreign Sovereign
Immunities Act of 1976, as amended, and are intended to be irrevocable and not
subject to withdrawal for the purposes of such Act).

14.14 Acknowledgments. Each party hereto hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

97



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

14.15 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

14.16 Confidentiality. The Administrative Agent and each Lender shall hold all
non-public information furnished by or on behalf of the Borrower in connection
with such Lender’s evaluation of whether to become a Lender hereunder or
obtained by such Lender or the Administrative Agent pursuant to the requirements
of this Agreement (“Confidential Information”), confidential in accordance with
its customary procedure for handling confidential information of this nature and
(in the case of a Lender that is a bank) in accordance with safe and sound
banking practices and in any event may make disclosure as required or requested
by any governmental agency or representative thereof or pursuant to legal
process or to such Lender’s or the Administrative Agent’s attorneys,
professional advisors or independent auditors or Affiliates, provided that
unless specifically prohibited by applicable law or court order, each Lender and
the Administrative Agent shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information, and provided, further, that in no event shall
any Lender or the Administrative Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary of the Borrower. Each
Lender and the Administrative Agent agrees that it will not provide to
prospective Transferees or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with Loans
made hereunder any of the Confidential Information unless such Person is advises
of and agrees to be bound by the provisions of this Section 14.16.

14.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrower and each other Credit Party
each acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower, Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the other Agents, on the other hand, and each of the
Borrower and Holdings is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent and each other Agent each is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower, Holdings or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor any other Agent has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower or Holdings with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or

 

98



--------------------------------------------------------------------------------

any other Agent has advised or is currently advising the Borrower, Holdings or
any of their respective Affiliates on other matters) and neither the
Administrative Agent nor any other Agent has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the other Agents and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor any other Agent
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Administrative Agent and the other
Agents have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the other Agents with respect to any breach or alleged
breach of agency or fiduciary duty.

14.18 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.

14.19 Conversion of Currencies.

(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

(b) The obligations of the Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 14.19 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

INTELSAT CORPORATION, as Borrower By:  

 

Name:   Title:  

 

S-1



--------------------------------------------------------------------------------

GUARANTORS, as Borrower By:  

 

Name:   Title:  

 

S-2



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as Administrative Agent and Lender

By:  

 

Name:   Title:  

CREDIT SUISSE SECURITIES (USA) LLC,

as Joint Lead Arranger and Joint Bookrunner

By:  

 

Name:   Title:  

 

S-3



--------------------------------------------------------------------------------

BANC OF AMERICA BRIDGE LLC,

as Syndication Agent and Lender

By:  

 

Name:   Title:  

BANC OF AMERICA SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

By:  

 

Name:   Title:  

 

S-4



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agent, Lender, Joint Lead Arranger and Joint Bookrunner

By:  

 

Name:   Title:   By:  

 

Name:   Title:  

 

S-5



--------------------------------------------------------------------------------

Annex I

Registration Rights

The registration rights agreement will be in a form substantially similar to the
registration rights agreements entered into in connection with the issuance of
the 9.00% senior notes due 2014, modified to reflect the revised structure and
issuers in connection with the Acquisition and will provide that the Borrower
will use its commercially reasonable efforts to file and cause a registration
statement to be declared effective within 180 days of the one-year anniversary
of the issue date, if on the 366th day following the issue date, the securities
will not be “freely tradable” (i.e., without a restrictive legend) as a result
of:

 

  •  

the issuer failing to timely file reports pursuant to the Securities Exchange
Act of 1934 (as required by Rule 144(c)(1) and (2) of the Securities Act);

 

  •  

an affiliate of the Borrower entering the chain of ownership of the securities;
or

 

  •  

a change in law, regulation or interpretation by the SEC or DTC the result of
which would prohibit the removal of the legend on or prior the 365th day from
the issue date.

 

A-1



--------------------------------------------------------------------------------

Schedule 1.1(a)

Commitments and Addresses of Lenders

Commitments:

 

Lenders

   Commitment

Credit Suisse, Cayman Islands Branch

   $ 219,337,010.00

Banc of America Bridge LLC

   $ 219,337,010.00

Morgan Stanley Senior Funding, Inc.

   $ 219,337,010.00

Total

   $ 658,119,030.00

Addresses:

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, New York, 10010

Banc of America Bridge LLC

9 West 57th Street

New York, New York 10019

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036



--------------------------------------------------------------------------------

Schedule 1.1(b)

Administrative Agent Details

Credit Suisse, Cayman Islands Branch

One Madison Avenue, 2nd Floor

New York, New York, 10010,

Attention: Loan Closers/Agency Group,

Phone: (212) 538-3477

Fax: (212) 538-9120



--------------------------------------------------------------------------------

Schedule 1.1(c)

Indentures

Indenture dated as of July 3, 2006, among Intelsat Corporation, the subsidiary
guarantors party thereto and Wells Fargo Bank, National Association, as trustee,
with respect to Intelsat Corporation's 9% Senior Notes due 2016

Indenture dated as of August 20, 2004, among Intelsat Corporation, the
guarantors party thereto and The Bank of New York, as trustee, with respect to
Intelsat Corporation's 9% Senior Notes due 2014

Indenture dated as of January 28, 2005, among Intelsat Subsidiary Holding
Company, Ltd. (as successor obligor to Intelsat (Bermuda), Ltd., as successor to
Zeus Merger Two Limited), Intelsat, Ltd. (as successor to Zeus Merger One
Limited), as parent guarantor, the subsidiary guarantors party thereto and Wells
Fargo Bank, National Association, as trustee, with respect to Intelsat
Subsidiary Holding Company, Ltd.'s 8 1/4% Senior Notes due 2013 and 8 5 /8%
Senior Notes due 2015

Indenture dated as of February 11, 2005, among Intelsat Intermediate Holding
Company, Ltd. (as successor obligor to Intelsat (Bermuda), Ltd., as successor to
Zeus Special Subsidiary Limited), Intelsat, Ltd., as co-obligor, the other
guarantors party thereto and Wells Fargo Bank, National Association, as trustee,
with respect to Intelsat Intermediate Holding Company, Ltd.'s 9 1/4 % Senior
Discount Notes due 2015

Indenture dated as of July 3, 2006, among Intelsat Jackson Holdings, Ltd. (as
successor to Intelsat (Bermuda), Ltd.), Intelsat, Ltd., and Intelsat (Bermuda),
Ltd., as parent guarantors, the subsidiary guarantors named therein and Wells
Fargo Bank, National Association, as trustee, with respect to Intelsat Jackson
Holdings, Ltd.'s 9 1/4% Senior Notes due 2016

Indenture dated as of July 3, 2006, among Intelsat Jackson Holdings, Ltd. (as
successor to Intelsat (Bermuda), Ltd.), Intelsat, Ltd., and Intelsat (Bermuda),
Ltd., as parent guarantors, and Wells Fargo Bank, National Association, as
trustee, with respect to Intelsat Jackson Holdings, Ltd.'s 11 1/4% Senior Notes
due 2016



--------------------------------------------------------------------------------

Schedule 8.12

Subsidiaries

Domestic Subsidiaries

 

Entity Name

   Jurisdiction of
Organization    Direct or Indirect
Ownership Interest   Material
Subsidiary
(Y/N)

PanAmSat Satellite Galaxy 3C, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 4R, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 10R, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 11, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 12, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 13, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 1R, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 6B, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 7, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 8, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 9, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 10, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 2, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 3, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 4, Inc.

   DE    100%   Y

PanAmSat Satellite PAS 5, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 1R, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 3R, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 5, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 9, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 14, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 15, Inc.

   DE    100%   Y

PanAmSat Satellite Galaxy 16, Inc.

   DE    100%   Y

Intelsat Satellite Galaxy 17, Inc.

   DE    100%   Y

PanAmSat Satellite SBS 6, Inc.

   DE    100%   Y

PanAmSat Satellite HGS 3, Inc.

   DE    100%   Y

PanAmSat Satellite HGS 5, Inc.

   DE    100%   Y

Intelsat Satellite IS 11, Inc.

   DE    100%  

PanAmSat Satellite Leasat F5, Inc.

   DE    100%   Y

AccessPAS, Inc.

   DE    100%   N

Intelsat Asia Carrier Services, Inc.

   DE    100%   N

PanAmSat Capital Corporation

   DE    100%   N

PanAmSat Europe Corporation

   DE    100%   Y

PanAmSat Services, Inc.

   DE    100%   N

PanAmSat Communications Carrier Services, Inc.

   CA    100%   N

PanAmSat Communications Japan, Inc.

   CA    100%   N

PanAmSat Communications Services, Inc.

   CA    100%   N

PanAmSat H-2 Licensee Corp.

   DE    100%   N

PanAmSat India Marketing, L.L.C.

   DE    100%   N



--------------------------------------------------------------------------------

Entity Name

   Jurisdiction of
Organization    Direct or Indirect
Ownership Interest   Material
Subsidiary
(Y/N)

PanAmSat India, Inc.

   DE    100%   N

Intelsat International Employment, Inc.

   DE    100%   N

PanAmSat International Holdings, LLC

   DE    100%   N

PanAmSat International Sales, Inc.

   DE    100%   N

PanAmSat International Systems Marketing, L.L.C.

   DE    100%   N

Intelsat International Systems, LLC

   DE    100%   N

PanAmSat Licensee Corp.

   DE    100%   N

PAS International, LLC

   DE    100%   N

Service and Equipment Corporation

   DE    100%   N

Southern Satellite Corp.

   CT    100%   N

Southern Satellite Licensee Corporation

   DE    100%   N

USHI, LLC

   DE    100%   N

Intelsat Clearinghouse Corporation

   DE    100%   N

Foreign Subsidiaries

 

Entity Name

   Jurisdiction of
Organization    Direct or Indirect
Ownership Interest   Material
Subsidiary
(Y/N)

PanAmSat Africa (Proprietary) Ltd.

   South Africa    100%   N

Intelsat Asia Pty. Ltd.

   Australia    100%   N

PanAmSat do Brasil Ltda.

   Brazil    99%   N

PanAmSat Sistemas de Comunicacao DTH do Brasil Ltda.

   Brazil    99%   N

PanAmSat Europe Limited

   United Kingdom    100%   N

PanAmSat FSC, Incorporated

   Barbados    100%   N

Intelsat India Private Limited

   India    100%   N

PanAmSat International Systems Limited

   Cayman Islands    100%   N

PanAmSat Limited Liab. Co.

   Switzerland    100%   N

Sonic Telecom Limited

   United Kingdom    100%   N

PanAmSat Korea Limited

   South Korea    100%   N

Intelsat Asia (Hong Kong) Limited

   Hong Kong    100%   N

PanAmSat Satellite Europe Limited

   United Kingdom    100%   Y

PanAmSat France SAS

   France    100%   Y

EUROPE*STAR Gesellschaft für Satellitenkommunikation mbH

   Germany    51%   Y